 
EXECUTION VERSION















JOINT STOCK COMPANY "RUSNANO"
and
LIMITED LIABILITY COMPANY "RNI"
as the Purchasers
and
NEOPHOTONICS CORPORATION
as the Seller


FRAMEWORK PURCHASE AGREEMENT












DATED 14 December 2018





--------------------------------------------------------------------------------






Table of Contents
1.    DEFINITIONS AND INTERPRETATION    1
2.    PURCHASE AND SALE OF THE PARTICIPATORY INTEREST    9
3.    COMPLETION    11
4.    WARRANTIES AND UNDERTAKINGS    13
5.    POST-COMPLETION COVENANTS    14
6.    EXPENSES    18
7.    NOTICES    18
8.    VALIDITY; TERMINATION    19
9.    GOVERNING LAW AND JURISDICTION    19
10.    CONFIDENTIALITY; ANNOUNCEMENTS    20
11.    GENERAL PROVISIONS    21


Schedule 1     Agreement and Acknowledgement regarding Penalty Payment
Schedule 2    Budget of the Company
Schedule 3    Components Supply Agreement
Schedule 4    Manufacturing License Agreement
Schedule 5    Notarized SPA
Schedule 6    Particulars of the Company
Schedule 7     Forms of Standard Purchase Orders
Schedule 8    List of Documentation for Production Process
Schedule 9    Seller’s Production Specification and Yield Targets
Schedule 10    Technical Services Agreement
Schedule 11    List and Valuation of Equipment constituting Equipment
Contribution
Schedule 12    Seller’s Protection
Schedule 13     Seller’s Warranties
Schedule 14     Management Accounts




THIS FRAMEWORK PURCHASE AGREEMENT (this "Agreement") is entered into on
14 December 2018 by and between:
(1)
JOINT STOCK COMPANY "RUSNANO", a company incorporated under the laws of the
Russian Federation, main state registration number (OGRN) 1117799004333, whose
registered office is at: office 708.1, 10A Prospect 60-letiya Oktyabrya, Moscow,
117036, Russian Federation ("Purchaser 1");

(2)
LIMITED LIABILITY COMPANY "RNI", a company incorporated under the laws of the
Russian Federation, main state registration number (OGRN) 5147746226304, whose
registered office is at: office 511, 10A Prospect 60-letiya Oktyabrya, Moscow,
117036, Russian Federation ("Purchaser 2" and together with Purchaser 1 the
“Purchasers”) and

(3)
NEOPHOTONICS CORPORATION, a company incorporated under the laws of Delaware, the
United States of America, registration number 2670850, located at 2911 Zanker
Road, San Jose, CA 95134, United States of America (the "Seller")

(each a "Party" and collectively the "Parties").
WHEREAS:
(A)
The Seller is the legal and beneficial owner of the Participatory Interest
comprising the whole of the issued share capital of the Company.

(B)
The Seller wishes to sell and the Purchasers wish to purchase the Participatory
Interest on the terms and conditions set out herein.

NOW IT IS HEREBY AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, including the recitals, the following words will have the
following meanings unless the context otherwise requires:
“AAWG (100 GHz)” means Athermal Arrayed Waveguide Grating (Finished Goods
Product Number (PN) 1000042377 (WIDEBAND, 40CH, 100GHZ, DMUX, 1530.33, LC/UPC).
"Affiliate" or "Affiliated" means in relation to a person (a) a person directly
or indirectly Controlled by, or under common Control with that person; or (b) a
person owning or controlling fifty (50) per cent or more of the issued voting
securities or beneficial interests of the first person; or (c) a director,
partner or member of the immediate family of a director or partner, of the first
person and in the case of a trust, any trustee or beneficiary (actual or
potential) of that trust.
"Agreement" means this Agreement (together with all its recitals and schedules),
as amended from time to time.
"Agreement and Acknowledgement Regarding Penalty Payment" means the agreement to
be entered into between the Seller and Purchaser 1 substantially in the form and
substance set out in Schedule 1.
"Applicable Law" means all applicable provisions of all (a) constitutions,
treaties, statutes, laws (including the common law), codes, rules, regulations,
ordinances or orders of any Governmental Authority, (b) governmental approvals
and (c) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority.
"Budget" means the operating budget of the Company for the period through the
Review Date as set out in Schedule 2 hereto.
"Business Day" means a day (other than a Saturday and a Sunday) on which banks
generally are open for business in the Russian Federation or the United States.
"Capital Stock" means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(c) any other interest that confers on a person the right to receive a share of
the profits and losses, or distribution of assets, of the issuing entity.
"Cash Shortage" has the meaning set out in Clause 5.7(a).
"CFP2 – LR4" means a 100G form factor pluggable transceiver module which is
either (a) Finished Goods Product Number (PN) 1000042366 (PT-C24C3LECL, CFP2
TVR, 100G CFP2, TELECOM AND DATACOM, 10KM C-TEMP SINGLE-RATE G2) or (b) Finished
Goods Product Number (PN) 1000042365 (PT-C24C3LDCL, CFP2 TVR, 100G CFP2, TELECOM
AND DATACOM, 10KM C-TEMP DUAL-RATE G2).
"Commitment" means (a) options, warrants, convertible securities, exchangeable
securities, subscription rights, conversion rights, exchange rights, or other
Contracts that could require a person to issue any of its Equity Securities or
to sell any Equity Securities it owns in another person; (b) any other
securities convertible into, exchangeable or exercisable for, or representing
the right to subscribe for any Equity Securities of a person or owned by a
person; and (c) profit participation, or other similar rights with respect to a
person.
"Company" means limited liability company NeoPhotonics Corporation, LLC,
incorporated under the laws of the Russian Federation under the basic state
registration No. 1127746681710, registered address at Volgogradsky Prospekt 42,
building 5, Moscow 109316, Russia.
"Completion" has the meaning set out in Clause ‎3.
"Completion Date" has the meaning set out in Clause ‎3.
"Components Supply Agreement” means an agreement to be entered into between the
Company and NeoPhotonics China or NeoPhotonics Dongguan substantially in the
form and substance set out in Schedule 3.
"Consent" means any consent, approval, notification, waiver, or other similar
action (including by a Governmental Authority) that is necessary under
Applicable Law.
"Constitutive Documents" means in respect of a person (other than a natural
person) the permit for its establishment (if applicable), its articles and
memorandum of association (if applicable), its charter, its foundation agreement
(if applicable), its by-laws, its certificate of registration and its other
organisational documents.
"Contract" means any contract, agreement (including leases), deed, arrangement,
commitment, letter of intent, memorandum of understanding, heads of agreement,
promise, obligation, right, instrument, document, or other similar
understanding, whether written or oral, including any sales order or purchase
order.
"Control" means, in relation to a company or other entity: (i) the legal power
to secure directly or indirectly that the affairs of such entity are conducted
in accordance with his or its wishes, including to direct or cause the direction
of its general management and policies; (ii) the ability to appoint, directly or
indirectly, the majority of its directors or executive officers; (iii) the
ability to exercise, directly or indirectly, a majority of the votes exercisable
at a general meeting; or (iv) the right to receive, directly or indirectly, a
majority of the proceeds arising from: (a) any declaration of a dividend; or (b)
a distribution arising in the course of winding up, whether solvent or
insolvent, or any return of capital to shareholders or members; and the
expressions Controlled and Controlling shall be construed accordingly.
“Counterparty” has the meaning set out in Clause ‎5.9(b).
"EGRUL" means the unified state register of legal entities maintained pursuant
to Russian Federation federal law No. 129-FZ dated 8 August 2001 (as amended
from time to time).
"Encumbrance" means a mortgage, charge, pledge, lien, option, restriction, right
of first refusal, right of pre-emption, assignment by way of security, third
party right or interest, other encumbrance or security interest or derivative
interest of any kind whatsoever, created or arising under any Applicable Law or
any other type of preferential arrangement (including a title transfer or
retention arrangement) having similar effect (and, where used in respect of any
Equity Security, voting trust and any voting agreements or arrangements).
"Equipment Contribution" has the meaning set out in Clause ‎2.5(a).
"Equity Securities" means the issued (a) shares of Capital Stock, and (b)
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights or other contracts that, directly or indirectly, could require
the issuer thereof to issue, sell or otherwise cause to become outstanding
shares of Capital Stock.
"Escrow Account" means an account to be opened at the Escrow Agent pursuant to
the Escrow Agreement for the purpose of depositing therein the Purchase Price –
Cash Portion and disbursing the funds therein as set out in this Agreement.
"Escrow Agent" means a bank to be selected by the Seller and Purchaser 1 for the
purpose of opening, maintaining and operating the Escrow Account.
"Escrow Agreement" means an agreement substantially in the standard form used by
the Escrow Agent, to be entered into by the Escrow Agent, the Seller and
Purchaser 1 on the terms satisfactory to the parties thereto, for the purpose of
governing the opening, maintenance, operation and closing of the Escrow Account.
"FAS Consent" means the Consent of the Federal Antimonopoly Service of the
Russian Federation to the purchase by Purchaser 1 of Participatory Interest 1.
"Governmental Authority" means any parliament, government, ministry, committee,
inspectorate, authority, agency, commission, official or other competent
authority of the Russian Federation, or any other country or any state, as well
as any county, city or other administrative subdivision of any of the foregoing.
"Intellectual Property Contribution" has the meaning set out in Clause ‎2.5(b).
"Liability Limit" has the meaning set out in Clause 2.6(a).
"LLC Law" means Federal Law of the Russian Federation No. 14-FZ "On Limited
Liability Companies" dated February 8, 1998 (as amended).
"Long Stop Date" means 31 January 2019.
"Manufacturing License Agreement" means an agreement to be entered into between
the Seller and the Company substantially in the form and substance set out in
Schedule 4.
"Material Adverse Effect" means any event, change or effect in the condition
(financial or otherwise), properties, assets, liabilities, rights, obligations,
operations, business, or prospects, which event, fact, circumstance or condition
or change (or effect), individually or in the aggregate (together will all other
changes, events, facts and conditions that have occurred prior to the date of
determination), could reasonably be expected to be materially adverse to:
(a)
rights of either Party under this Agreement or any other Transaction Document;

(b)
the business, results of operations, workforce, prospects, financial position,
properties, assets, liabilities or condition (financial or otherwise) of the
Company;

(c)
ability of any Party to perform the transactions contemplated hereby or to
perform and comply with their respective obligations hereunder; or

(d)
the validity, legality or enforceability of this Agreement and/or any other
Transaction Document.

"NeoPhotonics China" means NeoPhotonics (China) Co., Ltd. (PRC).
"NeoPhotonics Dongguan" means NeoPhotonics Dongguan Co., Ltd. (PRC).
"Notarized SPA" means a Russian law-governed participatory interest sale
agreement in the agreed form set out in Schedule 5.
“Notifying Counterparty” has the meaning set out in Clause ‎5.9(b).
"Order" means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction, or other similar determination or finding by, before, or under the
supervision of any Governmental Authority, arbitrator, or mediator.
"Outstanding Indebtedness to Company" means, as of the Signing Date, the
indebtedness of the Seller to the Company in the amount of one hundred fifty
thousand six hundred ninety five US Dollars and four cents (USD 150,695.04) in
respect of goods furnished by the Company to the Seller.
"Participatory Interest" means a participatory interest representing one hundred
percent (100%) of the charter capital of the Company with a nominal value of RUB
9,814,867 owned by the Seller, as more particularly described in Schedule 6.
"Participatory Interest 1" means a participatory interest representing ninety
nine percent (99%) of the charter capital of the Company with a nominal value of
RUB 9,716,718.33.
"Participatory Interest 2" means a participatory interest representing one
percent (1%) of the charter capital of the Company with a nominal value of RUB
98,148.67.
"Parties" has the meaning set out in the preamble to this Agreement.
"Production Purchase" has the meaning set out in Clause 5.5(a).
"Purchase Order" means the standard purchase order of NeoPhotonics China or
NeoPhotonics Dongguan in the respective forms set out in Schedule 7.
"Purchase Price – Cash Portion" means the amount of two million US Dollars
(USD 2,000,000).
"Purchase Price – Penalty Offset Portion" means the amount of one million US
Dollars (USD 1,000,000) which shall be paid by Purchaser 1 by performing the
offset as set out in more detail in the Agreement and Acknowledgement Regarding
Penalty Payment.
"Purchase Price - Total" means three million US Dollars (USD 3,000,000),
comprised of Purchase Price – Cash Portion and Purchase Price – Penalty Offset
Portion (of which two million nine hundred seventy thousand US Dollars (USD
2,970,000) shall be attributable to Participatory Interest 1 and thirty thousand
US Dollars (USD 30,000) shall be attributable to Participatory Interest 2).
"Purchaser 1" has the meaning set out in the preamble to this Agreement.
"Purchaser 2" has the meaning set out in the preamble to this Agreement.
"Purchasers" has the meaning set out in the preamble to this Agreement.
"Refund Amount" means two hundred fifty thousand US Dollars (USD 250,000).
"Register" means the register of members held by the Company.
“Responding Counterparty” has the meaning set out in Clause ‎5.9(b).
"Review Date" means 31 March 2019.
"Seller" has the meaning set out in the preamble to this Agreement.
"Seller’s Warranties" has the meaning set out in Clause 4.2.
"Signing Date" means the date of this Agreement.
"Subsidiary" means, with respect to any person: (a) any company of which more
than fifty (50) percent of the total voting power of all classes of the Equity
Securities entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is owned by such person directly or through
one or more other Subsidiaries of such person and (b) any person other than a
corporation of which at least a majority of the Equity Securities (however
designated) entitled (without regard to the occurrence of any contingency) to
vote in the election of the governing body, partners, managers or others that
will control the management of such entity is owned by such person directly or
through one or more other Subsidiaries of such person.
"Surviving Provisions" means Clause ‎1 and Clauses ‎6 through ‎11.
"Target Date" has the meaning set out in Clause 5.7(a).
"Tax" or "Taxation" means all federal, statutory, governmental, state, local
governmental, provincial, community, municipal or regional taxes, levies,
imposts, duties, customs duties, charges, fees, tariffs, deductions,
withholdings and contributions and their derivatives (including in all cases
advance payments of same), whether direct or indirect and whether levied by
reference to income, salaries, or other payments to the employees, profits,
gains, excess profits, net wealth, asset value, turnover, added value, real
estate or other reference, and mandatory payments to social funds and pension
funds, in all cases of any kind arising in the Russian Federation or any part of
the world together with all penalties, charges, costs, fines, surcharges and
interest relating thereto.
"Tech Transfer" means the completion of all of the following items:
(i)
the Manufacturing License Agreement has been entered into by both
parties thereto and is in full force and effect;

(ii)
the documentation of the production process for CFP2– LR4 and AAWG (100 GHz),
listed in Schedule 8, has been provided to the Company. To confirm the delivery
of the respective documentation, the Company and the Seller should execute a
corresponding act of acceptance;

(iii)
Company personnel has been trained on the production process for CFP2– LR4 and
AAWG (100 GHz). To confirm the training, the Seller shall cause the Company to
produce a training accomplishment summary showing names of personnel training,
duration of training, technologies subject to training and relevant
manufacturing processes trained;

(iv)
the Equipment Contribution per Schedule 11 has been delivered to the Company and
is reflected in the books of the Company;

(v)
the respective equipment constituting the Equipment Contribution has become duly
owned by the Company, has been properly installed, is fully operative and
functional and capable of producing AAWGs (100GHz) and CFP2-LR4s, as confirmed
by the Company and the Purchasers following respective testing at the premises
of the Company. To confirm that the equipment is fully operational and
functional, the Company shall provide to the Seller and Purchaser 1 a
corresponding report;

(vi)
10 or more pilot units of CFP2– LR4 and 10 or more pilot units of AAWG (100 GHz)
have been produced (for the avoidance of doubt, at the premises of the Company
and by its own employees) to demonstrate operation of equipment per subclause
(v) above, and these units meet the Seller’s production specification;

(vii)
Units of CFP2-LR4 and of AAWG (100 GHz) have demonstrated target yield
as statistically set forth in Schedule 9 as the “Target Yield”. For the Tech
Transfer the yield shall be statistically defined per Schedule 9.  For CFP2-LR4
the LCL is 72 and for AAWG the LCL is 82;

(viii)
The Company will provide a corresponding report that shall contain number of
CFP2-LR4 and AAWG (100 GHz) manufactured, production specification test results
and resulting yield; and

(ix)
Purchase Orders for 50 units of CFP2– LR4 and 100 units of AAWG (100 GHz) have
been placed with the Company by NeoPhotonics China or NeoPhotonics Dongguan, as
detailed in Clause 5.5, and remain in full force and effect.

"Technical Services Agreement" means an agreement to be entered into between the
Company and the Seller substantially in the form and substance set out in
Schedule 10.
"Termination Date" means the date on which this Agreement is terminated pursuant
to Clause 8.2.
"Transactions" means (a) the sale of the Participatory Interest by the Seller to
the Purchasers and Purchaser 1’s delivery of the Purchase Price - Total
therefor; (b) the execution, delivery, and performance of all of the documents,
instruments and agreements to be executed, delivered, and performed in
connection herewith; and (c) the performance by the Parties of their respective
covenants and obligations under this Agreement.
"Transaction Documents" means
(a)
this Agreement;

(b)
the Escrow Agreement;

(c)
the Notarized SPA;

(d)
the Technical Services Agreement;

(e)
the Manufacturing License Agreement;

(f)
the Components Supply Agreement;

(g)
the Agreement and Acknowledgement Regarding Penalty Payment; and

(h)
any other document or agreement so designated by the Parties in writing.

"VAT" means the Russian Federation value added tax.
1.2
Interpretation

Unless otherwise provided, in this Agreement:
(a)
references to "person" mean any natural person, firm, company, corporation,
society, trust, foundation, government, state or agency of a state or any other
entity or any association or partnership (whether or not having separate legal
personality) of two or more of such entities;

(b)
references to "recitals" or "Clauses" or "Schedules" mean recitals in or Clauses
of or Schedules to this Agreement, unless otherwise indicated;

(c)
references to "USD" or "US Dollars" mean the lawful currency of the United
States of America;

(d)
references to "RUB" or "Rubles" mean the lawful currency of the Russian
Federation;

(e)
references to "writing" or "written" includes faxes but not email;

(f)
the Clause and Schedule headings contained in this Agreement are inserted for
convenience only and do not affect in any way the meaning or interpretation of
this Agreement;

(g)
a reference to "assets" is a reference to real property, machinery, stock, and
other tangible or intangible assets;

(h)
a reference to "liability" includes any actual or contingent liability;

(i)
a reference to "shares" includes, where relevant, participatory interests or
quotas;

(j)
words in a singular form at the same time include the plural and vice versa and
words of one gender include the words of any other gender;

(k)
the rule known as the ejusdem generis rule shall not apply and accordingly
general words introduced by the word "other" shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things;

(l)
any phrase introduced by the words "include", "including" or "in particular" or
any similar words or expression shall be construed as illustrative and shall not
be given a restrictive meaning by reason of the fact that they are followed by
particular examples intended to be embraced by the general words;

(m)
references to any US or Delaware law legal term (including terms for any action,
remedy, method or judicial proceeding, legal document, legal status, court,
official or any legal concept or thing) will in respect of any jurisdiction
other than the state of Delaware be deemed to include what most nearly
approximates in that jurisdiction to the Delaware state legal term;

(n)
any reference to this Agreement or any other agreement or document shall be
construed as a reference to that agreement or document as it may have been, or
may from time to time be, amended, varied, novated, replaced or supplemented;

(o)
words importing the singular include the plural and vice versa and words
importing a gender shall include every gender;

(p)
if a period is specified by reference to dates from a given day or from the day
of an act or event, it is to be calculated exclusively of that day unless
otherwise expressly provided;

(q)
references to writing include any mode of reproducing words in a legible form
and reduced or reducible to paper, but does not include e-mail communications;

(r)
references to this Agreement will include the Schedules, which comprise
schedules and exhibits to this Agreement and form part of this Agreement.

1.3
Other Matters

The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favouring or
disfavouring any Party by virtue of the authorship of any provisions of this
Agreement.
1.4
Obligations of the Purchasers

The obligations of the Purchasers under this Agreement shall be several and not
joint.
2.
PURCHASE AND SALE OF THE PARTICIPATORY INTEREST

2.1
Purchase and Sale of the Participatory Interest

Subject to the terms of this Agreement, the Seller hereby agrees to sell to
Purchaser 1 the Participatory Interest 1, and to Purchaser 2 the Participatory
Interest 2, in each case free from all Encumbrances and together with all rights
that attach (or may in the future attach) to it, and Purchaser 1 agrees to pay
for the Participatory Interest as set out in Clause ‎2.2.
2.2
The Purchase Price

The total consideration for the Participatory Interest shall be the Purchase
Price - Total, which shall be payable by Purchaser 1 as follows:
(a)
The Purchase Price – Cash Portion shall be paid by Purchaser 1 by transferring
the full amount thereof by wire transfer into the Escrow Account not later than
the Completion Date. However, Purchaser 1 shall not be required to proceed with
this wire transfer unless the conditions to Completion indicated in Clause 3.1
hereof are met.

(b)
The Purchase Price – Penalty Offset Portion shall be paid by Purchaser 1 at
Completion by entering into the Agreement and Acknowledgement Regarding Penalty
Payment and performing the offset provided for therein.

2.3
The Escrow Account and Release of Funds

The Parties agree as follows:
(a)
the amount of one million seven hundred fifty thousand Dollars (USD 1,750,000)
shall be released from the Escrow Account to the Seller upon the transfer of
ownership of the entire Participatory Interest in the Company to the Purchasers
(which shall be, in accordance with Applicable Law, the moment of making in the
EGRUL of a respective entry as to same), and the Parties shall jointly instruct
the Escrow Agent to so release such amount to the Seller as soon as such entry
is made in the EGRUL; and

(b)
the Refund Amount shall be disbursed from the Escrow Account in accordance with
the provisions of Clauses 2.4, 5.2 and 5.7, and the Parties shall jointly
instruct the Escrow Agent to release all or any portions of the Refund Amount
(up to the amount remaining in the Escrow Account) in accordance with such
Clauses.

2.4
Partial Refund of the Purchase Price

(a)
The Purchase Price (Purchase Price – Cash Portion) may be subject to a full or
partial refund as provided in this Clause 2.4 or in Clauses 5.2 or 5.7. Any such
refund shall operate as a reduction in the Purchase Price – Total paid for the
Participatory Interest.

(b)
All of the Refund Amount or, if less, the portion of it then remaining in the
Escrow Account, shall be paid to Purchaser 1 pursuant to the provisions of
Clause 5.2 if the Tech Transfer is not completed by the Review Date.

(c)
All or a portion of the Refund Amount (up to the total amount then remaining in
the Escrow Account) shall be paid to Purchaser 1 if the Company experiences a
Cash Shortage as determined pursuant to Clause 5.7.

(d)
If on the Review Date, the Tech Transfer has been completed and any part of the
Refund Amount remains in the Escrow Account, all such remaining funds shall be
paid to the Seller by the provision to the Escrow Agent of the relevant joint
instructions not later than five (5) Business Days after the Review Date.

2.5
Equipment Contribution and Intellectual Property Contribution by Seller

(a)
Prior to Completion, the Seller shall irrevocably and unconditionally contribute
to the Company, as a contribution to its assets (under article 27 of the LLC
Law), the equipment listed in Schedule 11 hereto (which schedule is in the
Russian language), which is comprised of one set of production and test
equipment needed to produce CFP2– LR4 and one set of production and test
equipment needed to produce AAWG (100 GHz) (the "Equipment Contribution").

(b)
Prior to Completion, the Seller shall irrevocably and unconditionally contribute
to the Company, as a contribution to its assets (under article 27 of the LLC
Law), the rights to use intellectual property under the Manufacturing License
Agreement (the "Intellectual Property Contribution").

(c)
For the avoidance of doubt, the Seller shall not be entitled to demand any
payment from the Company or the Purchasers in connection with the Equipment
Contribution or Intellectual Property Contribution.

2.6
Limitation of Liability of Seller

For the avoidance of doubt, this Clause 2.6 and Schedule 12 shall not apply to
any obligations of the Seller or its subsidiaries pursuant to the Escrow
Agreement (or this Agreement with regard to the Refund Amount), the Technical
Services Agreement, the Manufacturing License Agreement, the Components Supply
Agreement, or any Purchase Order placed pursuant to Clause 5.5. The limitation
of liability of the Seller pursuant to this Clause 2.6 also shall not apply in
case of fraud on the part of the Seller.
(a)
The aggregate liability of the Seller under any provision of this Agreement
(except the provisions of Clause 5.5) is limited to the sum of two hundred fifty
thousand US Dollars (USD 250,000) plus any amounts paid to Purchaser 1 as the
Refund Amount (such sum the “Liability Limit”).

(b)
The Purchasers hereby consent and agree that with the exception of the
provisions of Clause 5.5, after Completion neither the Seller nor any Affiliate
of the Seller shall have any liability to the Purchasers whatsoever in excess of
the Liability Limit for any obligation under this Agreement. The Purchasers
shall indemnify and hold harmless the Seller from any losses, damages,
liabilities, costs, charges and expenses (including all legal costs and
consultants’ fees) arising out of, or in connection with, any breach by the
Purchasers of this Clause 2.6.

(c)
The liability of the Seller pursuant to the Seller’s Warranties is further
limited by the provisions of Schedule 12 (Seller’s Protection) hereto.

3.
COMPLETION

3.1
Completion

(a)
Subject to the terms and conditions of this Agreement, the signing of the
Notarized SPA with respect to the Participatory Interest (the "Completion") will
take place at a location to be agreed by the Parties and on such date as the
Parties may mutually determine (the "Completion Date"). No Party shall be
required to proceed to Completion unless:

(i)
the Notarized SPA covers the purchase of the entire Participatory Interest
simultaneously in accordance with the terms and conditions set forth in this
Agreement;

(ii)
all Transaction Documents (including Non-Assert Covenant in the form of Exhibit
D to the Manufacturing License Agreement) are executed by all parties thereto at
or prior to the Completion, and

(iii)
the Long Stop Date has not yet occurred.

(b)
The Purchasers shall not be required to proceed with Completion unless:

(i)
the Equipment Contribution and the Intellectual Property Contribution are
completed and the Purchasers receive appropriate evidence thereof, in form and
substance satisfactory to the Purchasers;

(ii)
the FAS Consent is received by Purchaser 1;

(iii)
EGRUL does not contain any entry on the incorrectness of information contained
therein with regard to the Company;

(iv)
there are no circumstances that are reasonably likely to result, under
Applicable Law, in the Russian Tax authorities refusing to register the transfer
of ownership of the Participation Interest to the Purchasers pursuant to the
Notarized SPA; and

(v)
no Material Adverse Effect occurs with respect to the Company.

(c)
The Seller shall not be required to proceed with Completion unless the Seller
receives evidence of the payment by Purchaser 1 of the Purchase Price – Cash
Portion to the Escrow Account.

3.2
Seller's Deliveries on Completion Date

Immediately prior to Completion, the Seller shall deliver the following to the
Purchasers:
(a)
an original extract from the EGRUL dated not earlier than fourteen (14) days
before the Completion Date in respect of the Company;

(b)
the appropriate corporate approvals of the Seller approving the sale of the
Participatory Interest to the Purchasers;

(c)
evidence that the Seller has completed the Equipment Contribution and the
Intellectual Property Contribution to the Company, in form and substance
satisfactory to the Purchasers;

(d)
the decision of the Seller, as the sole participant in the Company, on the
termination of the powers of the current board of directors of the Company and
the appointment of new members of the board of directors as nominated by
Purchaser 1;

(e)
evidence that the Seller has paid the Outstanding Indebtedness to the Company,
in form and substance satisfactory to the Purchasers;

(f)
written confirmation of the Seller that the warranties indicated in Schedule 13
hereof are true and correct as of the Completion Date;

(g)
written confirmation of the Seller that no Material Adverse Effect has occurred
with respect to the Company.

3.3
Purchasers’ Deliveries on Completion Date

Immediately prior to Completion, the Purchasers shall deliver copies of the
following documents to the Seller (in the Russian language only):
(a)
the Constitutive Documents of each Purchaser;

(b)
the appropriate corporate approvals of such Purchaser approving the purchase of
the relevant portion of the Participatory Interest by such Purchaser from the
Seller; and

(c)
the FAS Consent.

3.4
Notarized SPA

At Completion, the Parties shall execute and cause to be notarized by a Russian
notary the Notarized SPA and shall direct the notary to file the respective
application to the Russian tax authorities in connection with the transfer of
ownership under the Notarized SPA.
3.5
Payments

Payment of the Purchase Price – Total shall be made in accordance with Clause
2.2 hereof.
3.6
Notice to the Company

The Seller shall notify the Company of the sale of the Participatory Interest in
writing within five (5) Business Days after the Completion Date.
4.
WARRANTIES AND UNDERTAKINGS

4.1
Parties' Warranties

Each Party to this Agreement hereby warrants to the other Parties that as at the
date of this Agreement (each warranty being deemed to be repeated as at the
Completion Date):
(a)
it is duly organised, validly existing and in good standing under the Applicable
Laws of the jurisdiction of its incorporation and has full corporate power and
authority to enter into and perform its obligations under this Agreement and all
actions (corporate or otherwise, including the approval by the board of
directors) have been taken by it that are necessary for it to execute and
perform its obligations under this Agreement. The signatories hereof on its
behalf have been duly authorised by such Party to sign, execute and deliver this
Agreement;

(b)
the execution of and performance of its obligations under this Agreement do not:

(i)
breach any provision of any Applicable Laws, which breach may have a Material
Adverse Effect on its ability to perform its obligations under this Agreement;
or

(ii)
breach any order, judgment or decree of any Governmental Authority or any
agreement or instrument by which it is bound, which breach may have a Material
Adverse Effect on its ability to perform its obligations under this Agreement;

(c)
its obligations under this Agreement are legal, valid and binding obligations
enforceable against it in accordance with its terms subject to Applicable Law of
general application; and

(d)
it has obtained all Consents and other third parties' consents and approvals
which are required under Applicable Laws and which are necessary for it to enter
into and perform its obligations under this Agreement, and all such consents and
approvals are in full force and effect and all conditions thereof have been
complied with.

4.2
Additional Warranties

In addition to the warranties set out in Clause ‎4.1, the Seller warrants to the
Purchasers in terms of the warranties set out in Schedule 12 (the "Seller’s
Warranties") on the Signing Date which shall be deemed to be repeated as at the
Completion Date.
4.3
Purchasers’ Warranties

Each Purchaser warrants to the Seller that such Purchaser is in compliance with
all applicable anti-money laundering regulations and procedures within its
jurisdiction with respect to the source of funds used to purchase its respective
share of the Participatory Interest.
4.4
Conduct after the Signing Date

Between (a) the Signing Date and (b) the earlier of the transfer of ownership of
the Participatory Interest to the Purchasers or the Termination Date, the Seller
shall not dispose of or encumber the Participatory Interest (or any part
thereof) and shall not exercise any rights (including voting rights) with
respect to the Participatory Interest (or any part thereof) or take any actions
pertaining to the Participatory Interest (or any part thereof) (other than
actions directly contemplated in this Agreement) without the approval of
Purchaser 1.
5.
POST-COMPLETION COVENANTS

5.1
Transition

After the Completion, Purchaser 1 will be entitled to possession of all
documents, books, records, agreements, and financial data of any sort relating
to the Company. The Seller shall also ensure that the Company receives the
relevant Russia customer list and contacts for CFPS-LR4 not later than the
Completion Date.
5.2
Completion of Tech Transfer and Reduction of the Purchase Price for failure to
complete

(a)
As an inducement to the Purchasers to enter into this Agreement and purchase the
Participatory Interest, the Seller undertakes to use its best efforts to procure
consummation and completion of the Tech Transfer from the Seller to the Company
by the Review Date, to enable the Company produce AAWGs (100GHz) and 50
CFP2-LR4s.

(b)
Without the prejudice to the generality of the obligation of the Seller to use
its best efforts to procure completion of the Tech Transfer as soon as possible,
the Seller shall use its best efforts to provide the following assistance to the
Company (which list, for the avoidance of doubt, is not exhaustive):

(i)
technology transfer and manufacturing assembly and test training as required for
the Company to support its production in Moscow at the Company's facility of
AAWGs (100GHz) and CFP2-LR4s;

(ii)
logistics to transfer the equipment constituting the Equipment Contribution to
the Company's Moscow, Russia facility;

(iii)
technical support and assistance at the Company's Moscow, Russia facility to set
up and operate the equipment constituting the Equipment Contribution at Moscow
facility; and

(iv)
ongoing, reasonable, remote technical support and assistance as requested by the
Company through the Review Date in support of the Tech Transfer.

(c)
The Seller undertakes to provide the abovementioned assistance to the Company
and other assistance as reasonably required to complete the Tech Transfer as an
inducement for the Purchasers to enter into this Agreement. For the avoidance of
doubt, neither the Company nor any of the Purchasers shall be required to make
any separate payment to the Seller in connection with the Seller's assistance,
actions and services related to the Tech Transfer, including the assistance
expressly mentioned in this Clause 5.2. For the further avoidance of doubt, the
Technical Services Agreement does not and shall not cover any services and
assistance from the Seller to the Company in connection with the Seller's
obligations to procure consummation and completion of the Tech Transfer and
shall only govern the relations of the Company and the Seller after the Tech
Transfer is completed.

(d)
If by the Review Date, the Tech Transfer has not been completed, the Seller and
Purchaser 1 shall instruct the Escrow Agent to return the Refund Amount, or any
portion thereof then remaining in the Escrow Account, to Purchaser 1 not later
than seven (7) Business Days after the Review Date.

(e)
For the avoidance of doubt, the Tech Transfer will not be deemed completed
unless and until each and every item listed in the definition of "Tech Transfer"
indicated in Clause 1.1 hereof is completed and respective confirming documents
(including those expressly indicated in the definition of "Tech Transfer") are
provided to Purchaser 1.

5.3
Use of NeoPhotonics Name

By 30 September 2019, Purchaser 1 shall
(a)
cause the Company to cease the use of any trademark or trade name containing the
word “NeoPhotonics”; and

(b)
use its reasonable efforts to cause the name of the Company to be changed to
exclude the word “NeoPhotonics”.

Purchaser 1 shall provide the Seller with documentary evidence or written
confirmation thereof.
5.4
Company Operations

Until the earlier of (i) the Review Date, (ii) completion of the Tech Transfer,
or (iii) complete depletion of funds in the Escrow Account, Purchaser 1 shall
use its reasonable efforts to cause the Company (to the extent within control of
Purchaser 1):
(a)
to provide to the Seller, within 10 Business Days of the end of each calendar
month, copies of (i) management financial statements of the Company for such
month in the same format and containing the same types of information as the
financial reports produced by the Company in 2018 prior to the date hereof, as
soon as such reports become available and (ii) bank statements with respect to
each bank account of the Company open during such calendar month, and

(b)
to substantially adhere to the Budget or to receive the prior approval of the
Seller for substantial deviations from the Budget.

5.5
Production Purchase Obligation

(a)
If, by the earlier of (i) 90 calendar days from the Review Date or (ii) 90
calendar days from the completion of the Tech Transfer, the Company produces
AAWGs (100GHz) and CFP2-LR4s that meet the Seller’s production specifications
and yield targets set out in Schedule 9, then the Seller shall cause
NeoPhotonics China or NeoPhotonics Dongguan (or any combination thereof) to
purchase up to 100 such AAWGs (100 GHZ) and up to 50 CFP2 – LR4s, in each case
in the amount produced by such date (for the avoidance of doubt, not less than
the amount produced by such date but not more than 100 AAWGs (100 GHZ) and 50
CFP2 – LR4s), at the following prices:

(i)
USD 285 per AAWG (100 GHZ) and

(ii)
USD 1,150 per CFP2-LR4

(collectively the “Production Purchase”) pursuant to the terms of the applicable
Purchase Order, the forms of which are attached hereto as Schedule 7. For the
avoidance of doubt, the Seller shall have no obligation to purchase (or to cause
any of its subsidiaries to purchase) any production completed after such date.
(b)
For the avoidance of doubt, the Seller shall cause NeoPhotonics China and
NeoPhotonics Dongguan not to require any special terms for the Production
Purchase other than those expressly set out herein or in the attached Schedule 7
and shall cause them to execute any further documents, including the entry into
separate purchase and sale agreements, if required by Applicable Law and/or
reasonably requested by the Company to complete the Production Purchase.

(c)
If any prepayment is made in connection with the Production Purchase but no (or
insufficient) AAWGs (100GHz) or CFP2-LR4s are produced by the Company within the
timeframes indicated therefor in the relevant purchase order from NeoPhotonics
China or NeoPhotonics Dongguan, such purchase order or relevant purchase-sale
agreement shall provide for the immediate refund of all or a pro-rata portion of
such prepayment, and Purchaser 1 shall use reasonable efforts to cause the
Company to so refund any such prepayment or portion thereof.

(d)
The Parties agree that the Company is a third party beneficiary of the
provisions of this Clause 5.5 and may enforce them against the Seller in its own
name. In any such enforcement action against the Seller, the Company shall
follow the arbitration provisions hereof mutatis mutandis, but as if the term
“Purchasers” or “Purchaser 1” therein referred to the Company.

5.6
Anti-Money-Laundering Compliance

The Purchasers acknowledge that due to anti-money laundering regulations within
their respective jurisdictions, the Seller and/or any person acting on behalf of
the Seller may require further documentation verifying either Purchaser's
identity and the source of funds used to purchase such Purchaser’s share of the
Participatory Interest, and each Purchaser further agrees to provide the Seller
at any time with such information as the Seller determines to be necessary and
appropriate to verify compliance with the anti-money laundering regulations of
any applicable jurisdiction or to respond to requests for information concerning
the identity of the Purchasers from any Governmental Authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, and to update such information as necessary.
5.7
Company cash monitoring

(a)
The Seller and Purchaser 1, acting through their representatives, shall hold
monthly meetings (whether in person or via electronic means) on or about 14
December 2019, 15 January 2019, 15 February 2019 and 15 March 2019 (each – a
"Target Date") in order to review whether the cash flow and cash balances of the
Company are enough to secure the Company’s operations throughout the month until
the next Target Date based on the objective to accomplish the Tech Transfer no
later than the Review Date. Each monthly meeting shall result in a decision on
whether the Company needs additional funds to continue operations and timely
complete the Tech Transfer (a “Cash Shortage”).

(b)
If the Parties determine that the Company faces a Cash Shortage, then the Seller
and Purchaser 1 shall (i) in good faith agree on the amount of funds to be
released from the Escrow Account to Purchaser 1 for further financing by
Purchaser 1 of the Company (such amount not to exceed the balance of the Escrow
Account at such time and not to exceed the Refund Amount in any event), and (ii)
issue respective instructions to the Escrow Agent for the immediate release of
such amount to Purchaser 1 not later than three (3) Business Days after the
respective meeting.

5.8
Components Supply Agreement Provisions

(a)
The Seller agrees that an agreement substantially in the form of the
Components Supply Agreement will be executed between NeoPhotonics China or
NeoPhotonics Dongguan, on the one hand, and the Company, on the other hand. The
initial product and price list under the Components Supply Agreement will be in
effect for the 2019 and 2020 calendar years and will include all (i) “Bill of
Materials” items and (ii) payment terms of 30 days from invoice (which invoice
shall not be issued by the seller until shipment); after such period the Company
and the seller under the Components Supply Agreement will need to negotiate
annual prices.

(b)
In the event of a change of control of the Company such that Purchaser 1 is no
longer the owner of at least 50.1% of the equity in the Company, the Company
will need to undergo an evaluation of its credit and ability to pay by the
seller of the components. Such evaluation may result in the change of payment
terms, including the institution of a requirement for prepayment (but, for the
avoidance of doubt, the purchase price for the relevant components agreed for
that year shall not be increased).

5.9
Anti-Corruption Compliance

(a)
In performing their obligations under this Agreement, the Parties, their
affiliates, employees or agents shall not:

(i)
pay, offer to pay and not allow to pay any monetary funds or values, directly or
indirectly, to any persons to influence the actions or decisions of such persons
in order to obtain any undue advantages or for other unlawful purposes, or

(ii)
perform any actions qualified by anticorruption law as giving/receiving bribes,
commercial bribery, and actions that violate the requirements of Applicable Law
on counteracting the legalization (laundering) of proceeds from crime.

(b)
For the purposes of this Clause 5.9, “Counterparty” shall mean the Seller, on
the one hand, or the Purchasers collectively, on the other hand, and the
Purchasers collectively shall be represented by Purchaser 1. In the event that a
Counterparty becomes suspicious that a violation of any provisions of this
Clause has occurred or may occur, such Counterparty (the “Notifying
Counterparty”) shall notify the other Counterparty (the “Responding
Counterparty”) in writing. In the written notification, the Notifying
Counterparty shall refer to the facts or provide materials that reliably confirm
or give grounds for believing that a violation of any provisions of
anticorruption legislation or Applicable Law on counteracting the legalization
(laundering) of proceeds from crime was committed or may be committed by the
Responding Counterparty, its affiliates, employees or agents.

(c)
After written notification, the Notifying Counterparty shall have the right to
suspend performance of its obligations under this Agreement until it receives
written confirmation from the Responding Counterparty that no violation has
occurred or will occur.

(d)
In the absence of such written confirmation from the Responding Counterparty
within ten (10) Business Days of the receipt of the notice from the Notifying
Counterparty, the Notifying Counterparty shall have the right to commence a
dispute resolution proceeding pursuant to Clause 9.2 for the purpose of
terminating this Agreement.

(e)
Each Counterparty agrees to provide documents and information reasonably
requested by the other Counterparty for the purposes of such other
Counterparty’s anticorruption compliance.

6.
EXPENSES

(a)
Unless otherwise provided for herein, each of the Parties will pay all its own
costs, including legal, accounting and other fees, costs and expenses incurred
by such Party (including any Taxes) in connection with its negotiation of, and
performance under, this Agreement.

(b)
Purchaser 1 shall pay the fees and expenses charged by the Russian notary public
in connection with notarizing the Notarized SPA.

7.
NOTICES

Purchaser 1 shall act as agent for Purchaser 2 with respect to any notices to be
given to or received by Purchaser 2 under this Agreement. Any notice and other
communication given or made under or in connection with this Agreement will be
in writing in the English language, and will be deemed to have been duly given
or made on the date of delivery, only if delivered by hand, by fax or by
courier, or made by electronic mail if its receipt is confirmed by the
recipient, provided however that if such notice or other communication is sent
on a day that is not a Business Day or after 4:00 p.m. at the time of the
recipient on a Business day, it will instead be deemed to have been given or
made on the next Business Day to the following addresses (or such other
addresses as may be from time to time notified by the Parties pursuant to this
Clause ‎7):
If to either or both of the Purchasers:
Address:     office 708.1, 10A, Prospekt 60-letiya Oktyabrya
Moscow 117036, the Russian Federation
Attention:     Yuri Udaltsov, Dmitry Akhanov
Email:
Dmitry.Akhanov@rusnano.com


Yurii.Udaltsov@rusnano.com
Facsimile No.:    +7 495 988 5399


If to the Seller:
Address:     2911 Zanker Road, San Jose, CA 95134, USA
Facsimile No.:    +1 (408) 321-5018
Attention:     General Counsel
Email:        Legal@neophotonics.com
8.
VALIDITY; TERMINATION

8.1
Effectiveness

This Agreement will enter into force on the date hereof and (other than
obligations that have already been fully performed) will remain in full force
and effect after Completion.
8.2
Termination

This Agreement will terminate and the Transactions contemplated hereby will be
abandoned at any time prior to Completion by mutual written agreement of the
Parties or, after the Long-Stop Date, by written notice given to the other
Parties by either the Seller or Purchaser 1.
8.3
Effect of Termination

If this Agreement is validly terminated pursuant to Clause 8.2, this Agreement
will forthwith become null and void and there will be no liability or obligation
on the part of the Seller or the Purchasers (or any of their respective
officers, directors, employees, agents or other representatives or Affiliates),
except that the Surviving Provisions will continue to apply following any such
termination.
9.
GOVERNING LAW AND JURISDICTION

9.1
Governing Law

This Agreement and any agreement or document entered into pursuant to this
Agreement and any dispute or claim arising out of or in connection with any of
them (including any contractual or non-contractual obligation, dispute,
controversy or claim arising out of or in connection with this Agreement,
including any question regarding its existence, validity or termination
on-contractual disputes or claims) and the relationship of the Parties shall be
governed by and construed in accordance with the laws of the State of Delaware,
United States of America, unless the relevant agreement or document expressly
provides otherwise.
9.2
Arbitration

(a)
This Agreement and any disputes or claims arising out of or in connection with
its subject matter or formation (including any contractual or non-contractual
obligation, dispute, controversy or claim arising out of or in connection with
this Agreement, including any question regarding its existence, validity or
termination on-contractual disputes or claims), including any question regarding
its existence, validity or termination will be referred to and finally resolved
by Arbitration Institute of the Stockholm Chamber of Commerce under Arbitration
Rules of the Arbitration Institute of the Stockholm Chamber of Commerce (the
"Rules"). The place of arbitration shall be Stockholm. The arbitration shall be
in English. There shall be 3 arbitrators appointed in accordance with the Rules,
provided that Purchaser 1 shall be the Party responsible for the appointment of
an arbitrator for both Purchasers.

(b)
The Parties agree that they will not deprive any court or other Governmental
Authority of their respective countries of the right to make injunctions or in
enforcement of arbitral awards; however, the Parties agree that they may seek
temporary court or administrative decisions or injunctions only if a request for
arbitration shall have been made under the Rules and such injunctions are not in
conflict with their arrangements regarding dispute resolution set out in this
Clause ‎9.2.

10.
CONFIDENTIALITY; ANNOUNCEMENTS

10.1
Confidentiality

(a)
Each Party shall at all times:

(i)
use its reasonable endeavours to keep all data or information (whether
technical, commercial or financial) acquired under or pursuant to this Agreement
(including information relating to the other Party's products, operations,
processes, plans or intention, product information, know-how, design rights,
trade secrets, market opportunities and business affairs, as the case may be)
strictly confidential and shall not disclose this to any other person; and

(ii)
not use any data or information referred to in paragraph (i) above for any
purpose other than in relation to the proper performance of its obligations and
exercise of its rights under this Agreement.

(b)
The provisions of this Clause shall not apply to:

(i)
any information in the public domain otherwise than by breach of this Agreement;

(ii)
information in the possession of a Party before that information was disclosed
to it by or on behalf of the other Party and which was not obtained under any
obligation of confidentiality; or

(iii)
information obtained from a Party who is free to disclose it, and which is not
obtained under any obligation of confidentiality.

(c)
A Party shall be entitled to disclose any data or information referred to above
without the prior written consent of the other Party if such disclosure is made
in good faith:

(i)
to any Affiliate of such Party, having made it aware of the requirements of this
Clause 10;

(ii)
to any outside consultants or advisers engaged by or on behalf of such Party and
acting in that capacity, having made them aware of the requirements of this
Clause 10;

(iii)
to the extent required by any Applicable Laws or pursuant to an order of any
court of competent jurisdiction or in connection with a planned or current
offering and/or listing of securities or derivative instruments of it or any of
its Affiliate on any stock exchange (including foreign stock exchanges) or other
securities trading venues in the securities market in accordance with the rules
of such stock exchange or securities trading venue;

(iv)
to any insurer under a policy of insurance; or

(v)
to directors, employees and officers of such Party having made them aware of the
requirements of this Clause 10.

(d)
Any Party shall be entitled to disclose this Agreement to the Company.

(e)
Purchaser 1 shall be entitled to disclose this Agreement and any information
pertaining to this Agreement (including schedules hereto and agreements
concluded pursuant to this Agreement) to a prospective purchaser of a
participatory interest in the capital of the Company or a prospective investor
in the Company.

10.2
Announcements

No Party may make or send a public announcement, communication or circular
concerning the transactions referred to in this Agreement or in relation to its
provisions unless:
(a)
it has first obtained the other Party's written consent (not to be unreasonably
withheld, conditioned or delayed) as to its content and the manner and extent of
its publication;

(b)
it is required to do so under Applicable Laws to the extent required by any
Applicable Laws or pursuant to an order of any court of competent jurisdiction
or in connection with a planned or current offering and/or listing of securities
or derivative instruments of it or any of its Affiliate on any stock exchange
(including foreign stock exchanges) or other securities trading venues in the
securities market in accordance with the rules of such stock exchange or
securities trading venue.

11.
GENERAL PROVISIONS

11.1
Further Assurances

Each of the Parties agrees to perform (or procure the performance of) all
further acts and things and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by Applicable Laws or as
may be necessary or reasonably required by the other Party to implement and give
effect to this Agreement and the transactions contemplated hereby for the
purpose of vesting in and securing to such Party the full benefit of this
Agreement (including the execution of all deeds and documents, procuring the
convening of all meetings, the giving of all necessary waivers and consents and
the passing of all resolutions and otherwise exercising all powers and rights
available to it).
11.2
Assignments

(a)
Each Party is entering into this Agreement for its benefit and not for the
benefit of another person.

(b)
Except as set out herein, no Party may, without the prior written consent of the
other Parties, transfer or assign to any other person any of its rights and
obligations hereunder, provided that each Purchaser may assign any of its rights
under this Agreement to any member of such Purchaser's group from time to time
or to the purchaser of the majority Participatory Interest in the Company
provided such purchase occurs on or prior to 31 December 2019.

(c)
A Party may not subcontract the performance of any of its obligations under this
Agreement without having first obtained the other Party's written consent.

(d)
This Agreement shall be binding upon, and inure to the benefit of the Parties
and their respective successors and their permitted assignees. Subject to and
upon any succession or assignment permitted by this Agreement, any successor or
permitted assignee shall in its own right be able to enforce any term of this
Agreement in accordance with its terms as if it were in all respects a party
hereto.

11.3
Entire Agreement

The Parties agree that the Transaction Documents, together with any other
documents executed in furtherance thereof, constitute, in the absence of fraud,
the whole and only agreement between the Parties and supersede all previous
agreements whether written or oral between all or any of the Parties in relation
to the subject matter of the Transaction Documents.
11.4
Amendments

No variation of this Agreement will be valid unless it is in writing and signed
by or on behalf of each of the Parties.
11.5
No Waiver

No waiver by a Party of any breach of a provision of this Agreement will be
effective unless in writing duly executed by a duly authorised representative of
the Party granting such waiver. Any such waiver will relate only to the breach
to which it expressly relates and will not apply to any subsequent or other
breach, and the giving of any time or indulgence will not constitute a waiver.
11.6
Liabilities, Rights and Remedies

(a)
Except where this Agreement expressly provides to the contrary, the rights and
remedies contained in this Agreement are cumulative and not exclusive of rights
and remedies provided by law.

(b)
The failure to exercise or delay in exercising a right or remedy under this
Agreement will not constitute a waiver of the right or remedy or a waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement will prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.

(c)
Without prejudice to any other rights or remedies that a Party may have against
any other Party, each Party acknowledges and agrees that damages alone would not
be an adequate remedy for any breach by it of the provisions of this Agreement
and that accordingly the other Parties shall be entitled, without proof of
special damages, to the remedies of injunction, specific performance or other
equitable relief for any threatened or actual breach of the provisions of this
Agreement.

11.7
Relationship of the Parties

This Agreement shall not be construed to create a partnership between the
Parties or to impose any partnership obligation or liability upon any of the
Parties and none of the Parties shall have any right, power or authority to
enter into any agreement or undertaking for, or act on behalf of, or to act as
or be an agent or representative of, or to otherwise bind, the other Party.
11.8
Severance

The invalidity, illegality or unenforceability of any provision (or part of a
provision) of this Agreement will not affect or impair the enforceability of the
remainder of this Agreement. If any invalid, illegal or unenforceable provision
would be valid, enforceable or legal if some part of it were deleted, the
provision shall apply with whatever modification is necessary to give effect to
the commercial intention of the Parties.
11.9
Language

The language of this Agreement is English and, unless otherwise indicated
herein, all documents, waivers and all other written communication or otherwise
between the Parties in connection with this Agreement shall be in English.
11.10
Agreement Survives Completion

Except to the extent that they have been performed and except where this
Agreement provides otherwise, the obligations contained in this Agreement remain
in force after Completion.
11.11
Payments

(a)
Save as otherwise provided herein, any payment to be made by any Party under
this Agreement shall be made in full without any set off, restriction, condition
or deduction for or on account of any counterclaim including without limitation
any withholding or deduction for the account of any Tax save where such
withholding is required by Applicable Law.

(b)
If any Party is required by law to withhold or make a deduction in respect of
Tax on any sum payable under this agreement, the Party shall, at the same time
as the sum which is the subject of the deduction or withholding is payable, make
a payment to the other party of such additional amount as shall be required to
ensure that the net amount received by the other Party will equal the full
amount which would have been received by it had no such deduction or withholding
been required to be made.

(c)
Where under the terms of this Agreement one Party is liable to reimburse another
Party in respect of any costs, charges or expenses, the payment shall include an
amount equal to any VAT thereon not otherwise recoverable by the other Party,
subject to that Party using all reasonable endeavours to recover such amount of
VAT as may be practicable.

(d)
If any payment under this Agreement constitutes the consideration for a taxable
supply for VAT purposes, then in addition to that payment the payer shall pay
any VAT due.

11.12
Counterparts

This Agreement may be executed in one or more counterparts, each of which when
executed and delivered will be deemed to be an original and all of which
together will constitute one and the same instrument.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as a
deed on the date first above written.
(Signatures on the last page)











--------------------------------------------------------------------------------


Draft 14 December 2018


SCHEDULE 1

AGREEMENT AND ACKNOLEDGEMENT REGARDING PENALTY PAYMENT
This Agreement and Acknowledgement Regarding Penalty Payment (this “Agreement”),
is entered into on the date last signed below by and between NeoPhotonics
Corporation, having a principal place of business at 2911 Zanker Road, San Jose,
CA 95134 USA (“Company”) and Joint Stock Company “RUSNANO” (Principal State
Registration Number 1117799004333, with registered office at Prospect 60-letiya
Oktabrya 10a, 117036 Moscow, Russian Federation) (“Rusnano”), (each a “Party”
and collectively the “Parties”).
Recitals
Whereas, the Parties hereto have previously executed that certain Rights
Agreement, dated and effective as of April 27, 2012, the Extension to Milestone
Date, dated and effective February 26, 2015, the Amendment to Rights Agreement,
dated and effective as of June 30, 2015, and Amendment Two to Rights Agreement,
dated and effective as of August 2, 2016, (collectively as amended, the “Rights
Agreement”);
Whereas, Rusnano and its affiliate are acquiring NeoRussia (as defined below)
pursuant to that certain Framework Purchase Agreement dated [•] (the
“Acquisition Agreement”);
Whereas, after completion of the Acquisition Transaction (as defined below) the
Company will not invest any further funds for the development of NeoRussia
initially envisaged by the Rights Agreement and thus will not fulfill its
obligation to invest in the Company an amount not less than USD 30,000,000 by
the end of 2019, accordingly triggering the penalty obligation set forth in
Section 6(e)(iii) (D)(h) of the Rights Agreement in the amount of USD 2,000,000
(the "Penalty Payment");
Whereas, in connection with the sale transaction contemplated by the Acquisition
Agreement, the Parties have mutually agreed to enter into this Agreement to
confirm their mutual agreement regarding the treatment and full satisfaction of
the Penalty Payment;
All capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Rights Agreement.
Agreement
Definitions:
“Acquisition Transaction” shall mean the acquisition of NeoRussia by Rusnano and
its affiliate pursuant to the Acquisition Agreement.
"Completion" shall mean completion of the transfer of ownership of the entire
participatory interest in charter capital of NeoRussia to Rusnano and its
affiliate (meaning registration of the relevant transfer of ownership in the
Russian unified state register of legal entities) pursuant to the Acquisition
Agreement.
“NeoRussia” shall mean NeoPhotonics Corporation Limited Liability Company,
Principal State Registration Number 1127746681710, with registered offices at
Volgogradsky Prospekt 42, building 5, Moscow 109548, Russia.


3

--------------------------------------------------------------------------------

Draft 14 December 2018


TREATMENT OF THE PENALTY PAYMENT
a.Immediately upon Completion, the Company shall be obligated to pay Rusnano USD
1,000,000 in partial settlement of the Penalty Payment. Payment of this amount
shall be made by offsetting the Purchase Price – Penalty Offset Portion (as
defined in the Acquisition Agreement) from the transaction consideration payable
by Rusnano to the Company under the Acquisition Agreement (the “Offset”).
b.The remainder of the Penalty Payment in the amount of USD 1,000,000 is hereby
waived and released by Rusnano effective as of the date of Completion as
consideration for the Company’s obligations to provide manufacturing process
transition to NeoRussia pursuant to the Acquisition Agreement and related
agreements (the “Obligation Settlement”).
c.By virtue of the Offset and the Obligation Settlement: (1) no further penalty
or other damages shall be payable by the Company under Section 6(e) of the
Rights Agreement, and (2) the Company shall not have any further obligations to
Rusnano pursuant to Section 6(e) of the Rights Agreement.
II.MISCELLANEOUS:
a.No Other Modifications. Except as otherwise expressly set forth in this
Agreement, the Rights Agreement shall remain in full force and effect without
any modification thereto.
b.Entire Agreement. This Agreement, the Rights Agreement and the Acquisition
Agreement constitute the full and entire understanding and agreement between the
Parties hereto pertaining to the subject hereof.
c.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
d.Effectiveness. This Agreement shall be effective as of the date of Completion.
If the Completion does not occur for any reason, this Agreement shall have no
legal effect and shall be null and void. For the avoidance of doubt, if the
Completion does not occur, the obligations of the Company pursuant to the Rights
Agreement (including the penalty payment obligations) shall be in full force an
effect.
[Signature page follows]




In witness whereof, the parties hereto have each caused this Agreement and
Acknowledgement Regarding Penalty Payment to be signed and delivered by its
respective duly authorized officer, all as of the date last signed below.


4

--------------------------------------------------------------------------------

Draft 14 December 2018


NEOPHOTONICS CORPORATION




Signature:___________________________


Printed Name:______________________________


Date:________________________________


JOINT STOCK COMPANY “RUSNANO”






Signature:____________________________


Printed Name:_________________________


Date:________________________________




SCHEDULE 2
BUDGET
Neo Russia Budget
a1047edgarimage1.jpg [a1047edgarimage1.jpg]

SCHEDULE 3
COMPONENTS SUPPLY AGREEMENT














5

--------------------------------------------------------------------------------

Draft 14 December 2018


























COMPONENTS SUPPLY AGREEMENT






BETWEEN


[NEO CHINA]




6

--------------------------------------------------------------------------------

Draft 14 December 2018






and

NEOPHOTONICS CORPORATION, LLC













Effective Date:                                




7

--------------------------------------------------------------------------------

Draft 14 December 2018


This Components Supply Agreement (this “Agreement”), effective as of the
Effective Date set forth on the cover page, is entered into by and between
NEOPHOTONICS CORPORATION, LLC, a company registered in the Russian Federation,
main state registration number 1127746681710, located at Volgogradsky Prospekt
42, building 5, Moscow 109548, Russia (hereinafter – the “Buyer”);
[NEO CHINA], a company incorporated under the laws of [•], registration number
[•], located at [•] (hereinafter – “NeoPhotonics”).
Recitals
Whereas, Buyer seeks to purchase products pursuant to one or more purchase
orders; and
Whereas, NeoPhotonics wishes to cooperate with Buyer in order to fulfill Buyer’s
requirements to purchase NeoPhotonics’ products.
Agreement
Now, therefore, subject to the terms and conditions of this Agreement, in
consideration of the foregoing premises and the covenants herein contained, the
Parties hereby agree as follows:
1.Definitions.
The following terms are integral to this Agreement and shall have the following
meaning:
1.1.    "Affiliate" or "Affiliated" means in relation to a person (a) a person
directly or indirectly Controlled by, or under common Control with that person;
or (b) a person owning or controlling fifty (50) per cent or more of the issued
voting securities or beneficial interests of the first person; or (c) a
director, partner or member of the immediate family of a director or partner, of
the first person and in the case of a trust, any trustee or beneficiary (actual
or potential) of that trust.
1.2.    "Control" means, in relation to a company or other entity: (i) the legal
power to secure directly or indirectly that the affairs of such entity are
conducted in accordance with his or its wishes, including to direct or cause the
direction of its general management and policies; (ii) the ability to appoint,
directly or indirectly, the majority of its directors or executive officers;
(iii) the ability to exercise, directly or indirectly, a majority of the votes
exercisable at a general meeting; or (iv) the right to receive, directly or
indirectly, a majority of the proceeds arising from: (a) any declaration of a
dividend; or (b) a distribution arising in the course of winding up, whether
solvent or insolvent, or any return of capital to shareholders or members; and
the expressions Controlled and Controlling shall be construed accordingly.
1.3.    “Delivery Date” means the date of delivery for ordered Products as set
forth in a Purchase Order or as otherwise agreed by the Parties in writing.
1.4.    “Delivery Location” means the destination(s) set forth in a Purchase
Order to which NeoPhotonics shall deliver the Products ordered therein or other
location agreed by the Parties in writing.
1.5.    “Effective Date” means the date set forth on the cover page hereof.


8

--------------------------------------------------------------------------------

Draft 14 December 2018


1.6.     “Party” shall mean any one of the signatories to this Agreement;
“Parties” shall mean all of the signatories to this Agreement.
1.7.    “Product” or “Products” means the product or products specifically
described by title and part number in Exhibit A and in their respective
specifications in effect as of the Effective Date.
1.8.    “Purchase Order” means any individual purchase order that has been
issued pursuant to the terms of this Agreement.
2.    Scope of Agreement.
2.1.    The terms and conditions of the Agreement apply to all quotations for
Products issued by NeoPhotonics to Buyer.
2.2.    Subject to Section 3.3 and provided that Buyer is not in breach of this
Agreement, NeoPhotonics will provide Products under this Agreement under
Purchase Orders submitted by Buyer. Buyer shall be liable to NeoPhotonics for
any obligation incurred under a Purchase Order or this Agreement by Buyer.
3.    Prices and Purchase Orders.
3.1.    The price caps listed in Exhibit A shall be valid throughout the
calendar years 2019 and 2020. For any period beyond the end of the 2020 calendar
year, the Buyer shall request product pricing caps from NeoPhotonics.
3.2.    All prices quoted shall be exclusive of transportation, insurance,
federal, state, local, excise, value-added, use, sales, property (ad valorem)
and similar taxes or duties now in force or hereafter enacted.
3.3.    Buyer shall submit a Purchase Order to NeoPhotonics to order Products at
the prices quoted. Purchase Orders may be submitted by mail, facsimile,
Electronic Mail (“e-mail”) or Electronic Data Interchange. Each Purchase Order
shall include the name and part number of the Product ordered, product
description, he quantity of Products ordered, the Delivery Location(s) and the
requested Delivery Date(s) for the Products.
3.4.    NeoPhotonics shall accept or reject a Purchase Order generally within
three (3) business days of receipt. NeoPhotonics must act reasonably in
rejecting any Purchaser Order from Buyer and must state its reasons for such
rejection in writing, provided that for the avoidance of doubt, the Parties
agree that NeoPhotonics shall be acting reasonably in rejecting a Purchase Order
from the Buyer if at the time of such Purchase Order or delivery thereunder, the
Buyer is owned or controlled, directly or indirectly, by a competitor of
NeoPhotonics or any of its affiliates. NeoPhotonics’ acceptance of a Purchase
Order shall be evidenced by a written acknowledgement of the Purchase Order sent
to Buyer.
3.5.    NeoPhotonics will generally invoice the Buyer for purchases of Products
immediately upon shipment. All invoices shall include the following information:
invoice number, invoice/ship date, Purchase Order number, NeoPhotonics part
number, number of units shipped, unit price, extended price, tax (if applicable)
and invoice total.
3.6.    Buyer shall pay all taxes, fees or charges of any nature whatsoever
imposed by any governmental authority on, or measured by, the transaction
between Buyer and NeoPhotonics, in addition to the prices quoted or invoiced. In
the event that NeoPhotonics is required to collect the foregoing, such amounts
will appear as separate items on NeoPhotonics’ invoice and paid by Buyer unless
Buyer provides NeoPhotonics with a valid


9

--------------------------------------------------------------------------------

Draft 14 December 2018


tax exemption certificate authorized by the appropriate taxing authority. Buyer
shall provide NeoPhotonics with a valid resale certificate for the Products
purchased for resale.
4.    Payment Terms.
4.1.    Except as set out below, Buyer shall pay all invoices issued under this
Agreement in U.S. Dollars within thirty (30) days from date of invoice. In the
event of a change of the Buyer such that Joint Stock Company “Rusnano” is no
longer the direct or indirect owner of at least 50.1% of the equity in the
Buyer, the Buyer will need to undergo an evaluation of its credit and ability to
pay by NeoPhotonics. Such evaluation may result in the institution of a
requirement for prepayment (but, for the avoidance of doubt, the purchase price
for the relevant components set forth in the relevant price caps list for that
year shall not be increased). Interest on late payments shall accrue at the rate
of one and one half percent (1.5%) per month or the highest legal rate,
whichever is lower. Buyer shall pay all of NeoPhotonics’ costs and expenses
(including reasonable attorneys’ fees) to enforce and preserve NeoPhotonics’
rights under this Subsection 4.1. Payment terms herein are subject to annual
review of the current credit worthiness of Buyer as judged by NeoPhotonics as
well as to review in the event that any payment is not received by NeoPhotonics
when due.
4.2.    Until the purchase price and all other charges payable to NeoPhotonics
hereunder have been received in full, NeoPhotonics hereby retains and Buyer
hereby grants to NeoPhotonics a security interest on the products delivered to
Buyer and any proceeds therefrom. Buyer agrees to promptly execute all documents
reasonably requested by NeoPhotonics to perfect and protect such security
interest. In the event Buyer fails promptly to execute such documents, Buyer
hereby appoints NeoPhotonics attorney-in-fact for the sole purpose of executing
such documents, which appointment shall be a power coupled with an interest and
shall be irrevocable.
4.3.    Should Buyer become delinquent in the payment of any sum due hereunder,
NeoPhotonics shall not be obligated to continue performance hereunder, including
without limitation shipment of any previously accepted Purchase Orders.
4.4.    Buyer warrants to NeoPhotonics that Buyer is financially solvent on the
date on which it places an order and expects such entity to be solvent on the
date of receipt of shipment. NeoPhotonics reserves the right to change the
credit terms provided herein, when in NeoPhotonics’ opinion the financial
condition or previous payment record of Buyer so warrants.
5.    Delivery Dates.
5.1.    NeoPhotonics will use commercially reasonable efforts to meet any
delivery date(s) requested in a Purchase Order; provided however, that
NeoPhotonics will not be liable under any circumstances for its failure to meet
such delivery date(s). Any delivery dates provided by NeoPhotonics to Buyer are
best estimates only.
5.2.    NeoPhotonics shall have the right to make partial shipments and payment
therefore shall be made in the manner described in Section 4.1 above.
5.3.    NeoPhotonics shall have the right to make shipments five (5) calendar
days before or after the requested delivery date and payment therefore shall be
made in the manner described in Section 4.1 above.
6.    Packing.


10

--------------------------------------------------------------------------------

Draft 14 December 2018


All Products shall be suitably packed, if appropriate, for air freight shipment
in NeoPhotonics’ standard shipping cartons. All packing will conform to
requirements of carrier’s tariffs. When special or export packaging is requested
or, in the opinion of NeoPhotonics, required under the circumstances, the cost
of such special import packaging, if not set forth on the invoice, will be
separately invoiced and paid by Buyer.
7.    Shipment & Acceptance.
7.1.    All Products delivered pursuant to the terms of this Agreement shall be
marked for shipment to the location of the Buyer, and delivered to Buyer or its
carrier agent [F.O.B. origin] unless otherwise agreed.
7.2.    Method of Shipment. Unless otherwise instructed in the Purchase Order,
NeoPhotonics shall select the carrier.
7.3.    Title and Risk of Loss. At the time of delivery to the [F.O.B. point],
(subject to Subsection 4.2) title to such Products and risk of loss shall pass
to Buyer. All freight, insurance, and other shipping expenses, as well as any
special packing expense, shall be paid by Buyer. Buyer shall also bear all
applicable taxes, duties, and similar charges that may be assessed against the
Products.
8.    Changes and Cancellations.
Buyer may utilize written change orders or cancel Purchase Orders without
penalty for Purchase Orders that have not yet been accepted by NeoPhotonics.
9.    Term and Termination.
9.1.    Term. This Agreement will govern in all Buyer’s purchases of the
Products from NeoPhotonics for the period until 31 December 2020. Any extension
of this Agreement beyond this term shall require the affirmative consent of both
Parties.
9.2.    Termination for Insolvency. This Agreement shall terminate, without
notice, upon:
9.2.1.    The institution by or against Buyer of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of Buyer's
debts,
9.2.2.    Buyer’s making an assignment for the benefit of creditors, or
9.2.3.    Buyer’s written cancellation per 9.4
9.3.    Termination for Cause. If Buyer defaults in the performance of any
provision of this Agreement, then NeoPhotonics may give written notice to Buyer
that if the default is not cured within thirty (30) days of receipt of such
notice, this Agreement and/or applicable Purchase Order will be terminated. If
NeoPhotonics gives such notice and the default is not cured during the
thirty-day period, then the Agreement and/or applicable Purchase Order shall
automatically terminate at the end of that period.
9.4.    Termination for Convenience. Prior to the termination of this Agreement
pursuant to Clause 9.1, the Buyer may terminate this Agreement at any time for
any or no reason upon ninety (90) days notice to NeoPhotonics, and NeoPhotonics
may terminate this Agreement at any time upon ninety (90) days notice to Buyer
if Buyer has not purchased any Products from NeoPhotonics in the preceding 12
calendar months. The termination of this Agreement under this Section 9.4 shall
not affect the obligations of either Party to the other


11

--------------------------------------------------------------------------------

Draft 14 December 2018


under an Purchase Order existing at the time of such termination, but such
Purchase Order shall continue in effect and be subject to the terms and
conditions of this Agreement as if this Agreement had not been terminated.
10.    Limitation of Liability.
NEOPHOTONICS’ LIABILITY ARISING OUT OF THIS AGREEMENT AND/OR SALE OF THE
PRODUCTS SHALL BE LIMITED TO THE AMOUNT PAID BY BUYER FOR THE PRODUCTS. IN NO
EVENT SHALL NEOPHOTONICS BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS
BY ANYONE. IN NO EVENT SHALL NEOPHOTONICS BE LIABLE TO BUYER, OR ANY OTHER
ENTITY FOR ANY SPECIAL, CONDITIONAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS), HOWEVER CAUSED, ON ANY
THEORY OF LIABILITY (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE, BREACH OF
CONTRACT OR OTHERWISE) AND WHETHER OR NOT NEOPHOTONICS HAS BEEN NOTIFIED OF THE
POSSIBILITY OF SUCH DAMAGE).
11.    Import and Export Requirements.
Buyer shall, at its own expense, pay all import and export licenses and permits,
pay customs charges and duty fees, and take all other actions required to
accomplish the export and import of the Products purchased by Buyer.
12.    Miscellaneous.
12.1.    Any notice required to be given hereunder shall be given in writing at
the address of each party set forth in an attached quotation or purchase order,
or to such other address as either party may substitute by written notice to the
other.
12.2.    The Buyer may assign this Agreement to any third party upon consent of
NeoPhotonics; such consent not to be unreasonably withheld or delayed. The Buyer
may assign and/or transfer this Agreement and all rights and obligations of the
Buyer hereunder without the consent of NeoPhotonics to (i) an Affiliate of the
Buyer, or (ii) a person or entity acquiring all or substantial all of the assets
of the Buyer, whether by sale, acquisition, merger, operation of law or
otherwise, provided that in either case such person is not a competitor of
NeoPhotonics or its Affiliates (it being understood and agreed that a
"competitor" means an entity deemed by NeoPhotonics and its Affiliates to be a
threat to its core business (principally outside of the Russian Federation) due
to technology, products or related competitive actions or strategies). For the
avoidance of doubt, consent of NeoPhotonics shall not be required for such
assignment and/or transfer.
12.3.    For the avoidance of doubt, change of Control over the Buyer shall not
affect the rights and obligations of the Parties hereunder provided that the
person acquiring Control over the Buyer is not a competitor of NeoPhotonics or
its Affiliates.
12.4.    NeoPhotonics’ failure to exercise any of its rights hereunder shall not
constitute or be deemed a waiver or forfeiture of such rights.
12.5.    Governing law and dispute resolution.


12

--------------------------------------------------------------------------------

Draft 14 December 2018


12.5.1.    This Agreement shall be governed by the law of the state of Delaware,
USA. The application of the United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded.
12.5.2.    This Agreement and any disputes or claims arising out of or in
connection with its subject matter or formation (including any contractual or
non-contractual obligation, dispute, controversy or claim arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or termination on-contractual disputes or claims), including any
question regarding its existence, validity or termination will be referred to
and finally resolved by Arbitration Institute of the Stockholm Chamber of
Commerce under Arbitration Rules of the Arbitration Institute of the Stockholm
Chamber of Commerce (the "Rules"). The place of arbitration shall be Stockholm.
The arbitration shall be in English. There shall be 3 arbitrators appointed in
accordance with the Rules.
12.6.    Language.
12.6.1.    This Agreement shall be made in the English language, which language
shall be controlling in all respects, and all versions hereof in any other
language shall not be binding on the parties hereto. All communications and
notices to be made or given pursuant to this Agreement shall be in the English
language.
12.6.2.    The parties hereto confirm that it is their wish that this Agreement,
as well as other documents relating hereto, including notices, have been and
shall be written in the English language only.
12.7.    The terms and conditions set forth herein represent the entire
agreement between NeoPhotonics and Buyer with respect to the subject matter and
Buyer agrees that all prior quotations, invoices, negotiations, understandings,
representations and/or agreements of the parties relating to the subject matter
hereof, whether oral or written, are merged herein and superseded in their
entirety. Buyer acknowledges that it has not entered into this Agreement in
reliance on any warranty or representation by any person or entity except for
the warranties and representations specifically set forth herein. No change or
modification of any of the terms or conditions herein shall be valid or binding
on either Party unless in writing and signed by an authorized representative of
each Party.
12.8.    Non-performance of either Party shall be excused to the extent that
performance is rendered impossible by strike, fire, flood, governmental acts or
orders or restrictions, failure of suppliers, acts of terrorism or war, or any
other reason where failure to perform is beyond the reasonable control of and is
not caused by the negligence of the non-performing Party. Such excuse shall be
effective only for the period of existence of the relevant circumstance
rendering performance of this Agreement impossible.














13

--------------------------------------------------------------------------------

Draft 14 December 2018




In witness whereof, NeoPhotonics and Buyer have each caused this Agreement to be
signed and delivered by its respective duly authorized officer, all as of the
Effective Date.




Buyer – NeoPhotonics Corporation, LLC
Seller – [Neo China]




_____________________________




_____________________________
Signature


_____________________________
Signature


_____________________________
Printed Name


_____________________________
Printed Name


_____________________________
Title
Title






Exhibit A: Product Components Price Caps for 2019 and 2020


Products


1.
100G CFP2 Transceiver Components Price Caps for 2019 and 2020 (v1)

CFP2 Component Item
Component Item Description
Unit Total Cost
Usage
Unit
Total cost per module
1000038861
GREASE,THERMALLY CONDUCTIVE GREASE,GAP FILLER 3500LV,CFP DCO


$0.50


0.8
ml


$0.40


1000039008
SPRING, WIRE DIA 0.2MM ,CFP2 MODULE


$0.01


2
EA


$0.03


1000027627
PAD,THERMAL PAD,100G-M, 1.0MM THICKNESS


$11.46


0.067
EA


$0.77


1000027777
GASKET, EMI GASKET FOR LC RECEPTACLE


$0.07


2
EA


$0.14


1000030380
COVER, FRONT COVER, FOR 520115064


$0.84


1
EA


$0.84


1000030386
INSERT, MODULE SLIDER, FOR 520115064


$0.40


2
EA


$0.79


1000030390
LATCH, FOR 520115064


$0.43


1
EA


$0.43


1000030391
SHRAPNEL, LC RECEPTACLE SHRAPNEL, FOR 520115064


$0.19


2
EA


$0.37


1000034469
SCREW, SOCKET HEAD CAP SCREW HEX DRIVE M1.6 X 9MM STAINLESS STEEL


$0.03


4
EA


$0.12


1000034471
SCREW, SOCKET HEAD CAP SCREW HEX DRIVE M1.6 X 3MM STAINLESS STEEL


$0.03


3
EA


$0.08


1000035064
SPACER, ISOLATION SPACER FOR DIE CASTING OF 536155065


$0.25


1
EA


$0.25


1000035452
BASE, MODULE BASE FOR DIE CASTING OF 536155065


$4.72


1
EA


$4.72


1000035453
LID, MODULE LID FOR DIE CASTING OF 536155065


$4.47


1
EA


$4.47


1000035459
SCREW, SOCKET HEAD CAP SCREW HEX DRIVE M1.6 X 5MM STAINLESS STEEL FOR DIE
CASTING


$0.03


2
EA


$0.06


1000035460
COVER, RF ABSORB COVER FOR 536155065


$83.87


0.029
EA


$2.43


301-8704-201
PLUG, 10G XFP-40KM(PT765F-81-2TD)RUBBER PLUG


$0.06


1
EA


$0.06


1000027621
LABEL, LATCH LABEL,LIGHT BLUE


$0.01


1
EA


$0.01


502-0705-001
SOLDER, M705 RMA98 SUPER P3 0.5MM


$0.08


0.05
g


$0.00


1000025547
LABEL, THE BLANK LABEL, WITH NEO LOGO, 38X15MM


$0.03


1
EA


$0.03


1000001761
LABEL, IMPLEMENTATION LABEL, ROLL


$0.01


0.03
EA


$0.00


1000026612
PACKAGING BOX, PLASTIC TRAY FOR CFP2_LID


$0.21


1
EA


$0.21


1000026613
PACKAGING BOX, PLASTIC TRAY FOR CFP2_BASE


$0.21


1
EA


$0.21


1000026614
PACKING FOAM, CFP2 PACKING FOAM


$0.02


2
EA


$0.04


1000026615
BOX, CFP2 PACKING BOX


$0.22


1
EA


$0.22


350-0201-001
LABEL, TUV AUTHENTICATE LABEL


$0.01


1
EA


$0.01


1000037316
LABEL, UL LABEL, 64.5X14.5, LN50


$0.02


1
EA


$0.02


350-1210-001
LABEL, ROHS6 LABEL


$0.01


1
EA


$0.01


1000033093
LABEL, LASER LABEL, ENGLISH, 60X40


$0.03


1
EA


$0.03


1000003543
LABEL,NEW ATTENTION LABEL


$0.01


0.03
EA


$0.00


1000042371
OL3183M, COMPONENTS, 100G Q-TOSA, 100G CFP4 LR4, TELECOM&DATACOM, Q-TOSA,
PQT-C44C3ELCL-KD, NSZ STD


$303.35


1
EA


$303.35


1000042372
PQR-C44C7PLCL-KS,COMPONENT, Q-ROSA,100G CFP4 LR4,TELECOM&DATACOM,100G 25X4
ROSA,10KM,NSZ STD


$152.20


1
EA


$152.20


1000042374
SPECIALTY PRODUCTS, PCBA, CFP2-LR4 G2.PCBA+
With pre-installed firmware


$174.50


1
EA


$174.50



2.
100G CFP2 Transceiver Components Price Caps for 2019 and 2020 (v2)





FP2 Component Item
Component Item Description
Unit Total Cost
Usage
Unit
Total cost per module
Qty for 70pcs CFP2
PO amount for 70pcs CFP2
1000038861
GREASE,THERMALLY CONDUCTIVE GREASE,GAP FILLER 3500LV,CFP DCO


$0.50


0.8
ml


$0.40


0


$0.0


1000039008
SPRING, WIRE DIA 0.2MM ,CFP2 MODULE


$0.01


2
EA


$0.03


200


$2.5


1000027627
PAD,THERMAL PAD,100G-M, 1.0MM THICKNESS


$11.46


0.067
EA


$0.77


10


$114.6


1000027777
GASKET, EMI GASKET FOR LC RECEPTACLE


$0.07


2
EA


$0.14


140


$9.7


1000030380
COVER, FRONT COVER, FOR 520115064


$0.84


1
EA


$0.84


70


$59.1


1000030386
INSERT, MODULE SLIDER, FOR 520115064


$0.40


2
EA


$0.79


140


$55.6


1000030390
LATCH, FOR 520115064


$0.43


1
EA


$0.43


70


$30.4


1000030391
SHRAPNEL, LC RECEPTACLE SHRAPNEL, FOR 520115064


$0.19


2
EA


$0.37


140


$26.1


1000034469
SCREW, SOCKET HEAD CAP SCREW HEX DRIVE M1.6 X 9MM STAINLESS STEEL


$0.03


4
EA


$0.12


1000


$30.2


1000034471
SCREW, SOCKET HEAD CAP SCREW HEX DRIVE M1.6 X 3MM STAINLESS STEEL


$0.03


3
EA


$0.08


1000


$27.4


1000035064
SPACER, ISOLATION SPACER FOR DIE CASTING OF 536155065


$0.25


1
EA


$0.25


70


$17.4


1000035452
BASE, MODULE BASE FOR DIE CASTING OF 536155065


$4.72


1
EA


$4.72


70


$330.1


1000035453
LID, MODULE LID FOR DIE CASTING OF 536155065


$4.47


1
EA


$4.47


70


$312.7


1000035459
SCREW, SOCKET HEAD CAP SCREW HEX DRIVE M1.6 X 5MM STAINLESS STEEL FOR DIE
CASTING


$0.03


2
EA


$0.06


1000


$28.0


1000035460
COVER, RF ABSORB COVER FOR 536155065


$83.87


0.029
EA


$2.43


2


$167.7


301-8704-201
PLUG, 10G XFP-40KM(PT765F-81-2TD)RUBBER PLUG


$0.06


1
EA


$0.06


70


$4.0


1000027621
LABEL, LATCH LABEL,LIGHT BLUE


$0.01


1
EA


$0.01


80


$0.4


502-0705-001
SOLDER, M705 RMA98 SUPER P3 0.5MM


$0.08


0.05
g


$0.00


0


$0.0


1000025547
LABEL, THE BLANK LABEL, WITH NEO LOGO, 38X15MM


$0.03


1
EA


$0.03


200


$5.8


1000001761
LABEL, IMPLEMENTATION LABEL, ROLL


$0.01


0.03
EA


$0.00


1000


$11.8


1000026612
PACKAGING BOX, PLASTIC TRAY FOR CFP2_LID


$0.21


1
EA


$0.21


162


$33.9


1000026613
PACKAGING BOX, PLASTIC TRAY FOR CFP2_BASE


$0.21


1
EA


$0.21


162


$33.9


1000026614
PACKING FOAM, CFP2 PACKING FOAM


$0.02


2
EA


$0.04


600


$11.7


1000026615
BOX, CFP2 PACKING BOX


$0.22


1
EA


$0.22


100


$21.9


350-0201-001
LABEL, TUV AUTHENTICATE LABEL


$0.01


1
EA


$0.01


500


$2.6


1000037316
LABEL, UL LABEL, 64.5X14.5, LN50


$0.02


1
EA


$0.02


500


$10.0


350-1210-001
LABEL, ROHS6 LABEL


$0.01


1
EA


$0.01


500


$6.2


1000033093
LABEL, LASER LABEL, ENGLISH, 60X40


$0.03


1
EA


$0.03


1000


$34.7


1000003543
LABEL,NEW ATTENTION LABEL


$0.01


0.03
EA


$0.00


2000


$20.2


1000042371
OL3183M, COMPONENTS, 100G Q-TOSA, 100G CFP4 LR4, TELECOM&DATACOM, Q-TOSA,
PQT-C44C3ELCL-KD, NSZ STD


$303.35


1
EA


$303.35


70


$21,234.5


1000042372
PQR-C44C7PLCL-KS,COMPONENT, Q-ROSA,100G CFP4 LR4,TELECOM&DATACOM,100G 25X4
ROSA,10KM,NSZ STD


$152.20


1
EA


$152.20


70


$10,654.0


1000042374
SPECIALTY PRODUCTS, PCBA, CFP2-LR4 G2.PCBA+
With pre-installed firmware


$174.50


1
EA


$174.50


70


$12,215.0


1000042365
PT-C24C3LDCL, CFP2 TVR, 100G CFP2, TELECOM AND DATACOM, 10KM C-TEMP DUAL-RATE
G2, RUSSIA


$989.69


1
EA


$989.69


8


$7,917.5


1000042366
PT-C24C3LECL, CFP2 TVR, 100G CFP2, TELECOM AND DATACOM, 10KM C-TEMP SINGLE-RATE
G2, RUSSIA


$989.57


1
EA


$989.57


9


$8,906.1


CFP2 Total
　
　
　
 
　
　


$62,335.8







3.
AAWG Components Price Caps for 2019 and 2020





 




 
 
 
 
 
 
 






SCHEDULE 4
MANUFACTURING LICENSE AGREEMENT













































MANUFACTURING LICENSE AGREEMENT
ON
FIBER-OPTIC NETWORK COMPONENTS


This Agreement, including appended Exhibits, is made and entered into as of the
latest date indicated on the signatures page (“Effective Date”), by and between:


NEOPHOTONICS CORPORATION (“NeoPhotonics” or “Licensor”), a corporation duly
organized and existing under the laws of Delaware and having its registered
office at 2911 Zanker Road, San Jose, California 95134, USA; and


NEOPHOTONICS CORPORATION, LLC (“NeoPhotonics, LLC” or “Licensee”), located at
Kaleidoscope Business Center, 56 Shodnenskaya Ulitsa, Moscow, Russia 125363,


each a “Party” and together the “Parties” to this Agreement.


WHEREAS, NeoPhotonics has hereinafter defined Intellectual Property supporting
and enabling the manufacture of hereinafter defined Licensed Products; and
WHEREAS, NeoPhotonics has established a manufacturing facility at NeoPhotonics,
LLC suitable for and capable of producing Licensed Products; and
WHEREAS, Licensee desires to receive Intellectual Property rights from
NeoPhotonics to manufacture and sell Licensed Products for Licensee’s own
business;
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the Parties hereto agree as follows:


ARTICLE 1.    DEFINITIONS


For the purpose of this Agreement, the following terms shall have the respective
meanings as set forth below:


1.1“Affiliate” means any legal entity (such as a corporation, partnership, or
limited liability company) that controls, is under common control with or is
controlled by the party to which affiliation is claimed, for so long as such
control exists. For the purposes of this definition, the term “control” means
(a) beneficial ownership of at least fifty percent (50%) of the voting
securities of a corporation or other business organization with voting
securities, (b) a fifty percent (50%) or greater interest in the net assets or
profits of a partnership or other business organization without voting
securities or (c) the ability to direct the general business activities of a
corporation, partnership or other business organization
1.2“Categorical Licensed Patents” means all patents explicitly listed or
described in Exhibit B of this Agreement.
1.3“Confidential Information” means all information, inventions, trade secrets,
know-how, and data disclosed by one Party (“Disclosing Party”) to the other
Party (“Receiving Party”) pursuant to this Agreement, including information
relating to licensed patents, research and development plans, experiments,
results, trade secrets and manufacturing, marketing, financial, regulatory,
personnel and other business information and plans, whether in oral, written,
graphic or electronic form and whether in existence as of the Effective Date or
developed or acquired in the future. Such information already provided to
NeoPhotonics LLC by NeoPhotonics prior to the Effective Date should be treated
by both Parties as Confidential Information of the other. Information of the
following types shall not be considered Confidential Information: (a) is public
knowledge at the time of disclosure by the Disclosing Party; (b) becomes public
knowledge through no fault of the Receiving Party; (c) was in the possession of
the Receiving Party at the time of disclosure by the Disclosing Party as
evidenced by proper business records; (d) is disclosed to the Receiving Party by
a Third Party as evidenced by proper business records, to the extent such Third
Party’s disclosure was not in violation of any obligation of confidentiality; or
(e) is independently developed by the Receiving Party without use of or
reference to the Disclosing Party’s Confidential Information, as evidenced by
contemporaneous written documentation.
1.4“Customer” means any Third Party, to the extent such Third Party is a
purchaser or recipient of Licensed Products and/or Licensed Processes for such
Third Party’s consumption and/or end use and/or resale and/or redistribution
1.5“Improvement” means any refinements or enhancements to the information of the
licensed patents, Confidential Information, or the Technical Information,
partially or fully developed or conceived by either Party prior to the
termination of this Agreement
1.6“Intellectual Property” or “IP” means any intellectual property of the
respective Party as indicated; including but not limited to national and
regional patents, utility models designs, trade secrets, trademarks, trade
names, works of authorship, copyrights, moral rights, and any derivatives
thereof
1.7“Intellectual Property Rights” or “IPR” means the legal rights attendant to
the Intellectual Property.
1.8“Licensable IPR” shall mean any and all Licensor’s national and regional
patents, utility models, design patents and application thereof relating to the
manufacture, use, and sale of a corresponding Licensed Product that are: (a)
applications having a first filing or priority date in any country on or prior
to the Effective Date, all patents claiming priority to such applications, or
any patents which eventually issue from such patent applications; and (b) which
are owned by Licensor or a Licensor Affiliate and that Licensor has the right to
grant Licensee the licenses set forth herein without any royalty payments to any
third party.
1.9“Licensed Product” means a product or product class mutually agreed to be
covered by this license Agreement and duly described, including qualifying
conditions and limitations and license-fee schedules, in Exhibit-A of this
Agreement, or appended thereto by agreement approved and signed by both Parties.
1.10“Net Sales” means the gross amount billed by Licensee or its sales designees
for sales of Licensed Product, less the following: (a) customary trade,
quantity, allowances or cash discounts to the extent actually allowed and taken;
(b) amounts repaid or credited by reason of rejection, return, or retroactive
price reductions; (c) all taxes and other governmental charges, and e-commerce
transactional charges, levied on the sale, transportation, delivery, or use of
such Licensed Products and Licensed Processes which are actually paid by or on
behalf of Licensee; (d) transportation and shipping costs and costs of insurance
in transit; (e) reasonable commissions paid to individuals who are independent
contractors; and (f) reasonable cost of collections. For certainty, sale or
other transfer of Licensed Products to Licensor or a Licensor Affiliate is not
subject to royalties and does not contribute to Net Sales.
1.11“Qualifying Licensee Transfer” means a transaction where the Licensee will
acquire, be acquired by, or come under common control with a suitable commercial
entity, including the entity FiberTrade Co. Ltd, occurring before December 31,
2019.
1.12“Rules” has the meaning provided in Article 10.12.
1.13“Subsidiary” means an Affiliate that is controlled by the respective Party
to this Agreement and whose confidentiality obligations are at least of the same
scope as provided in Article 5.
1.14“Technical Information” means any and all technical information which is
furnished or made available to Licensee by NeoPhotonics under this Agreement or
any concurrent technical-services agreement, training agreement, or
technology-transfer agreement between the Parties. Technical Information
includes but is not limited to manufacturing technology documents, design
technology documents, bills of materials, financial models, internal product
specifications, process training, and other technology Confidential Information
of NeoPhotonics.


ARTICLE 2.    GRANT OF LICENSES


2.1For Licensed Products. Subject to the terms and conditions as set forth in
this Agreement, including all terms and conditions set forth for each
corresponding Licensed Product, Licensor hereby grants to Licensee during the
term of this Agreement a non-exclusive, perpetual, world-wide license, under the
Technical Information and any relevant Licensable IPR, to develop, design,
manufacture, use, sell, offer for sale, lease, export, and otherwise dispose of
Licensed Products. Said license of this Article 2.1 is furthermore (a)
sublicenseable solely as expressly set forth subsequently in this Article 2, (b)
transferable and royalty and/or fee bearing solely according to the provisions
set forth in Article 3 of this Agreement, and (c) revocable solely according to
the termination provisions set forth in Article 7 of this Agreement. All the
Licensed Products sold by Licensee under the license set forth above shall
display such marks representing and denoting unambiguously that Licensee is the
manufacturer of such Licensed Product.
2.2For Additional Purposes. Subject to the terms and conditions as set forth in
this Agreement, Licensor hereby grants to Licensee during the term of this
Agreement a non-exclusive, perpetual, fully-paid-up and royalty-free, world-wide
license under the Categorical Licensed Patents to develop, design, manufacture,
use, sell, offer for sale, lease, export, and otherwise dispose of any products
or services of the Licensee. Said license of this Article 2.2 is furthermore (a)
sublicenseable solely as set forth subsequently in this Article 2, (b)
transferable solely according to the transfer provisions set forth in Article 3
of this Agreement, and (c) revocable solely according to the termination
provisions set forth in Article 7 of this Agreement.
2.3Exceptions. Isolated elements of Licensor’s IPR may be “essential claims” to
the practice of a community-accepted product standard or multi-source agreement
(“MSA”), wherein Licensor has an obligation to license the essential claims
under (fair) reasonable and non-discriminatory (“(F)RAND”) terms to anyone
desiring to practice, and willing to agree to the terms and conditions of, the
standard or MSA. In such cases, the licenses granted herein will not apply and
Licensee may need to request a separate license from Licensor to practice that
standard or MSA. When so requested, Licensor agrees to provide Licensee with the
appropriate (F)RAND license at least as favorable as the most favorable terms
provided any third-party licensee of the same essential claims.
2.4Sublicense to Subsidiaries. Notwithstanding the foregoing, the licenses
granted herein shall include the right of Licensee to sublicense the rights
granted under Article 2.1 or Article 2.2 to its Subsidiaries and disclose to any
such sublicensed Subsidiary only that portion the Technical Information that is
essential for the sublicensed activity. Licensee shall be fully responsible to
Licensor with respect to any act or omission or breach of the terms of this
Agreement by such Subsidiaries. Any sublicense granted to the Subsidiary shall
terminate on the date such Subsidiary ceases to be a Subsidiary. A sublicensed
Subsidiary may not further sublicense its rights under this Agreement.
2.5Continued use of Technical Information. On or after the expiration of the
term of this Agreement in accordance with Article 7.1, the licenses granted to
Licensee by Licensor under Article 2.1 and 2.2 shall continue without any
additional payment to Licensor, provided that Licensee shall maintain the
Technical Information in confidence in accordance with Article 5.
2.6Trademarks and Tradenames. Unless within the conditions of an approved waiver
signed by NeoPhotonics, Licensee may not use any NeoPhotonics registered
trademark, any NeoPhotonics common-use trademark in use prior to the Effective
Date, or any NeoPhotonics common-use trademark with established use prior to any
public use by Licensee.
2.7No implied licenses. Nothing contained in this Agreement shall be construed
as granting by implication, estoppel or otherwise, upon any party licensed
hereunder, any license of other right under any patent, utility model,
copyright, mask work right, trade secret or the like, except the licenses and
rights expressly granted hereunder.


ARTICLE 3    LICENSE PROVISIONS


3.1
Transferable. This Agreement will be transferable by Licensee to a third party
as successor Licensee only with explicit written consent of Licensor. Licensor
shall not unreasonably withhold or delay such consent. NeoPhotonics commits that
for one (but not more than one) Qualifying Licensee Transfer, it shall approve
the assignment of rights under this Agreement to that first successor Licensee
without material changes. It should be anticipated that subsequent transfer
requests with NeoPhotonics as Licensor and a NeoPhotonics competitor as new
Licensee would be denied or be granted with significant conditions and/or
modifications.

3.2
Fees and Royalties. There are no fees or royalties for the rights granted to the
Categorical Licensed Patents. As of the Effective Date, for the license rights
granted for Licensed Products, the license fee is zero US Dollars ($0) and the
royalty rate is zero per-cent (0%). The fee and royalty rate cannot be changed
except by mutual written agreement of the Parties. Future transfers of this
Agreement to a new Licensee, beyond the first expected transfer, may require
agreeing to a greater fee and/or royalty rate for Licensed Products. Regardless
of whether there are fees or royalties due, reporting sales of Licensed Products
is required per Article 3.3 .

3.3
Reporting. Within 45 days after each end of Licensee’s fiscal quarter, Licensee
shall provide Licensor with a confidential detailed reporting for sales of
Licensed Product during that quarter, and for any other significant commercial
activities having benefit of the licenses herein. Such reports should include at
least for each Licensed Product: a list of customers; number of units sold to
each customer; and the average selling price during the quarter.

ARTICLE 4.    PROPRIETARY RIGHTS


This Agreement does not provide or specify any change in the ownership of any
Intellectual Property or Technical Information. All ownership of, and title to
NeoPhotonics Intellectual Property and Technical Information shall remain with
NeoPhotonics and NeoPhotonics shall retain the rights for itself and its
Affiliates to utilize or furnish to others the Technical Information in any way
whatsoever and in any countries of the world.
ARTICLE 5.    CONFIDENTIAL TREATMENT


Treatment of Confidential Information is primarily governed by the
confidentiality agreement between the Parties having an effective date of
30-SEP-2018, and by any subsequently valid confidentiality agreement between the
Parties. If any valid confidentiality agreements between the Parties expire
prior to the termination of this Agreement, Parties will continue during the
Term of this Agreement to protect the Confidential Information relevant to the
purposes of this Agreement with at least the same degree of care specified in
the most-recently valid confidentiality agreement. Furthermore, Confidential
Information provided for the purposes of this Agreement shall be additionally
subject to the following terms:


5.1Licensee agrees not to disclose the Confidential Information to any third
party whether an individual, corporation, or other entity without the prior
written consent of NeoPhotonics and will limit its disclosure to its employees
having a need to know such Confidential Information for the purpose herein.
Licensee shall not use the Confidential Information for any purpose other than
those contemplated by this Agreement. Licensee shall use the same degree of care
as it uses to protect its own confidential information, but no less than
reasonable care, to prevent the unauthorized use, dissemination or publication
of the Confidential Information.
5.2The obligation herein shall not apply to any information which: (a) was
generally available to the public before disclosure to Receiving Party; (b)
becomes generally available to the public other than by a breach of this
Agreement by Receiving Party; (c) is rightfully received by Receiving Party from
a third party without confidential limitations; (d) is independently developed
by or for Receiving Party by individuals who have not received directly or
indirectly the Confidential Information disclosed under this Agreement; (e) was
known to Receiving Party prior to the receipt of same from Disclosing Party; or
(f) is hereafter publically disclosed by Disclosing Party. The obligations
contained in this Article 5 shall survive any termination of this Agreement or
any rights granted hereunder.
5.3Notwithstanding the foregoing, Licensee may disclose the Technical
Information to its Subsidiaries to whom Licensor granted sublicense rights
pursuant to Article 2.4 for the purpose and to the extent provided for in
Article 2.4; provided that Licensee shall ensure that such Technical Information
is used for the sole purpose expressly provided in Article 2, and that it is not
used for any other purposes. Furthermore, Licensee shall be fully responsible
for the compliance by such Subsidiaries with the terms and conditions of this
Agreement, including, but not limited to the confidentiality obligations
contained in this Article 5.


ARTICLE 6.    REPRESENTATIONS, COVENANTS AND DISCLAIMERS


6.1Each Party represents that it is (a) a corporation duly organized, validly
existing, and in good standing under the laws of the state or territory in which
it is incorporated, (b) has full corporate power and authority and the legal
right to own and operate its property and assets and to carry on business as it
is now being conducted and as contemplated in this Agreement, and (c) has the
full corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder.
6.2NeoPhotonics represents that it or its Affiliate is the owner and/or assignee
of all rights, title, and interest to and in the Technical Information and the
NeoPhotonics Intellectual Property Rights therein and that it has the right to
grant Licensee the rights and licenses granted in this Agreement
6.3If NeoPhotonics transfers its interest in any of the Technical Information or
Intellectual Property Rights to a third party, NeoPhotonics shall ensure that
the rights granted to Licensee in this Agreement shall remain effectively whole.
6.4NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
FOREGOING IS IN LIEU OF ALL WARRANTIES, EXPRESS OR IMPLIED, WHETHER ARISING BY
LAW, CUSTOM, OR CONDUCT. NeoPhotonics has no responsibility of any kind for the
correctness of any Technical Information (other than reasonable care in its
preparation and furnishing) or the ability of Licensee to utilize the Technical
Information for any products made by Licensee to meet any functional
specifications or any particular purpose of merchantability. NeoPhotonics makes
no representation or warrants that any products, including but not limited to
the Licensed Products, manufactured utilizing the NeoPhotonics Technical
Information or the NeoPhotonics Intellectual Property Rights therein licensed
under this Agreement, will not infringe any patents or utility models or other
IPR of any third parties. NeoPhotonics shall in no event be liable for any claim
or demand against Licensee or any related party by any other party arising out
of or resulting from the Technical Information provided or made available to
Licensee pursuant to this Agreement and/or NeoPhotonics Intellectual Property
Rights therein licensed, including, but not limited to any claims or actions
based on any actual or alleged infringement of any patents, trademarks, utility
models, design patents, copyrights, mask works, trade secrets, or other
intellectual property rights owned or controlled by any third party. LICENSEE
ASSUMES SOLE AND COMPLETE RESPONSIBILITY FOR ANY AND ALL USE OF THE TECHNICAL
INFORMATION FURNISHED OR MADE AVAILABLE TO LICENSEE BY NEOPHOTONICS HEREUNDER
AND THE RESULTS THEREOF, AND ANY AND ALL THE LICENSED PRODUCTS MANUFACTURED
AND/OR SOLD BY OR FOR LICENSEE.
6.5TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL NEOPHOTONICS BE
LIABLE TO LICENSEE OR ANY THIRD PARTY FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES, OR ANY OTHER DAMAGES WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF
BUSINESS INFORMATION, OR OTHER PECUNIARY LOSS) ARISING OUT OF THE USE OR
INABILITY TO USE THE TECHNICAL INFORMATION, WHETHER OR NOT THE POSSIBILITY OR
CAUSE OF SUCH DAMAGES WAS KNOWN TO NEOPHOTONICS.


ARTICLE 7.    TERM AND TERMINATION


7.1This Agreement shall commence on the Effective Date. Unless otherwise
terminated for cause or mutual agreement according to subsequent paragraphs of
this Article 7, this Agreement shall continue in full force so long as there are
unexpired patents in either the Licensable IPR or the Categorical Licensed
Patents. The license grants of this Agreement shall survive ordinary termination
under this Article 7.1 according to Article 2.5.
7.2If either Party shall fail, refuse or neglect to fully and faithfully keep,
observe or perform any covenant contained in this Agreement to be kept, observed
or performed by such Party, then the other Party may give notice to the
breaching Party in writing of such breach, stating in such notice the covenant
or covenants of this Agreement which the breaching Party shall have failed,
refused or neglected to keep, observe, or perform, and if the breaching Party
shall, for a period of sixty (60) days after such notice is given, continue to
fail, refuse or neglect to keep, observe or perform any such covenants, then the
other Party may terminate this Agreement, by serving upon the other Party notice
of termination; but such act shall not prejudice the right of the terminating
Party to recover any sum due or owing at the time of termination or any damages
or costs incurred due to the non-compliance or non-performance by the other
Party.
7.3Licensor may terminate this Agreement or require the renegotiation of this
Agreement under threat of termination if Licensee acquires a direct competitor
of NeoPhotonics that has manufacturing facilities outside the Russian
Federation.
7.4Either Party may terminate this Agreement immediately upon giving notice in
the event of one or more of the following; (a) appointment of a trustee or
receiver for all or any part of the assets of the other Party; (b) insolvency or
bankruptcy of the other Party; (c) attachment of all or a substantial part of
the assets of the other Party; (d) expropriation of the business assets of the
other Party; (e) nationalization of the other Party; or (f) dissolution or
liquidation of the other Party. If either Party becomes involved in any of
events enumerated in (a) through (f), such Party shall give the other prompt
notice.
7.5In the event of termination of this Agreement by Licensor pursuant to
Articles 7.2 through 7.4:
(I).
Licensee shall, at its own expense, return all Technical Information documents
received under this Agreement and all copies thereof, and all materials
embodying or derived from the Technical Information;

(II).
Licensee shall promptly discontinue the manufacture of the Licensed Product and
shall discontinue the sale thereof, except that after termination of this
Agreement by Licensor pursuant to Article 7.4 Licensee may (a) sell, lease or
dispose of Licensed Products that were in inventory or are manufactured from
work in process that existed at the time of termination, (b) perform after
termination contractual obligations that existed at the time of termination and
(c) repair, replace and otherwise support Licensed Products in the ordinary
course of business after termination;

(III).
Licensee shall make payment of all due license fees and royalties that have not
been paid at the time of termination; and

(IV).
Licensor shall, in no event, be required to refund any license fees or royalties
already paid by Licensee at the time of termination.

7.6Termination for convenience. Parties may terminate this agreement at any time
by written mutual agreement, and according to any terms, conditions, or
activities specified in such agreement. Each Party shall give reasonable and
fair consideration to a mutual-termination request presented by the other Party.
7.7Survival: Notwithstanding any contrary provisions herein, the provisions of
all of Article 1, Articles 2.3, 2.5, 2.6, and 2.7, and all of Articles 4, 5, 6,
9, and 10 shall survive termination of this Agreement for any reason. In
addition, the “perpetual” qualifier of the licenses granted in Articles 2.1 and
2.2 ensures that articles made, acquired, and/or sold under valid license, and
services provided under valid license, shall remain licensed after termination
of this Agreement. All other license rights granted in Articles 2.1 and 2.2
shall be revoked upon termination.


ARTICLE 8.    PAYMENTS


8.1All payments due Licensor pursuant to this Agreement shall be made to the
following bank account via wire transfer without deductions or charges of any
kind:
[No royalty or fee payments are expected to be due hereunder as of the Effective
Date.]
8.2Licensee shall pay Licensor interest on any and all amounts overdue at a rate
and schedule to be determined in accord with any mutual agreement to a non-zero
royalty and/or fee structure. Licensee will be additionally liable to Licensor
for all costs of collecting past due amounts, including reasonable attorney’s
fees and costs.


ARTICLE 9.    SUPPLY OF PARTS AND/OR COMPONENTS


Licensee may purchase NeoPhotonics-proprietary parts and/or components for the
Licensed Products, excluding required NeoPhotonics content of the Licensed
Product, from NeoPhotonics suppliers. NeoPhotonics will not prohibit nor hamper
Licensee’s procurement of said parts and/or components from the suppliers so far
as such parts and/or components are utilized for Licensed Products.
Notwithstanding the foregoing, NeoPhotonics shall in no event be liable to
Licensee or any other party for supply of such parts and/or components by such
suppliers for any reason.


ARTICLE 10.    MISCELLANEOUS PROVISIONS


10.1Exhibits: All exhibits and schedules annexed hereto are expressly made part
of this Agreement as though fully set forth herein, including:
(I).Exhibit A, and any mutually-approved supplements thereto, shall describe all
Licensed Products or Licensed Product categories.
(II).Exhibit B shall list the Categorical Licensed Patents
10.2Assignment: Neither Party will assign or transfer this Agreement, or any
rights or obligations under this Agreement, without the prior written consent of
the other Party (which consent shall not be unreasonably conditioned, delayed or
withheld), except that Licensor may, with prior notice to the Licensee but
without Licensee’s consent, assign or transfer this Agreement with all its
rights and obligations hereunder to a successor of all or substantially all
Licensor’s assets, stock or business to which this Agreement relates, whether by
sale, acquisition, merger, operation of law or otherwise. For certainty of
intent, Licensee may not assign this Agreement to a successor without explicit
written consent, whether conditional or unconditional, from Licensor.
10.3Independent Contractors: The Parties are independent contractors. This
Agreement does not create and shall not be considered to create the relationship
of principal-and-agent or master-and-servant or a partnership between the
Parties. Neither Party shall be liable in any way to any third party for any
engagement, obligation, contract, representation, or transaction or for any
negligent act or omission to act on the part of the other Party.
10.4Severability: If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (a) that provision shall be deemed
amended, if possible, to achieve as nearly as possible the same economic effect
as the original provision consistent with the Parties’ intent when entering into
this Agreement, and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.
10.5Confidential Agreement: Each Party shall keep the terms of this Agreement
confidential and shall not now or hereafter divulge the terms of this Agreement
or any part thereof to any third party except according to any of: (a) with
prior written consent of the other Party; (b) to any governmental body having
jurisdiction to call therefor; (c) as otherwise may be required by law; or (d)
to legal counsel and auditors representing either Party.
10.6Modification and Amendment: This Agreement and its provisions may be
modified, amended, or waived only by additional written mutual agreement
specifying such modifications, amendments, or waivers executed by both parties
10.7No Waiver: Any failure of either Party to enforce, at any time and for any
period of time, any of the provisions of this Agreement shall not be construed
as a waiver of such provisions or of the right of the Party thereafter to
enforce each and every such provision.
10.8Export: The obligations of NeoPhotonics to export the Technical Information
and rights granted therein shall at all times be subject to such restrictions
and limitations as may be imposed upon NeoPhotonics by the laws, regulations,
and other administrative acts, now or hereafter in effect, of the US Government
and any departments and agencies thereof. Licensee shall not export, directly or
indirectly the Licensed Products or the Technical Information to any country or
person for which the receipt of such products or information requires an export
license or other government approval, without first obtaining such license or
approval.
10.9Notice and Communication: Any notice required or permitted to be given under
this Agreement shall be in written English and shall be delivered by hand or
mailed by registered mail, or sent by facsimile or e-mail with a confirmation
copy sent within three (3) days thereafter by another method of notification
specified herein, to the corresponding address set forth below:
To NeoPhotonics:
NeoPhotonics Corporation
2911 Zanker Road
San Jose, California, 95134 USA


To Licensee:
                    
                    
                    
                    


10.10Force Majeure: Neither Party will be responsible for delays resulting from
causes beyond the reasonable control of such Party, including fire, explosion,
flood, war, strike, or riot, provided that the nonperforming Party uses
commercially reasonable efforts to avoid or remove such causes of nonperformance
and continues performance under this Agreement with reasonable dispatch whenever
such causes are removed.
10.11Construction: As used in this Agreement, (a) neutral pronouns and any
derivations thereof shall be deemed to include the feminine and masculine and
all terms used in the singular shall be deemed to include the plural and vice
versa, as the context may require; (b) the words “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including all
exhibits and schedules as the same may be from time to time amended or
supplemented and not to any subdivision of this Agreement; (c) the word
“including” is not intended to be exclusive and means “including without
limitation”; and (d) descriptive headings are inserted for convenience of
reference only and do not constitute a part of and shall not be utilized in
interpreting this Agreement. This Agreement shall be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either party.
10.12Governing Law and Jurisdiction: This Agreement shall be governed by and
construed in accordance with the laws of Delaware, USA without regards to its
principles of conflicts of law. The United Nations Convention on Contracts for
the International Sale of Goods is specifically disclaimed. This Agreement and
any disputes or claims arising out of or in connection with its subject matter
or formation (including any contractual or non-contractual obligation, dispute,
controversy or claim arising out of or in connection with this Agreement,
including any question regarding its existence, validity or termination
on-contractual disputes or claims), including any question regarding its
existence, validity or termination will be referred to and finally resolved by
Arbitration Institute of the Stockholm Chamber of Commerce under Arbitration
Rules of the Arbitration Institute of the Stockholm Chamber of Commerce (the
"Rules"). The place of arbitration shall be Stockholm. The arbitration shall be
in English. There shall be 3 arbitrators appointed in accordance with the Rules.
10.13Entirety: This Agreement, including annexed exhibits and schedules, sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof, and supersedes all prior or contemporaneous agreements,
proposals and negotiations, whether oral, written and concerning such subject
matter. This Agreement imposes no obligation on, and constitutes no offer by,
either Party to purchase, sell, license or transfer or otherwise dispose of any
technology, intellectual property, services, or products, or to enter into any
business relationship other than that set expressly forth in writing in this
Agreement
10.14Compliance: In performance of this Agreement, both Parties agree to comply
with all applicable laws and governmental rules and regulations. Both Parties
hereby acknowledge that they are not expected or authorized to take any action
in the name of or on behalf of the other which would violate any such laws,
rules, or regulations.












The Parties have executed this Agreement as of the latest date set forth below:




NEOPHOTONICS CORPORATION


By: _________________________________




Name:     
(print)


Title:     


Address:












Date:     



LICENSEE


By:     




Name:     
(print)


Title:     


Address:












Date:     







EXHIBIT A
LICENSED PRODUCTS



--------------------------------------------------------------------------------

Licensed Product #1
CFP2-LR4


Description: CFP2 100G 4x25 LAN-WDM Transceiver
Required to use: NeoPhotonics ROSA and TOSA
Customers: Any
Licensed Versions: NeoPhotonics design provided per contracts during Technical
Services Support for the initial production of Deliverables, and minor revisions
thereof.
Exceeds License: Any product having different form-factor, higher data rate,
functionally-different or incompatible operational characteristics, or major
re-design will not be Licensed Product.
Royalty Schedule:
All Sales    0%



--------------------------------------------------------------------------------

Licensed Product #2
AAWG


Description: Athermal AWG, 100GHz or 50GHz channel spacing, various # channels
Required to use: NeoPhotonics AAWG engine
Customers: Any
Licensed Versions: NeoPhotonics design provided per contracts during Technical
Services Support for the initial production of Deliverables.
Exceeds License: Any product having: different form-factor;
functionally-different or incompatible operational characteristics; or major
re-design will not be Licensed Product.
Royalty Schedule:
All Sales    0%



--------------------------------------------------------------------------------

Licensed Product #3
SPLITTERS


Description: Standard power splitters, channel counts vary
Required to use: NeoPhotonics PLC splitter chips
Customers: Any
Licensed Versions: Products complying with any splitter-product designs provided
by NeoPhotonics, and minor revisions thereof.
Exceeds License: Any product having: different form-factor;
functionally-different or incompatible operational characteristics; or major
re-design will not be Licensed Product.
Royalty Schedule:
All Sales    0%









EXHIBIT B
CATEGORICAL LICENSED PATENTS



--------------------------------------------------------------------------------



The patents listed in the following table are the Categorical Licensed Patents
of this Agreement as of the date of execution. Although Licensor believes this
list to be complete, the list shall further include any other patents or
applications owned by Licensor that claim priority to the listed patents or
applications, or any patents which eventually issue therefrom. Licensor does not
herein assume any obligation to maintain or further pursue the validity of these
patents. Licensor does not represent that it does not or will not grant similar
rights under these patents to other parties. Licensor does covenant that it will
use reasonable best efforts to ensure that any transfer of ownership or control
of any valid patents or applications of this list will include transfer of the
corresponding rights granted to Licensee herein.


Family
CC
Pat/App.
Expiration
Title
A007
US
6,671,450
22-Mar-21
APPARATUS AND METHOD TO METALLIZE, REINFORCE, AND HERMETICALLY SEAL MULTIPLE
OPTICAL FIBERS
A010
US
6,498,882
28-Nov-20
ASSEMBLY AND METHOD FOR REORGANIZING PLANAR LIGHTWAVE CIRCUIT CHANNELS
A018
US
6,618,514
11-Oct-21
PASSIVE PIGTAIL ATTACHMENT FOR PLANAR LIGHTWAVE CIRCUITS
A071
US
6,603,892
24-Oct-21
MECHANICAL BEAM STEERING FOR OPTICAL INTEGRATED CIRCUITS
CN
2821167.7
29-Sep-22
DE
60206188.1
30-Sep-22
DK
EP1438612
30-Sep-22
FR
EP1438612
30-Sep-22
GB
EP1438612
30-Sep-22
IT
EP1438612
30-Sep-22
JP
4719417
30-Sep-22
KR
10-0696228
30-Sep-22
SE
EP1438612
30-Sep-22
A084
US
6,787,868
20-Jan-22
MICROLENSES FOR INTEGRATED OPTICAL DEVICES
A289
US
6,975,793
07-Nov-22
METHOD AND APPARATUS FACILITATING MECHANICAL BEAM STEERING FOR OPTICAL
INTEGRATED CIRCUITS
US
7,539,364
17-May-23
 
 
 
 
 
A293
US
6,738,545
07-Oct-22
ATHERMAL AWG AND AWG WITH LOW POWER CONSUMPTION USING GROOVE OF CHANGEABLE WIDTH
CN
200480043452.2
03-May-24
EP
EP04775948.5
 
HK
HK1110396
05-May-24
JP
4688869
05-May-24
KR
10-0795736
05-May-24
US
7,062,127
07-Oct-22
A330
US
7,272,273
21-Jan-25
PHOTODETECTOR COUPLED TO A PLANAR WAVEGUIDE
US
7,574,084
21-Jan-25
A334
US
7,587,138
15-Nov-27
BROADBAND 2X2 OPTICAL SPLITTER
CN
200780009997.5
22-Feb-27
EP
7757435.8
 
JP
5135234
23-Feb-27
KR
10-1347510
23-Feb-27
US
8,442,369
16-Dec-28
F0003
US
9,544,668
13-Dec-30
OPTICAL NETWORK COMMUNICATION SYSTEM WITH OPTICAL LINE TERMINAL TRANSCEIVER AND
METHOD OF OPERATION THEREOF
CN
201180067424.4
29-Nov-31
EP
11848405.4
 
IN
4023/CHENP/2013
 
JP
6117110
30-Nov-31
KR
10-2013-7018377
 
RU
2564100
30-Nov-31
F0009
US
9,391,695
28-Aug-34
OPTICAL NETWORK COMMUNICATION SYSTEM WITH EMBEDDED OPTICAL TIME DOMAIN
REFLECTOMETER AND METHOD OF OPERATION THEREOF
OPTNT01
US
7,492,992
08-Aug-23
BI-DIRECTIONAL PLC TRANSCEIVER DEVICE
NG0005
KR
10-0890981
26-Oct-21
MULTILAYERED OPTICAL STRUCTURES
US
9,939,579
16-Dec-25
NG0006
US
7,164,818
03-May-22
INTEGRATED GRADIENT INDEX LENSES
US
7,391,940
03-May-22
NG0007
US
7,224,882
20-Nov-22
OPTICAL MATERIALS WITH SELECTED INDEX OF REFRACTION
US
7,437,047
17-Jan-22
NG0008
TW
198300
30-Oct-18
PHOSPHORS
US
7,423,512
04-Jul-22
NG0013
US
6,193,936
09-Nov-18
REACTANT DELIVERY APPARATUSES
JP
4524410
08-Nov-19
US
6,508,855
03-Jan-21
NG0015
US
6,482,374
16-Jun-19
METHODS FOR PRODUCING LITHIUM METAL OXIDE PARTICLES
US
7,323,158
09-Nov-18
NG0019
US
6,749,648
19-Jun-20
LITHIUM METAL OXIDES
JP
5286582
14-Jun-21
KR
100816116
15-Feb-23
NG0021
US
6,692,660
27-Jun-21
HIGH LUMINESCENCE PHOSPHOR PARTICLES AND RELATED PARTICLE COMPOSITIONS
NG0035
US
6,890,624
25-Apr-20
SELF-ASSEMBLED STRUCTURES
NG0037
US
6,788,866
11-Feb-22
LAYER MATERIALS AND PLANAR OPTICAL DEVICES
NG0050
US
6,849,334
26-Jun-22
OPTICAL MATERIALS AND OPTICAL DEVICES
CN
2820384.4
14-Aug-22
JP
5401000
15-Aug-22
KR
100930557
15-Aug-22
TW
I318693
15-Aug-22
US
7,306,845
15-Mar-22
CN
200610136169.5
14-Aug-22
US
7,776,406
15-Mar-22
NG0052
US
6,723,435
28-Aug-22
OPTICAL FIBER PREFORMS
US
7,905,114
28-Aug-22
NG0054
US
6,952,504
18-Apr-22
THREE DIMENSIONAL ENGINEERING OF PLANAR OPTICAL STRUCTURES
TW
I266090
12-Dec-22
US
8,673,407
11-Apr-27
NG0064
US
8,865,271
03-Mar-28
HIGH RATE DEPOSITION FOR THE FORMATION OF HIGH QUALITY OPTICAL COATINGS
EP
4753377.3
 
KR
1276391
27-May-24












SCHEDULE 5
NOTARIZED SPA
SALE AND PURCHASE AGREEMENT FOR A PARTICIPATORY INTEREST IN THE CHARTER CAPITAL
OF A LIMITED LIABILITY COMPANY
ДОГОВОР КУПЛИ-ПРОДАЖИ ДОЛИ В УСТАВНОМ КАПИТАЛЕ ОБЩЕСТВА С ОГРАНИЧЕННОЙ
ОТВЕТСТВЕННОСТЬЮ
THIS PARTICIPATORY INTEREST SALE AND PURCHASE AGREEMENT (the “Agreement”) is
made on [●], in the City of Moscow
НАСТОЯЩИЙ ДОГОВОР КУПЛИ-ПРОДАЖИ ДОЛИ В УСТАВНОМ КАПИТАЛЕ («Договор») заключен
[●] года в городе Москва.
BETWEEN
Между
[●], a company organized and existing under the laws of [●], with its registered
address at [●], represented by ______________________, passport
________________________, residing at ____________________, acting on the basis
of ____________ (the “Seller”),
[●], компанией, учрежденной и осуществляющей деятельность по законодательству
[●], с местом нахождения по адресу по адресу: [●], в лице
______________________________ («Продавец»),
[●], incorporated and existing under the laws of [●], registration No. [●], with
its registered address at [●], represented by ______________________, passport
________________________, residing at ____________________, acting on the basis
of ____________ (the “Purchaser 1”), and
[●], incorporated and existing under the laws of [●], registration No. [●], with
its registered address at [●], represented by ______________________, passport
________________________, residing at ____________________, acting on the basis
of ____________ (the “Purchaser 2”).
[●], компанией, учрежденной и осуществляющей деятельность по законодательству
[●], с местом нахождения по адресу: [●], в лице _______________________________
(«Покупатель 1»), и


 
[●], компанией, учрежденной и осуществляющей деятельность по законодательству
[●], с местом нахождения по адресу: [●], в лице _______________________________
(«Покупатель 2»).
WHEREAS, the Seller owns a participatory interest representing 100% of the
charter capital of the Company (as defined below;
ПРИНИМАЯ ВО ВНИМАНИЕ, что Продавец является собственником доли, составляющей
100% уставного капитала Общества (как определено ниже);
NOW, THEREFORE, the Purchasers and the Seller (collectively – the “Parties”, and
each individually, a “Party”) have agreed as follows:
С УЧЕТОМ ВЫШЕИЗЛОЖЕННОГО, Покупатели и Продавец (совместно именуемые «Стороны»,
а по отдельности – «Сторона») договорились о нижеследующем:
1. DEFINITIONS AND INTERPRETATION
1. ПОНЯТИЯ И ТОЛКОВАНИЕ
In addition to the terms defined above, the following terms shall have the
following meanings, except where the context expressly provides otherwise:
Следующие термины имеют следующие значения, за исключением случаев, когда из
контекста прямо следует иное:
Company means [●], incorporated and existing under the laws of the Russian
Federation, registered on [●] with the Inspectorate of the Ministry for tax and
levies of the Russian Federation in the city of [●] with the unified state
registration number [●], TIN [●], KPP [●], with its registered address at [●];
Общество означает [●], учрежденное и действующее в соответствии с
законодательством Российской Федерации, зарегистрированное [●] года Инспекцией
Министерства Российской Федерации по налогам и сборам по [●] за основным
государственным регистрационным номером [●], ИНН [●], КПП [●], расположенное по
адресу: [●];
Completion Date means the date of this Agreement;
Дата закрытия означает дату настоящего Договора;
FAS means the Federal Antimonopoly Service of the Russian Federation;
ФАС означает Федеральную антимонопольную службу Российской Федерации;
LLC Law means Federal Law of the Russian Federation No. 14-FZ “On Limited
Liability Companies,” dated February 8, 1998 (as amended);
Закон об ООО означает Федеральный закон «Об обществах с ограниченной
ответственностью» № 14-ФЗ от 08.02.1998 (с последующими изменениями);
Notary has the meaning specified in Clause 4.1 of this Agreement;
Нотариус имеет значение, предусмотренное в пункте 4.1 настоящего Договора;
Purchase Price means USD 3,000,000;


 
Purchase Price 1 means USD 2,970,000;


 
Purchase Price 2 means USD 30,000;
Покупная цена означает 3.000.000 Долларов США;
Покупная цена 1 означает 2.970.000 Долларов США;
Покупная цена 2 означает 30.000 Долларов США;
Participatory Interest 1 means a participatory interest representing 99% of the
charter capital of the Company with a nominal value of RUB 9,716,718.33 owned by
the Seller;


 
Participatory Interest 2 means a participatory interest representing 1% of the
charter capital of the Company with a nominal value of RUB 98,148.67 owned by
the Seller;
Приобретаемая доля 1 означает долю, составляющую 99% уставного капитала
Общества, номинальной стоимостью 9.716.718,33 рублей, принадлежащую на праве
собственности Продавцу;
Приобретаемая доля 2 означает долю, составляющую 1% уставного капитала Общества,
номинальной стоимостью 98.148,67 рублей, принадлежащую на праве собственности
Продавцу;
In this Agreement, a reference to any clause shall be construed as a reference
to a clause of this Agreement.
Ссылки на любые пункты Договора являются ссылками на соответствующие пункты
настоящего Договора.
2. SALE OF THE PARTICIPATORY INTEREST
2. Продажа доли в уставном капитале
2.1 The Seller shall transfer
(a) the Participatory Interest 1 to Purchaser 1, together with all rights
attached thereto, and Purchaser 1 shall purchase and accept the Participatory
Interest 1 from the Seller for the Purchase Price 1,
(b) the Participatory Interest 2 to Purchaser 2, together with all rights
attached thereto, and Purchaser 2 shall purchase and accept the Participatory
Interest 2 from the Seller for the Purchase Price 2,
all in accordance with the terms and conditions of this Agreement.
2.1 Продавец обязуется передать в собственность
(a) Покупателя 1 Приобретаемую долю 1 (включая все связанные с ней права), а
Покупатель 1 обязуется купить и принять у Продавца Приобретаемую долю 1 за
Покупную цену 1, и
(б) Покупателя 2 Приобретаемую долю 2 (включая все связанные с ней права), а
Покупатель 2 обязуется купить и принять у Продавца Приобретаемую долю 2 за
Покупную цену 2,
всё вышеперечисленное осуществляется в соответствии с условиями настоящего
Договора.
2.2 The rights of the Seller to the Participatory Interest were granted to the
Seller by [Minutes of the Extraordinary General Meeting of the Participants of
the Company No. [●] and are confirmed by the Extract from the Unified State
Register of Legal Entities with respect to the Company dated [____________ No.
___________], and [payment order issued by the Seller on [●] to pay the
contribution to the charter capital of the Company], all confirming that the
Participatory Interest was fully paid for.
2.2 Права Продавца на Приобретаемую долю принадлежат Продавцу на основании
[Протокола внеочередного общего собрания участников Общества № [●] от [●] года]
и подтверждаются Выпиской из Единого государственного реестра юридических лиц в
отношении Общества от [________] года за № [________], а также платежным
поручением Продавца [от [●] года об оплате вклада в уставный капитал Общества],
подтверждающими, что Приобретаемая доля в уставном капитале Общества полностью
оплачена.
2.3 The Seller represents and warrants to the Purchasers that: (i) the Seller is
the sole owner of the Participatory Interest; (ii) the Participatory Interest is
free from any encumbrance, has not been sold, is not subject to any pending
investigation or court proceeding; and that (iii) the execution of this
Agreement and the performance by the Seller of any of its obligations hereunder
do not and will not violate or conflict with any provisions of applicable laws,
constitutional documents, statutory or contractual obligations of the Seller.
2.3 Продавец дает Покупателям заверения об обстоятельствах, что (1) Продавец
является единственным собственником Приобретаемой доли; (2) Приобретаемая доля
не обременена, не была продана, не является предметом незавершенного
расследования или судебного разбирательства; и что (3) заключение настоящего
Договора и исполнения Продавцом своих обязательств по нему не нарушают и не
будут нарушать или не противоречат с какими-либо положениями применимого
законодательства, учредительных документов, законных и договорных обязательств
Продавца.
2.4 The Purchasers have obtained the approval of FAS to enter into and perform
this Agreement.
2.4 Покупатели получил одобрение ФАС на заключение и исполнения настоящего
Договора.
2.5 Each of the Seller and the Purchasers has obtained necessary corporate
approvals to authorize the execution of the Agreement and performance by it of
its obligations under the Agreement, including, without limitation, obtaining
the approval of the boards of directors of the Purchasers (Minutes w/n of [●]
and Minutes w/n of [●]) and the board of directors the Seller (Minutes w/n of
[●]; Resolution of the Seller w/n of [●]).
2.5 Продавец и Покупатели получили необходимые корпоративные одобрения для
заключения настоящего Договора и исполнения обязательств по нему, включая, среди
прочего, получение одобрения совета директоров каждого Покупателя (протокол б/н
от [●] и протокол б/н от [●]) и совета директоров Продавца (протокол б/н от [●],
решение Продавца б/н от [●]).
3. Purchase Price and Payment Procedure
3. ПОКУПНАЯ ЦЕНА И УСЛОВИЯ ОПЛАТЫ
3.1 Purchaser 1 shall pay the entire purchase price to the Seller in accordance
with the terms of a separate agreement entered into by the Purchasers and the
Seller.
3.1 Покупатель 1 заплатит Продавцу всю Покупную цену в соответствии с условиями
отдельного соглашения между Покупателями и Продавцом.
4. Transfer of the Participatory Interest
4. ПЕРЕДАЧА ПРИОБРЕТАЕМОЙ ДОЛИ
4.1 On the date hereof, the Seller and the Purchasers shall execute this
Agreement and provide for its notarial certification by notary of the city of
Moscow, [●] (the “Notary”), at his office at [●].
4.1 В дату настоящего Договора Продавец и Покупатели осуществляют подписание
настоящего Договора и обеспечивают его нотариальное удостоверение у нотариуса
города Москвы [●] («Нотариус»), в помещении нотариальной конторы по адресу: [●].
4.2 The Purchasers exercises the rights and bears the obligations of
participants of the Company as of the moment of the relevant entry being made in
the State Register of Legal Entities of the Russian Federation.
4.2 Покупатели осуществляют права и несут обязанности участников Общества с
момента внесения соответствующей записи в Единый государственный реестр
юридических лиц Российской Федерации.
4.3 The Seller shall notify the Company of the sale of the Participatory
Interest in writing within five (5) business days after the date of entry into
force of this Agreement (Clause 6.1).
4.3 Продавец обязан письменно уведомить Общество о продаже Приобретаемой доли в
уставном капитале Общества в течение 5 (пяти) рабочих дней с даты вступления
настоящего Договора в силу (пункт 6.1).
4.4. In accordance with paragraph 5 of Article 488 of the Civil Code of the
Russian Federation, the Parties have agreed that until paid by the Purchasers,
the Participatory Interest shall not be deemed pledged to the Seller.
4.4 В соответствии с п. 5 ст. 488 Гражданского кодекса Российской Федерации
Стороны согласовали, что до момента оплаты Покупателями Приобретаемая доля не
находится в залоге у Продавца.
5. GOVERNING LAW AND DISPUTE RESOLUTION
5. ПРИМЕНИМОЕ ПРАВО И РАЗРЕШЕНИЕ СПОРОВ
5.1   This Agreement shall be governed by, and construed in accordance with, the
laws of the Russian Federation.
5.1 Настоящий Договор подчиняется праву Российской Федерации и толкуется в
соответствии с ним.
5.2   Any dispute arising out of or in connection with this Agreement shall be
settled by the Arbitrazh Court of the City of Moscow.
5.2 Любой спор, вытекающий из настоящего Договора или связанный с ним, должен
разрешаться в Арбитражном суде города Москвы.
6. MISCELLANEOUS
6. ОБЩИЕ ПОЛОЖЕНИЯ
6.1   This Agreement shall come into force on the date of its execution by the
Parties and certification by the Notary.
6.1 Настоящий Договор вступает в силу с даты его подписания Сторонами и
удостоверения Нотариусом.
6.2   The Parties signing this Agreement shall confirm in the presence of the
Notary that they are not limited in their legal capacity, are not under custody,
are capable to execute and protect their rights and perform their obligations by
themselves, do not suffer from illnesses impeding them from understanding the
essence of signed agreement and circumstances of its execution, and are not in
any state where they are incapable of understanding the meaning of their actions
and/or control their actions, that there are no circumstances forcing them to
enter into this deal on extremely unfavorable terms and conditions.
6.2 Лица, подписавшие Договор, подтверждают в присутствии Нотариуса, что они в
дееспособности не ограничены, под опекой, попечительством не состоят, по
состоянию здоровья могут самостоятельно осуществлять и защищать свои права и
исполнять обязанности, не страдают заболеваниями, препятствующими осознавать
суть подписываемого договора и обстоятельств его заключения, а также не
находятся в ином таком состоянии, когда они не способны понимать значение своих
действий и (или) руководить ими, что у них отсутствуют обстоятельства,
вынуждающие совершить указанную сделку на крайне невыгодных для сторон условиях.
6.3   The expenses of certification of this Agreement shall be borne by
Purchaser 1.
6.3 Расходы по удостоверению настоящего Договора несет Покупатель 1.
6.4. This Agreement is made and executed in four bilingual counterparts, each in
English and Russian languages, one of which is stored with the Notary, and one
handed to each of the Parties, and each counterpart is equally binding. The text
of the Agreement has been read aloud. In the event of any conflict between
English and Russian versions, the Russian language version shall prevail.
6.4. Настоящий Договор заключен в четырех двуязычных экземплярах, каждый на
английском и русском языках, один из которых хранится у Нотариуса, и по одному
передается каждой из Сторон, и каждый такой экземпляр имеет полную и равную
силу. В случае расхождений между русской и английской версиями настоящего
Договора, приоритет имеет русская версия.
IN WITNESS WHEREOF this Agreement was executed by the Seller and the Purchasers
represented by their duly authorized representatives:
В ПОДТВЕРЖДЕНИЕ ВЫШЕИЗЛОЖЕННОГО, Продавец и Покупатели, в лице своих должным
образом уполномоченных представителей, подписали настоящий Договор:
for the Seller
__________________________________________________________________________
за Продавца
__________________________________________________________________________
For Purchaser 1
__________________________________________________________________________
For Purchaser 2
__________________________________________________________________________
За Покупателя 1
__________________________________________________________________________
За Покупателя 2
__________________________________________________________________________


SCHEDULE 6

PARTICULARS OF THE COMPANY
Name of Company:
NeoPhotonics Corporation, LLC
Main state registration number:
1127746681710
Tax Identification Number:
7714882784
Place of incorporation:
Russian Federation
Address of registered office:
Volgogradsky Prospekt 42, building 5, Moscow 109316, Russia
Type of company:
Limited liability company
Authorised capital:
RUB 9,814,867
Issued capital:
RUB 9,814,867
Type of the Participatory Interest:
Participatory interest
General director:
Novica Mrdovic
Chief accountant:
Anna Dmitrieva




SCHEDULE 7
FORMS OF STANDARD PURCHASE ORDERS




exhibit1047image1a01.gif [exhibit1047image1a01.gif]


NEOPHOTONICS (CHINA) CO., LTD. AEOCODE:AEOCN4403041797, USCI 91440300618836109Y
NEO BLD NO.8,12TH SOUTH KEJI RD,SOUTH HI-TECH PARK SHENZHEN, GUANGDONG,
518057
CHINA


Phone: 86 755 26748181/26748182
Fax: 86 755 26748187


VENDOR:




PURCHASE ORDER
PURCHASE ORDER NUMBER


REVISION
0
PAGE
1 of 2
This Purchase Order Number must appear on all order acknowledgements, packing
lists, cartons, invoices and correspondence related to this order.
BILL TO:
NEOPHOTONICS (CHINA) CO., LTD. AEOCODE:AEOCN4403041797, USCI 91440300618836109Y
NEO BLD NO.8,12TH SOUTH KEJI RD,SOUTH HI-TECH PARK


SHENZHEN, GUANGDONG,
518057
CHINA


All invoices should be sent electronically in pdf format to
ap.sz@neophotonics.com. There may be a delay in processing if invoices are sent
via Postal Service.
VENDOR NUMBER


DATE OF ORDER / BUYER


REVISED DATE / BUYER


PAYMENT TERMS


SHIP VIA
 
FREIGHT TERMS


REQUESTOR / DELIVER TO


CONFIRM TO / TELEPHONE




ITEM
PART NUMBER / DESCRIPTION /
MFR PART NUMBER / MANUFACTURER NAME / CANCELLED


REV


SHIP TO LOCATION
PROMISED DATE / NEED BY DATE


QUANTITY


UNIT
UNIT PRICE (USD)
EXTENDED PRICE (USD)


TAX


1






















Each










N
 


1. This document was duplicated electronically. Approvals obtained
electronically, no signature required. Purchasing personnel must authorize all
changes.


2. Vendors are reminded to check the ordered item revision, the latest drawing
revision and your related production Doc to make sure they are consistent.
Otherwise vendors would be responsible for all the loss caused from the
discrepancy.


3. This Purchase Order is subject to NeoPhotonics Corporation Terms and
Conditions which are incorporated here in and made a part of this agreement. ***
NeoPhotonics Corporation Confidential Information***.


TOTAL (USD):




 


AUTHORIZED SIGNATURE





Notes: All prices and amounts on this order are expressed in USD




14

--------------------------------------------------------------------------------


Draft 14 November 2018






exhibit1047image1a01.gif [exhibit1047image1a01.gif]Aeocode:Aeocn4403041797, Usci
91440300618836109Y, 518057 Phone: 86 755 26748181/26748182 Fax: 86 755 26748187




SUPPLIER – TERMS AND CONDITIONS





1. Entire Agreement; Inconsistencies; Acceptance of Order. This Purchase Order
("Order") contains the entire terms and conditions of the agreement between the
Seller named on the front side hereof ("Seller") and NeoPhotonics Corporation, a
Delaware corporation ("NeoPhotonics") regarding the articles, materials, parts
and work covered by this Order ("Goods"). NeoPhotonics hereby objects to all
additional terms or modifications to this Order proposed by Seller contained in
any communication from Seller or proposed by any course of dealing or
performance between Seller and NeoPhotonics, and no such additional terms or
modifications shall be binding on NeoPhotonics without NeoPhotonics's prior
express written consent thereto. NeoPhotonics's failure to further object to any
such additional terms or modifications contained in any communication from
Seller or proposed by any course of dealing or performance between Seller and
NeoPhotonics shall not be deemed a waiver of the provisions hereof or an
approval of the terms or modifications therein. Unless NeoPhotonics has provided
prior express written consent to the contrary, any term or condition of the
reverse side of this Order shall prevail in the event that there is an
inconsistency between it and any term or condition of the front side of this
Order. Any term or condition of this Order shall prevail in the event that there
is an inconsistency between it and any term or condition of any communication
from Seller or of any course of dealing or performance between Seller and
NeoPhotonics. Seller shall be deemed to have accepted, and shall be bound by,
this Order and its terms and conditions upon the earliest of: (a) the date
Seller returns to NeoPhotonics a written acknowledgement thereof; (b) the date
Seller ships to NeoPhotonics any of the Goods; and (c) the date five (5)
business days after NeoPhotonics's delivery to Seller of this Order unless
Seller has notified NeoPhotonics within such time that Seller shall not be so
bound.


2. Price. This Order shall not be filled at prices higher than those shown on
the front side hereof unless such increased prices have been authorized in
writing by NeoPhotonics. If there is no price stated on the front side hereof,
the price shall be deemed to be the price last quoted to NeoPhotonics (as
evidenced by NeoPhotonics's business records) or the prevailing market price for
the Goods, whichever is lower. Seller warrants that the price for Goods sold to
NeoPhotonics under this Order is not greater than the price for comparable goods
sold in comparable quantities to any other purchaser thereof. If Seller
decreases prices to any other purchaser for any Goods to be furnished hereunder,
the price of all Goods yet unshipped to NeoPhotonics shall be deemed adjusted to
such lower prices. Unless otherwise specifically agreed to by NeoPhotonics,
prices shown on this Order are deemed to include all charges associated with the
sale, and delivery to NeoPhotonics, of the Goods, including without limitation
charges for shipping, packing, insurance, and taxes imposed by any taxing
authority with respect to the transfer to NeoPhotonics of possession, title or
both to the Goods, including, but not limited to, sales, use, property and value
added taxes, but excluding taxes determined with respect to the net income of
NeoPhotonics.


3. Packing and Shipment. Goods shall be prepared for shipment in a manner that
is in accordance with standard commercial practice and is adequate to ensure
safe arrival of the Goods to a designated destination Unless otherwise
specifically provided on the front side of this Order, the Goods shall be
delivered to NeoPhotonics F.O.B. destination. Shipments will be made freight
prepaid at the lowest freight charges available, using the carrier selected by
NeoPhotonics.


4. Delivery. Seller shall deliver the completed Goods in strict accordance with
the scheduled delivery date and in the exact quantities and at the exact
specifications set forth on the front side hereof, and the obligations of Seller
to meet the delivery dates, quantities, and specifications set forth herein are
of the essence of this Order. Goods that are delivered in advance of the
scheduled delivery date are delivered at the risk of Seller and may, at
NeoPhotonics's option, be returned at Seller's expense for proper delivery
and/or have payment therefore withheld by NeoPhotonics until the date that
payment would have been due had the Goods been actually delivered on their
scheduled delivery date. In addition to any other rights or remedies provided to
NeoPhotonics by law or under this Order, NeoPhotonics may in the case of any
delay: (a) extend Seller's time of performance and upon request of NeoPhotonics,
Seller shall ship Goods not delivered on time via expedited routing necessary to
recover the maximum possible time lost by failure to deliver on schedule; Seller
to pay the extra cost of the expedited routing; or (b) immediately terminate the
undelivered portion of the Order at no cost to NeoPhotonics.


5. Invoices and Payment. Unless otherwise expressly provided in this Order, no
invoices shall be issued nor payments made prior to delivery. Within twenty-four
(24) hours after shipment of any Goods pursuant to this Order, Seller shall mail
to NeoPhotonics copies of all packing slips together with a separate invoice for
each Order in duplicate or bearing the NeoPhotonics Order number. Unless freight
and other charges are itemized, any discount will be taken on the full amount of
invoices. All payments are subject to adjustment for shortage or rejection.
Payment shall be made no earlier than thirty (30) days after acceptance by
NeoPhotonics of the associated Goods unless otherwise specifically provided on
the front side of this Order.


6. Warranties. Notwithstanding NeoPhotonics's inspection and acceptance of the
Goods, Seller warrants that all Goods delivered pursuant to this Order will (i)
be free from defects in material and workmanship, (ii) be merchantable, (iii)
conform to applicable samples or other descriptions furnished or adopted by
Seller, (iv) comply with Seller's published specifications in effect as of the
effective date of this Agreement unless such specifications have been superseded
by other specifications, drawings, samples or descriptions agreed to between
NeoPhotonics and Seller, and (v) to the extent such Goods are not manufactured
pursuant to detailed designs furnished by NeoPhotonics, be free from defects in
design, suitable for the intended purposes, and free from infringement of third
party rights (including without limitation patent, copyright, trade secret,
trademark, and other proprietary rights). The foregoing warranties are in
addition to all other warranties, whether express or implied, given by Seller to
NeoPhotonics or imposed by law. All warranties of Seller, together with the
services warranties and guarantees, if any, shall run to NeoPhotonics and its
customers.


7. Quality Control and Inspection. NeoPhotonics shall have the right to inspect,
test, and approve at any time, and Seller shall provide all reasonable
facilities and assistance to NeoPhotonics in connection therewith, (a) at the
place of manufacture and prior to shipment, all Goods ordered, and (b) the
facilities at which Goods are manufactured. Notwithstanding any prior
inspections or payments made hereunder by NeoPhotonics, all Goods shall be
subject to final inspection and acceptance at NeoPhotonics's facility within not
less than thirty (30) days after delivery of the Goods at NeoPhotonics's
facility. In the event that NeoPhotonics receives Goods whose defects or
nonconformities are not apparent on initial examination, the time for final
inspection and acceptance of such Goods shall be extended to a reasonable period
of time after such defects or nonconformities become apparent. No inspection or
test made prior to final inspection and acceptance shall relieve Seller from
responsibility for defects or other failure to meet the requirements of this
Order. The criteria for acceptance and/or approval of all Goods and facilities
at which Goods are manufactured shall be, at NeoPhotonics's option, (a)
NeoPhotonics's judgment and/or (b) compliance with Seller's published
specifications in effect as of the date of this Order unless such specifications
have been superseded by other specifications, drawings, samples or descriptions
agreed to between NeoPhotonics and Seller. If NeoPhotonics determines that any
Goods are defective or do not meet all specifications (either before acceptance
or under the terms of Paragraph 6 - "Warranties"), NeoPhotonics shall have the
right, at its sole option, to (i) reject such Goods and obtain a refund of the
purchase price or (ii) require repair or replacement of the Goods by and at
Seller's expense and risk. If Seller fails to repair or replace defective Goods
within thirty (30) days after NeoPhotonics's request thereof, NeoPhotonics may,
at its sole option (i) repair or replace such Goods and charge to the Seller any
cost incurred by NeoPhotonics, which charge Seller shall pay NeoPhotonics, or
(ii) without further notice, terminate this Order for default in accordance with
Paragraph 12 – "Termination and Cancellation; Survival" hereof, or (iii) require
an appropriate reduction in the price. Payment for any Goods hereunder shall not
be deemed an acceptance thereof. Failure to inspect the Goods shall not be
deemed to constitute (i) acceptance of any defective or nonconforming Goods, or
(ii) a waiver of NeoPhotonics's rights or remedies arising by virtue of any
defect or nonconformity with the requirements of this Order. NeoPhotonics's
rights under this Paragraph 7 shall be in addition to all other rights of
NeoPhotonics under this Order and applicable law. If any Goods subject to this
Order, or any components thereof, are to be manufactured by subcontractor(s),
Seller shall require such subcontractors to comply with this provision.


8. Changes. Any changes, waivers or additions to the terms and conditions of
this Order shall bind NeoPhotonics only if they are in a writing signed by a
duly authorized employee of NeoPhotonics. NeoPhotonics shall have the right at
any time, by written order, to make changes within the general scope of this
Order, in one or more of the following: (1) drawings, designs, specifications,
and/or instructions for any of the Goods, (2) method of shipping or packing, (3)
place of inspection, delivery or acceptance, (4) quantities, and/or (5) delivery
schedules. Seller shall comply with all such changes. If any such change causes
a decrease or increase in Seller's cost and/or in the time required for Seller's
performance, an equitable adjustment in the price and/or delivery schedule, as
applicable, will be made by the parties in writing. Unless Seller provides
NeoPhotonics with an itemized statement of adjustment to the cost and/or time
for performance within ten (10) business days after Seller's receipt of
NeoPhotonics's change notice, Seller shall be conclusively deemed to have waived
all claims against NeoPhotonics with respect thereto. NeoPhotonics may act upon
any such claim at any time prior to final payment under this Order. Failure of
the parties to agree upon any adjustment to be made under this clause shall not
excuse Seller from proceeding with this Order as changed.



9. Responsibility for NeoPhotonics's Property. All Goods produced by Seller
pursuant to NeoPhotonics's designs or specifications, and all inventions,
improvements, developments and discoveries conceived, discovered, made,
developed or first reduced to tangible work product by Seller and relating to
Goods produced by Seller pursuant to NeoPhotonics's designs or specifications,
shall be the sole property of NeoPhotonics. Seller hereby does and will assign
fully to NeoPhotonics all such inventions, improvements, developments and
discoveries. Unless otherwise provided in this Order, Seller, upon delivery to
it or acquisition by it of any supplies, tooling, molds, patterns, drawings or
other materials or equipment, the title to which is in NeoPhotonics
(collectively the "Materials"), assumes the risk of, and shall be responsible
for, any loss thereof or damage thereto, and shall return such Materials in good
condition (except for reasonable wear and tear and except to the extent that
such Materials have been incorporated in the Goods delivered under this Order or
have been consumed in normal performance of work under this Order), to
NeoPhotonics upon NeoPhotonics's request or upon completion, termination or
cancellation of this Order.


10. Indemnities; Insurance. Seller shall, at its own expense, defend, indemnify
and hold harmless NeoPhotonics and its customers from any damage, liabilities,
claims, losses, and expenses (including without limitation attorneys' fees) with
respect to any action, claim or proceeding to the extent such damage,
liabilities, claims, losses, and expenses are related to or caused by (a) any
act or omission by Seller, its agents, employees or contractors, or (b) any
breach of any of Seller's warranties or obligations under this Order. If Goods
become, or are likely to become, the subject of any claim of infringement of any
patent, trademark, copyright or other proprietary right, Seller shall, at
Seller's expense, (i) procure the right for NeoPhotonics and its customers to
continue using the Goods, (ii) replace or modify the Goods so that they become
non-infringing or (iii) at NeoPhotonics's option, refund to NeoPhotonics the
amount paid for the items. If neither of the forgoing alternative is available
on terms that in NeoPhotonics's judgment are reasonable, NeoPhotonics may, in
addition to any other remedies it may have, terminate this Agreement without
further liability to Seller. Seller shall maintain such public liability
insurance (including without limitation products liability, completed
operations, contractors' liability and protective liability, automobile
liability (including without limitation non-owned automobile liability),
workers' compensation, employers' liability, and infringement insurance) as will
adequately protect NeoPhotonics against such damage, liabilities, claims,
losses, and expenses. Seller agrees to submit certificates of insurance,
evidencing coverage in accordance with this paragraph, when requested by
NeoPhotonics.


11. Titles and Risk of Loss. Unless otherwise expressly provided in this Order,
Seller shall have title to and bear the risk of any loss or damage to the Goods
until the Goods are delivered and accepted in conformity with this Order. Upon
such delivery and acceptance, title shall pass from Seller and Seller's
responsibility for loss or damage shall cease, except for that resulting from
Seller's negligence or failure to comply with this Order.


12. Termination and Cancellation; Survival. NeoPhotonics may terminate the whole
or any part of this Order for convenience at any time prior to the delivery of
the Goods by delivering written notice of termination to Seller. NeoPhotonics
may, without liability, by written notice to Seller, cancel the whole or any
part of this Order immediately: (i) if Seller fails to effect delivery
hereunder, (ii) if Seller fails to make progress in work so as to endanger
performance, (iii) if Seller fails to provide adequate assurances of its
performance hereunder in a form acceptable to NeoPhotonics no later than five
(5) business days after NeoPhotonics's delivery to Seller of a written request
therefore, (iv) in the event that any voluntary or involuntary proceedings are
filed by or against Seller pursuant to the provisions of any bankruptcy or
insolvency law or (v) in the event of the appointment with or without the
Seller's consent, of an assignee for the benefit of creditors or of a receiver.
If NeoPhotonics cancels this Order in whole or in part pursuant to this
Paragraph 12 – "Termination and Cancellation", in addition to any other remedies
provided herein or by law, NeoPhotonics may procure, upon terms and in such
manner as NeoPhotonics may deem appropriate, items or services similar to those
terminated, and Seller shall be liable to NeoPhotonics for any excess cost for
such similar items or services. Seller shall continue with the performance of
this Order to the extent, if any, the Order is not terminated or cancelled under
the provisions of this Paragraph 12. NeoPhotonics may also require Seller to
transfer title and deliver to NeoPhotonics, in the manner and to the extent
directed by NeoPhotonics, any fully or partially completed Goods that Seller has
specifically produced or specifically used for the performance of such part of
this Order as has been terminated. Payment for completed Goods delivered to and
accepted by NeoPhotonics shall be at the Order price; payment for partially
completed Goods delivered and accepted by NeoPhotonics shall be in an amount to
be agreed upon by NeoPhotonics and Seller. Seller's obligations under Paragraphs
6, 9, 10, 13, 14, and 15 shall survive any termination or cancellation of this
Order.


13. Disclosures and Use of Information and Items. Seller shall keep confidential
all designs, processes, drawings, specifications, reports, data and other
technical or proprietary information, and all Materials and the features for all
Materials, furnished or disclosed to the Seller by NeoPhotonics in connection
with this Order (collectively "Confidential Materials"). Unless otherwise
provided herein or authorized by NeoPhotonics in writing, Seller (a) shall not
use any such Confidential Materials, except in the performance of this Order,
and (b) shall not disclose any such Confidential Materials to anyone who has not
agreed to obligations no less restrictive than those set forth in this
Paragraph, and (c) shall treat all such Confidential Materials with no less than
reasonable care. Upon completion or termination or cancellation of this Order,
Seller shall return to NeoPhotonics all tangible media that contain or in which
are fixed any such Confidential Materials or make such other disposition thereof
as may be directed or approved by NeoPhotonics. Seller may not use
NeoPhotonics's name in


14. Liability of NeoPhotonics; Seller Exclusive Remedy. NeoPhotonics's entire
liability to Seller, and Seller's exclusive remedy, for any cancellation or
termination of this Order, shall not exceed the lesser of a pro rata portion of
the Order price, or the cost, of finished Goods to be delivered within 30 days
after such cancellation or termination, of 30 days of work in progress, and of
30 days of raw materials that Seller demonstrates cannot be diverted to other
uses, each of the cost and pro rata portion as set forth in a written, detailed
claim for such amount that is delivered by Seller to NeoPhotonics within ten
(10) business days after NeoPhotonics's notice of cancellation or termination.
If NeoPhotonics fails to pay Seller, Seller's exclusive remedy shall be to
recover the Goods or, in the event the Goods have been sold to a third party, to
recover from NeoPhotonics an amount equal to the purchase price paid by such
third party


15. General: Neither party shall have the right to make commitments of any kind
for or on behalf of any other party without the prior written consent of such
other party. Seller shall not assign or transfer this Order, or any rights or
obligations under this Order, without the prior written consent of NeoPhotonics.
This Order shall be governed in all respects by the laws of the United States of
America and by the laws of the State of California; as such laws are applied to
agreements entered into and to be performed entirely within California between
California residents. Except for actions seeking to enforce any order or any
judgment of any federal or state court(s) located in California, each of the
parties irrevocably consents to the exclusive personal jurisdiction of such
federal and state court(s), as applicable, for any matter arising out of or
relating to this Order. If any dispute arises between the parties with respect
to the matters covered by this Order which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
such prevailing party's reasonable attorneys' fees, expert witness fees and
out-of-pocket costs incurred in connection with such proceeding, in addition to
any other relief to which such prevailing party may be entitled. A breach by
Seller of any of the promises or agreements contained herein will result in
irreparable and continuing damage to NeoPhotonics for which there will be no
adequate remedy at law, and NeoPhotonics shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages if appropriate). The rights and remedies provided by
NeoPhotonics herein shall be cumulative and in addition to any other rights and
remedies provided by law or equity or those provide under the Uniform Commercial
Code. All claims for monies due or to become due from NeoPhotonics under this
Order are subject to deduction by NeoPhotonics for any setoff or counterclaim
that NeoPhotonics may have against Seller. If any provision of this Order is
held by a court of law to be illegal, invalid or unenforceable, (i) that
provision shall be deemed amended to achieve as nearly as possible the same
economic effect as the original provision, and (ii) the legality, validity and
enforceability of the remaining provisions of this Order shall not be affected
or impaired thereby. This Order and its provisions shall not be modified,
amended or waived, except in a writing executed by both parties. Seller shall
not subcontract or permit anyone other than Seller's employees to manufacture
the Goods or perform any other work required to be performed by Seller under
this Order without the prior written consent of NeoPhotonics. NeoPhotonics may
delay payment and/or acceptance under this Order if such payment and/or
acceptance are made impossible or impractical by causes beyond NeoPhotonics's
control. Whenever Seller has knowledge that any actual or potential labor
dispute is delaying or threatens to delay the timely performance of this Order,
Seller shall immediately give notice thereof, including all relevant information
with respect thereto, to NeoPhotonics. Seller warrants that no law or regulation
of any governmental authority (including without limitation any federal, state
or local law or regulation) has been violated by Seller in performance of its
obligations under this Order. If the goods ordered herein are purchased for
incorporation into products sold under United States Government contract or
subcontract, the terms required or reasonably desired to be inserted by
NeoPhotonics shall be deemed to apply to this Order. Seller shall comply with
NeoPhotonics's corporate ethics and other relevant policies, copy(ies) of which
are available from the office from which this Order was received


16. As per «FRAMEWORK OF STANDARDS TO SECURE AND FACILITATE GLOBAL TRADE »,
supplier should optimize the supply chain security continually to higher AEO
lever.




exhibit1047image1a01.gif [exhibit1047image1a01.gif]


NEOPHOTONICS DONGGUAN CO., LTD.
B9 BUILDING,CONRAD HI-TECH PARK, SHANG SHA SECTION OF ZHEN AN ROAD, CHANG AN
TOWN,
DONGGUAN, GUANGDONG,
523850
CHINA


Phone: 769-89393000/18925248860
Fax:


VENDOR:




PURCHASE ORDER
PURCHASE ORDER NUMBER


REVISION
0
PAGE
1 of 2
This Purchase Order Number must appear on all order acknowledgements, packing
lists, cartons, invoices and correspondence related to this order.
BILL TO:
NEOPHOTONICS DONGGUAN CO., LTD.
B9 BUILDING,CONRAD HI-TECH PARK, SHANG SHA SECTION OF ZHEN AN ROAD, CHANG AN
TOWN,


DONGGUAN, GUANGDONG,
523850
CHINA


All invoices should be sent electronically in pdf format to
ap.dg@neophotonics.com. There may be a delay in processing if invoices are sent
via Postal Service.
VENDOR NUMBER


DATE OF ORDER / BUYER


REVISED DATE / BUYER


PAYMENT TERMS


SHIP VIA
 
FREIGHT TERMS


REQUESTOR / DELIVER TO


CONFIRM TO / TELEPHONE




ITEM
PART NUMBER / DESCRIPTION /
MFR PART NUMBER / MANUFACTURER NAME / CANCELLED


REV


SHIP TO LOCATION
PROMISED DATE / NEED BY DATE


QUANTITY


UNIT
UNIT PRICE (USD)
EXTENDED PRICE (USD)


TAX


1






















Each










N
 


1. This document was duplicated electronically. Approvals obtained
electronically, no signature required. Purchasing personnel must authorize all
changes.


2. Vendors are reminded to check the ordered item revision, the latest drawing
revision and your related production Doc to make sure they are consistent.
Otherwise vendors would be responsible for all the loss caused from the
discrepancy.


3. This Purchase Order is subject to NeoPhotonics Corporation Terms and
Conditions which are incorporated here in and made a part of this agreement. ***
NeoPhotonics Corporation Confidential Information***.


TOTAL (USD):




 


AUTHORIZED SIGNATURE





Notes: All prices and amounts on this order are expressed in USD







exhibit1047image1a01.gif [exhibit1047image1a01.gif]B9 Building,Conrad Hi-Tech
Park, Shang Sha Section, 523850 Phone: 769-89393000/18925248860 Fax:




SUPPLIER – TERMS AND CONDITIONS





1. Entire Agreement; Inconsistencies; Acceptance of Order. This Purchase Order
("Order") contains the entire terms and conditions of the agreement between the
Seller named on the front side hereof ("Seller") and NeoPhotonics Corporation, a
Delaware corporation ("NeoPhotonics") regarding the articles, materials, parts
and work covered by this Order ("Goods"). NeoPhotonics hereby objects to all
additional terms or modifications to this Order proposed by Seller contained in
any communication from Seller or proposed by any course of dealing or
performance between Seller and NeoPhotonics, and no such additional terms or
modifications shall be binding on NeoPhotonics without NeoPhotonics's prior
express written consent thereto. NeoPhotonics's failure to further object to any
such additional terms or modifications contained in any communication from
Seller or proposed by any course of dealing or performance between Seller and
NeoPhotonics shall not be deemed a waiver of the provisions hereof or an
approval of the terms or modifications therein. Unless NeoPhotonics has provided
prior express written consent to the contrary, any term or condition of the
reverse side of this Order shall prevail in the event that there is an
inconsistency between it and any term or condition of the front side of this
Order. Any term or condition of this Order shall prevail in the event that there
is an inconsistency between it and any term or condition of any communication
from Seller or of any course of dealing or performance between Seller and
NeoPhotonics. Seller shall be deemed to have accepted, and shall be bound by,
this Order and its terms and conditions upon the earliest of: (a) the date
Seller returns to NeoPhotonics a written acknowledgement thereof; (b) the date
Seller ships to NeoPhotonics any of the Goods; and (c) the date five (5)
business days after NeoPhotonics's delivery to Seller of this Order unless
Seller has notified NeoPhotonics within such time that Seller shall not be so
bound.


2. Price. This Order shall not be filled at prices higher than those shown on
the front side hereof unless such increased prices have been authorized in
writing by NeoPhotonics. If there is no price stated on the front side hereof,
the price shall be deemed to be the price last quoted to NeoPhotonics (as
evidenced by NeoPhotonics's business records) or the prevailing market price for
the Goods, whichever is lower. Seller warrants that the price for Goods sold to
NeoPhotonics under this Order is not greater than the price for comparable goods
sold in comparable quantities to any other purchaser thereof. If Seller
decreases prices to any other purchaser for any Goods to be furnished hereunder,
the price of all Goods yet unshipped to NeoPhotonics shall be deemed adjusted to
such lower prices. Unless otherwise specifically agreed to by NeoPhotonics,
prices shown on this Order are deemed to include all charges associated with the
sale, and delivery to NeoPhotonics, of the Goods, including without limitation
charges for shipping, packing, insurance, and taxes imposed by any taxing
authority with respect to the transfer to NeoPhotonics of possession, title or
both to the Goods, including, but not limited to, sales, use, property and value
added taxes, but excluding taxes determined with respect to the net income of
NeoPhotonics.


3. Packing and Shipment. Goods shall be prepared for shipment in a manner that
is in accordance with standard commercial practice and is adequate to ensure
safe arrival of the Goods to a designated destination Unless otherwise
specifically provided on the front side of this Order, the Goods shall be
delivered to NeoPhotonics F.O.B. destination. Shipments will be made freight
prepaid at the lowest freight charges available, using the carrier selected by
NeoPhotonics.


4. Delivery. Seller shall deliver the completed Goods in strict accordance with
the scheduled delivery date and in the exact quantities and at the exact
specifications set forth on the front side hereof, and the obligations of Seller
to meet the delivery dates, quantities, and specifications set forth herein are
of the essence of this Order. Goods that are delivered in advance of the
scheduled delivery date are delivered at the risk of Seller and may, at
NeoPhotonics's option, be returned at Seller's expense for proper delivery
and/or have payment therefore withheld by NeoPhotonics until the date that
payment would have been due had the Goods been actually delivered on their
scheduled delivery date. In addition to any other rights or remedies provided to
NeoPhotonics by law or under this Order, NeoPhotonics may in the case of any
delay: (a) extend Seller's time of performance and upon request of NeoPhotonics,
Seller shall ship Goods not delivered on time via expedited routing necessary to
recover the maximum possible time lost by failure to deliver on schedule; Seller
to pay the extra cost of the expedited routing; or (b) immediately terminate the
undelivered portion of the Order at no cost to NeoPhotonics.


5. Invoices and Payment. Unless otherwise expressly provided in this Order, no
invoices shall be issued nor payments made prior to delivery. Within twenty-four
(24) hours after shipment of any Goods pursuant to this Order, Seller shall mail
to NeoPhotonics copies of all packing slips together with a separate invoice for
each Order in duplicate or bearing the NeoPhotonics Order number. Unless freight
and other charges are itemized, any discount will be taken on the full amount of
invoices. All payments are subject to adjustment for shortage or rejection.
Payment shall be made no earlier than thirty (30) days after acceptance by
NeoPhotonics of the associated Goods unless otherwise specifically provided on
the front side of this Order.


6. Warranties. Notwithstanding NeoPhotonics's inspection and acceptance of the
Goods, Seller warrants that all Goods delivered pursuant to this Order will (i)
be free from defects in material and workmanship, (ii) be merchantable, (iii)
conform to applicable samples or other descriptions furnished or adopted by
Seller, (iv) comply with Seller's published specifications in effect as of the
effective date of this Agreement unless such specifications have been superseded
by other specifications, drawings, samples or descriptions agreed to between
NeoPhotonics and Seller, and (v) to the extent such Goods are not manufactured
pursuant to detailed designs furnished by NeoPhotonics, be free from defects in
design, suitable for the intended purposes, and free from infringement of third
party rights (including without limitation patent, copyright, trade secret,
trademark, and other proprietary rights). The foregoing warranties are in
addition to all other warranties, whether express or implied, given by Seller to
NeoPhotonics or imposed by law. All warranties of Seller, together with the
services warranties and guarantees, if any, shall run to NeoPhotonics and its
customers.


7. Quality Control and Inspection. NeoPhotonics shall have the right to inspect,
test, and approve at any time, and Seller shall provide all reasonable
facilities and assistance to NeoPhotonics in connection therewith, (a) at the
place of manufacture and prior to shipment, all Goods ordered, and (b) the
facilities at which Goods are manufactured. Notwithstanding any prior
inspections or payments made hereunder by NeoPhotonics, all Goods shall be
subject to final inspection and acceptance at NeoPhotonics's facility within not
less than thirty (30) days after delivery of the Goods at NeoPhotonics's
facility. In the event that NeoPhotonics receives Goods whose defects or
nonconformities are not apparent on initial examination, the time for final
inspection and acceptance of such Goods shall be extended to a reasonable period
of time after such defects or nonconformities become apparent. No inspection or
test made prior to final inspection and acceptance shall relieve Seller from
responsibility for defects or other failure to meet the requirements of this
Order. The criteria for acceptance and/or approval of all Goods and facilities
at which Goods are manufactured shall be, at NeoPhotonics's option, (a)
NeoPhotonics's judgment and/or (b) compliance with Seller's published
specifications in effect as of the date of this Order unless such specifications
have been superseded by other specifications, drawings, samples or descriptions
agreed to between NeoPhotonics and Seller. If NeoPhotonics determines that any
Goods are defective or do not meet all specifications (either before acceptance
or under the terms of Paragraph 6 - "Warranties"), NeoPhotonics shall have the
right, at its sole option, to (i) reject such Goods and obtain a refund of the
purchase price or (ii) require repair or replacement of the Goods by and at
Seller's expense and risk. If Seller fails to repair or replace defective Goods
within thirty (30) days after NeoPhotonics's request thereof, NeoPhotonics may,
at its sole option (i) repair or replace such Goods and charge to the Seller any
cost incurred by NeoPhotonics, which charge Seller shall pay NeoPhotonics, or
(ii) without further notice, terminate this Order for default in accordance with
Paragraph 12 – "Termination and Cancellation; Survival" hereof, or (iii) require
an appropriate reduction in the price. Payment for any Goods hereunder shall not
be deemed an acceptance thereof. Failure to inspect the Goods shall not be
deemed to constitute (i) acceptance of any defective or nonconforming Goods, or
(ii) a waiver of NeoPhotonics's rights or remedies arising by virtue of any
defect or nonconformity with the requirements of this Order. NeoPhotonics's
rights under this Paragraph 7 shall be in addition to all other rights of
NeoPhotonics under this Order and applicable law. If any Goods subject to this
Order, or any components thereof, are to be manufactured by subcontractor(s),
Seller shall require such subcontractors to comply with this provision.


8. Changes. Any changes, waivers or additions to the terms and conditions of
this Order shall bind NeoPhotonics only if they are in a writing signed by a
duly authorized employee of NeoPhotonics. NeoPhotonics shall have the right at
any time, by written order, to make changes within the general scope of this
Order, in one or more of the following: (1) drawings, designs, specifications,
and/or instructions for any of the Goods, (2) method of shipping or packing, (3)
place of inspection, delivery or acceptance, (4) quantities, and/or (5) delivery
schedules. Seller shall comply with all such changes. If any such change causes
a decrease or increase in Seller's cost and/or in the time required for Seller's
performance, an equitable adjustment in the price and/or delivery schedule, as
applicable, will be made by the parties in writing. Unless Seller provides
NeoPhotonics with an itemized statement of adjustment to the cost and/or time
for performance within ten (10) business days after Seller's receipt of
NeoPhotonics's change notice, Seller shall be conclusively deemed to have waived
all claims against NeoPhotonics with respect thereto. NeoPhotonics may act upon
any such claim at any time prior to final payment under this Order. Failure of
the parties to agree upon any adjustment to be made under this clause shall not
excuse Seller from proceeding with this Order as changed.



9. Responsibility for NeoPhotonics's Property. All Goods produced by Seller
pursuant to NeoPhotonics's designs or specifications, and all inventions,
improvements, developments and discoveries conceived, discovered, made,
developed or first reduced to tangible work product by Seller and relating to
Goods produced by Seller pursuant to NeoPhotonics's designs or specifications,
shall be the sole property of NeoPhotonics. Seller hereby does and will assign
fully to NeoPhotonics all such inventions, improvements, developments and
discoveries. Unless otherwise provided in this Order, Seller, upon delivery to
it or acquisition by it of any supplies, tooling, molds, patterns, drawings or
other materials or equipment, the title to which is in NeoPhotonics
(collectively the "Materials"), assumes the risk of, and shall be responsible
for, any loss thereof or damage thereto, and shall return such Materials in good
condition (except for reasonable wear and tear and except to the extent that
such Materials have been incorporated in the Goods delivered under this Order or
have been consumed in normal performance of work under this Order), to
NeoPhotonics upon NeoPhotonics's request or upon completion, termination or
cancellation of this Order.


10. Indemnities; Insurance. Seller shall, at its own expense, defend, indemnify
and hold harmless NeoPhotonics and its customers from any damage, liabilities,
claims, losses, and expenses (including without limitation attorneys' fees) with
respect to any action, claim or proceeding to the extent such damage,
liabilities, claims, losses, and expenses are related to or caused by (a) any
act or omission by Seller, its agents, employees or contractors, or (b) any
breach of any of Seller's warranties or obligations under this Order. If Goods
become, or are likely to become, the subject of any claim of infringement of any
patent, trademark, copyright or other proprietary right, Seller shall, at
Seller's expense, (i) procure the right for NeoPhotonics and its customers to
continue using the Goods, (ii) replace or modify the Goods so that they become
non-infringing or (iii) at NeoPhotonics's option, refund to NeoPhotonics the
amount paid for the items. If neither of the forgoing alternative is available
on terms that in NeoPhotonics's judgment are reasonable, NeoPhotonics may, in
addition to any other remedies it may have, terminate this Agreement without
further liability to Seller. Seller shall maintain such public liability
insurance (including without limitation products liability, completed
operations, contractors' liability and protective liability, automobile
liability (including without limitation non-owned automobile liability),
workers' compensation, employers' liability, and infringement insurance) as will
adequately protect NeoPhotonics against such damage, liabilities, claims,
losses, and expenses. Seller agrees to submit certificates of insurance,
evidencing coverage in accordance with this paragraph, when requested by
NeoPhotonics.


11. Titles and Risk of Loss. Unless otherwise expressly provided in this Order,
Seller shall have title to and bear the risk of any loss or damage to the Goods
until the Goods are delivered and accepted in conformity with this Order. Upon
such delivery and acceptance, title shall pass from Seller and Seller's
responsibility for loss or damage shall cease, except for that resulting from
Seller's negligence or failure to comply with this Order.


12. Termination and Cancellation; Survival. NeoPhotonics may terminate the whole
or any part of this Order for convenience at any time prior to the delivery of
the Goods by delivering written notice of termination to Seller. NeoPhotonics
may, without liability, by written notice to Seller, cancel the whole or any
part of this Order immediately: (i) if Seller fails to effect delivery
hereunder, (ii) if Seller fails to make progress in work so as to endanger
performance, (iii) if Seller fails to provide adequate assurances of its
performance hereunder in a form acceptable to NeoPhotonics no later than five
(5) business days after NeoPhotonics's delivery to Seller of a written request
therefore, (iv) in the event that any voluntary or involuntary proceedings are
filed by or against Seller pursuant to the provisions of any bankruptcy or
insolvency law or (v) in the event of the appointment with or without the
Seller's consent, of an assignee for the benefit of creditors or of a receiver.
If NeoPhotonics cancels this Order in whole or in part pursuant to this
Paragraph 12 – "Termination and Cancellation", in addition to any other remedies
provided herein or by law, NeoPhotonics may procure, upon terms and in such
manner as NeoPhotonics may deem appropriate, items or services similar to those
terminated, and Seller shall be liable to NeoPhotonics for any excess cost for
such similar items or services. Seller shall continue with the performance of
this Order to the extent, if any, the Order is not terminated or cancelled under
the provisions of this Paragraph 12. NeoPhotonics may also require Seller to
transfer title and deliver to NeoPhotonics, in the manner and to the extent
directed by NeoPhotonics, any fully or partially completed Goods that Seller has
specifically produced or specifically used for the performance of such part of
this Order as has been terminated. Payment for completed Goods delivered to and
accepted by NeoPhotonics shall be at the Order price; payment for partially
completed Goods delivered and accepted by NeoPhotonics shall be in an amount to
be agreed upon by NeoPhotonics and Seller. Seller's obligations under Paragraphs
6, 9, 10, 13, 14, and 15 shall survive any termination or cancellation of this
Order.


13. Disclosures and Use of Information and Items. Seller shall keep confidential
all designs, processes, drawings, specifications, reports, data and other
technical or proprietary information, and all Materials and the features for all
Materials, furnished or disclosed to the Seller by NeoPhotonics in connection
with this Order (collectively "Confidential Materials"). Unless otherwise
provided herein or authorized by NeoPhotonics in writing, Seller (a) shall not
use any such Confidential Materials, except in the performance of this Order,
and (b) shall not disclose any such Confidential Materials to anyone who has not
agreed to obligations no less restrictive than those set forth in this
Paragraph, and (c) shall treat all such Confidential Materials with no less than
reasonable care. Upon completion or termination or cancellation of this Order,
Seller shall return to NeoPhotonics all tangible media that contain or in which
are fixed any such Confidential Materials or make such other disposition thereof
as may be directed or approved by NeoPhotonics. Seller may not use
NeoPhotonics's name in


14. Liability of NeoPhotonics; Seller Exclusive Remedy. NeoPhotonics's entire
liability to Seller, and Seller's exclusive remedy, for any cancellation or
termination of this Order, shall not exceed the lesser of a pro rata portion of
the Order price, or the cost, of finished Goods to be delivered within 30 days
after such cancellation or termination, of 30 days of work in progress, and of
30 days of raw materials that Seller demonstrates cannot be diverted to other
uses, each of the cost and pro rata portion as set forth in a written, detailed
claim for such amount that is delivered by Seller to NeoPhotonics within ten
(10) business days after NeoPhotonics's notice of cancellation or termination.
If NeoPhotonics fails to pay Seller, Seller's exclusive remedy shall be to
recover the Goods or, in the event the Goods have been sold to a third party, to
recover from NeoPhotonics an amount equal to the purchase price paid by such
third party


15. General: Neither party shall have the right to make commitments of any kind
for or on behalf of any other party without the prior written consent of such
other party. Seller shall not assign or transfer this Order, or any rights or
obligations under this Order, without the prior written consent of NeoPhotonics.
This Order shall be governed in all respects by the laws of the United States of
America and by the laws of the State of California; as such laws are applied to
agreements entered into and to be performed entirely within California between
California residents. Except for actions seeking to enforce any order or any
judgment of any federal or state court(s) located in California, each of the
parties irrevocably consents to the exclusive personal jurisdiction of such
federal and state court(s), as applicable, for any matter arising out of or
relating to this Order. If any dispute arises between the parties with respect
to the matters covered by this Order which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
such prevailing party's reasonable attorneys' fees, expert witness fees and
out-of-pocket costs incurred in connection with such proceeding, in addition to
any other relief to which such prevailing party may be entitled. A breach by
Seller of any of the promises or agreements contained herein will result in
irreparable and continuing damage to NeoPhotonics for which there will be no
adequate remedy at law, and NeoPhotonics shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages if appropriate). The rights and remedies provided by
NeoPhotonics herein shall be cumulative and in addition to any other rights and
remedies provided by law or equity or those provide under the Uniform Commercial
Code. All claims for monies due or to become due from NeoPhotonics under this
Order are subject to deduction by NeoPhotonics for any setoff or counterclaim
that NeoPhotonics may have against Seller. If any provision of this Order is
held by a court of law to be illegal, invalid or unenforceable, (i) that
provision shall be deemed amended to achieve as nearly as possible the same
economic effect as the original provision, and (ii) the legality, validity and
enforceability of the remaining provisions of this Order shall not be affected
or impaired thereby. This Order and its provisions shall not be modified,
amended or waived, except in a writing executed by both parties. Seller shall
not subcontract or permit anyone other than Seller's employees to manufacture
the Goods or perform any other work required to be performed by Seller under
this Order without the prior written consent of NeoPhotonics. NeoPhotonics may
delay payment and/or acceptance under this Order if such payment and/or
acceptance are made impossible or impractical by causes beyond NeoPhotonics's
control. Whenever Seller has knowledge that any actual or potential labor
dispute is delaying or threatens to delay the timely performance of this Order,
Seller shall immediately give notice thereof, including all relevant information
with respect thereto, to NeoPhotonics. Seller warrants that no law or regulation
of any governmental authority (including without limitation any federal, state
or local law or regulation) has been violated by Seller in performance of its
obligations under this Order. If the goods ordered herein are purchased for
incorporation into products sold under United States Government contract or
subcontract, the terms required or reasonably desired to be inserted by
NeoPhotonics shall be deemed to apply to this Order. Seller shall comply with
NeoPhotonics's corporate ethics and other relevant policies, copy(ies) of which
are available from the office from which this Order was received


16. As per «FRAMEWORK OF STANDARDS TO SECURE AND FACILITATE GLOBAL TRADE »,
supplier should optimize the supply chain security continually to higher AEO
lever.



SCHEDULE 8
LIST OF DOCUMENTATION FOR PRODUCTION PROCESS
Document No.
Product
Type
Document Description
D000027509
CFP2
Specfication
SPEC, PT-C24C3LDCL, CFP2 TVR, 100G CFP2 LR4 TRANSCEIVER,
TELECOM AND DATACOM, 10KM C-TEMP DUAL-RATE G2
D000027510
CFP2
Specfication
SPEC, PT-C24C3LECL, CFP2 TVR, 100G CFP2 LR4 TRANSCEIVER,
TELECOM AND DATACOM, 10KM C-TEMP SINGLE-RATE G2
D000028429
CFP2
Specfication
RevA1.0_4x28G TOSA_OL3183M_171208
D000031498
CFP2
Specfication
4x28G Q-ROSA_PQR-C44C7PLCL SPEC_RevA1.1_181203
D000031763
CFP2
QCFC
Neo_Russia CFP2-LR4 G2 QCFC Rev A
D000031764
CFP2
WI
HOTBAR
D000031765
CFP2
WI
Visual inspection
D000031766
CFP2
WI
module assembly
D000031767
CFP2
WI
LC interface cleaning
D000031768
CFP2
WI
Testing
D000031769
CFP2
WI
Burn in
D000031770
CFP2
WI
temperature cycle
D000031771
CFP2
WI
eeprom check
D000031772
CFP2
WI
FQC check
D000031773
CFP2
WI
packing
D000031774
CFP2
WI
Rework WI
D000031869
CFP2
TS
TS_1000042365_V1.0
D000031872
CFP2
TS
TS_1000042366_V1.0
D000027501
CFP2
EEPROM
EEPROM MAP, PT-C24C3LDCL, CFP2 TVR, 100G CFP2,
TELECOM AND DATACOM, 10KM C-TEMP DUAL-RATE G2
D000027502
CFP2
EEPROM
EEPROM MAP, PT-C24C3LECL, CFP2 TVR, 100G CFP2,
TELECOM AND DATACOM, 10KM C-TEMP SINGLE-RATE G2
D000027272_C
CFP2
PCB Outline Drawing
PCB OUTLINE DRAWING, CFP2-LR4 G2
D000028476
CFP2
FW
Firmware History Affair Note--CFP2_LR4_G2 - Version D
23-30430-01-J
AWG
Specfication
SPECIFICATION, STANDARD PRODUCT,100GHZ WIDEBAND
ATHERMAL AWG_
D000031838
AWG
QCFC
Rev.A Curve dice phaseII Athermal AWG (100G)QCFC
D000031775
AWG
WI
Fiber and connector Appearance Common Inspection
Criteria doc Rev_A
D000031828
AWG
WI
SWS system calibration _Rev A
D000031829
AWG
WI
Athermal O-ring Packaging Assembly work instruction_Rev A
D000031830
AWG
WI
Return Loss Test Work Instruction _Rev A
D000031831
AWG
WI
Fiber_connector_endface_cleaning work instruction_Rev A
D000031833
AWG
WI
Athemal AWG Packaging Work Instruction _Rev A
D000031834
AWG
WI
Label Controlling and Printing Work Instruction _Rev A
D000031835
AWG
WI
PLC Product Final Visual Inspection _Rev A
D000031836
AWG
WI
Oven profile and operation _Rev A
D000031837
AWG
WI
Athermal Product Test Procedure _Rev A
D000031839
AWG
WI
A_AWG Inspection Criteria_A
D000031918
AWG
WI
Generate Datasheet Work Instruction Rev A
D000031832
AWG
WI
OP GDE,Operation Rule of Instrument Facility for
ESZ-2CAESZ-3CAESZ-4CA High Low Temperature
Chamber _Rev A
D000031775
General
Quality control
Fiber and connector Appearance Common
Inspection Criteria doc Rev_A
D000031791
General
Quality control
PCBA inspection criteria A
D000031834
General
Quality control
Q-TOSA,Q-ROSA Final Inspection Criteria Rev A
D000031840
General
Quality control
Die-casting Parts incoming inspection criteria Rev A
D000031841
General
Quality control
Passive machine parts inspection criteria A
D000031842
AWG
Quality control
FA ASSY Cosmetic Inspection Criteria_Rev A
D000031839
AWG
Quality control
A_AWG Inspection Criteria_A
D000031943
CFP2
Quality control
CFP Module Inspection Criteria _Rev_A


SCHEDULE 9
SELLER’S PRODUCTION SPECIFICATION AND YIELD TARGETS
Production Yield for NeoPhotonics Module Products
As a deliverables item, personnel will:
•
Train NEO-RU current engineers in NeoChina plant for manufacturing technology
transfers as required

•
to produce AAWG modules products (using NeoPhotonics qualified athermal
subassembly) and

•
CFP2-LR4 module products (using NeoPhotonics qualified TOSA/ROSA subassemblies).

to NeoPhotonics production specifications with normalized yields. AAWG modules
and CFP2-LR4 modules are collectively the “Products”. This Schedule defines
normalized yields for the Products.
The Products are specifically as follows:
Product
PN
AAWG
1000042377
CFP2 LR4 single rate
1000042366



Yield refers to the percentage of non-defective items of all produced items, and
is indicated by the ratio of the number of non-defective items against the
number of manufactured items.
Yield variance is the difference between actual output and standard output of a
production or manufacturing process, based on standard inputs of materials and
labor.
First pass yield (FPY) is defined as the number of units coming out of a process
divided by the number of units going into that process over a specified period
of time. Only good units with no rework or scrap are counted as coming out of an
individual process.
The actual yield is the actual amount produced when the production process is
carried out. AAWG and CFP2-OR4 modules yield is specifically concerned with
First pass yield, or FPY. Over time, there is normal variation in the output of
the set of production process that precede the First pass yield determination.
The measurement of First pass yield for each product is determined as noted in
the applicable product assembly work instructions.
The maximum percentage yield for a product process is 100%; the average yield is
calculated using sampling from a population. The lowest percentage yield under
normal operation is reflected in control limits that reflect three sigma
variation on the normal process. For example, average percentage yield of 85%
with standard deviation to the sample of the population of 5% means that the
upper control limit (UCL) would be 100% (85% + 3*5%) and the lower control limit
(LCL) would be 70% (85% - 3*5%). Normalized yield is defined as percentage yield
that is within the range of the UCL and LCL. Therefore Target Yield for tech
transfer of CFP2-LR4 and for AAWG is defined as the LCL of First pass yield.
Target Yield is based on NeoPhotonics China production data from over the period
February through September 2018 as follows:
Product
100G AAWG
CFP2-LR4
Average percentage yield FPY
89.1%
85.6%
Standard deviation of sample in FPY measures
2.3%
4.5%
UCL
96.0%
99.1%
LCL
82.1%
72.1%
Target Yield
82%
72%



Achievement of Target Yield on first pass as shown above is within the range of
LCL to UCL based on NeoPhotonics China production data from over time.




SCHEDULE 10
TECHNICAL SERVICES AGREEMENT














Dated December __, 2018










TECHNICAL SERVICES AGREEMENT




between




NEOPHOTONICS CORPORATION, LLC
and


NEOPHOTONICS CORPORATION



This agreement is made the __ day of December, 2018


between


NEOPHOTONICS CORPORATION, LLC, a company registered in the Russian Federation,
main state registration number 1127746681710, located at Volgogradsky Prospekt
42, building 5, Moscow 109548, Russia (the “Client”);


and


NEOPHOTONICS CORPORATION, a company incorporated under the laws of Delaware, the
United States of America, located at 2911 Zanker Road, San Jose, CA 95134 United
States of America (the “Consultant”).


WHEREAS:


A.
The Consultant agreed to sell 100% of the outstanding participation interests in
the capital of the Client to JSC "RUSNANO" (the “Purchaser”) and its affiliate
pursuant to the Framework Purchase Agreement dated December ___, 2018 (the
“FPA”);



B.
The Purchaser wishes the Client to receive certain technical services from the
Consultant after the completion of the Tech Transfer (as defined in the FPA);



C.
The Consultant has agreed to provide such services to the Client; and



D.
The Parties have agreed that the services will be undertaken on the basis of
this Agreement (as defined below).



THE PARTIES AGREE AS FOLLOWS:
    
1.
DEFINITIONS AND INTERPRETATION



1.1.
The following words and phrases have the meaning set out next to them unless the
context otherwise requires:



AAWG means Athermal Arrayed Waveguide Grating (100 GHz 40 channel module);
Affiliate or Affiliated means in relation to a person (a) a person directly or
indirectly Controlled by, or under common Control with that person; or (b) a
person owning or controlling fifty (50) per cent or more of the issued voting
securities or beneficial interests of the first person; or (c) a director,
partner or member of the immediate family of a director or partner, of the first
person and in the case of a trust, any trustee or beneficiary (actual or
potential) of that trust.
Agreement means this technical services agreement including any attachments or
schedules;
Business Day means any day excluding a Saturday, Sunday or holiday on which
banks are open for business both in the Russian Federation and in the United
States of America;
CFP2-LR4 means CFP2-LR4 100 Gbps transceiver modules;
Commencement Date means the next business day after the date of completion of
the Tech Transfer (as defined in the FPA);
Confidential Information means, subject to the exceptions in clause 11, any
information of whatever kind whether communicated verbally, in writing or in any
other form which is original information or a work product that has been derived
or constructed from or using that original information; and relates to the
disclosing Party's technology, know how, business, finances or customers or any
such information relating to any associated company, Consultant or customer of
the disclosing Party and is received as a result of the discussions leading up
to this Agreement or during the period of this Agreement;
Control means, in relation to a company or other entity: (i) the legal power to
secure directly or indirectly that the affairs of such entity are conducted in
accordance with his or its wishes, including to direct or cause the direction of
its general management and policies; (ii) the ability to appoint, directly or
indirectly, the majority of its directors or executive officers; (iii) the
ability to exercise, directly or indirectly, a majority of the votes exercisable
at a general meeting; or (iv) the right to receive, directly or indirectly, a
majority of the proceeds arising from: (a) any declaration of a dividend; or (b)
a distribution arising in the course of winding up, whether solvent or
insolvent, or any return of capital to shareholders or members; and the
expressions Controlled and Controlling shall be construed accordingly.
Dispute has the meaning specified in clause 12.5.1;
Fee for Services has the meaning specified in clause 2.2;
Force Majeure Event has the meaning specified in clause 14.1;
Party shall mean either the Client or the Consultant and “Parties” shall mean
both of them;
Products shall mean AAWG and CFP2-LR4;
Rules has the meaning specified in clause 12.5.1;
Services has the meaning specified in clause 2.1.
1.2.
References to statutory provisions will be construed as references to those
provisions as amended or re-enacted or as their application is modified by other
provisions from time to time and will include references to any provisions of
which they are re-enactments (whether with or without modification).

1.3.
References to clauses and schedules are references to clauses of and schedules
to this Agreement, references to sub clauses are, unless otherwise stated
references to sub clauses of the clause in which the reference appears.

1.4.
Any reference to any agreement or document is a reference to such agreement or
document as it may have been or may from time to time be amended, novated,
supplemented or replaced by a document having similar effect.

1.5.
References to the plural include the singular and vice versa.

1.6.    References to any gender include a reference to all other genders.
1.7.
References to an individual will include his personal representatives.

1.8.
The words “including” and “in particular” are to be construed as being by way of
illustration or emphasis only and are not to be construed as, nor will they take
effect as, limiting the generality of any foregoing words.

1.9.
The words “other” or “otherwise” are not to be construed as being within the
same class or grouping as any foregoing words where a wider construction is
appropriate in the context.

1.10.
The headings and sub headings and any contents page are inserted for convenience
only and will not affect the construction of this Agreement.



2.
AGREEMENT



2.1
After the Commencement Date, if and when requested by the Client, the Consultant
shall provide the following services (the “Services”) to the Client:

•
Technical support and assistance at Client’s Moscow, Russia facility premises as
requested by Client to fix any Moscow facility equipment operation
malfunctioning and to ensure reliable manufacturing AAWG and CFP2-LR4 according
to the manufacturing capacities of the equipment;

•
Reasonable remote technical support and assistance as requested by Client to fix
any Moscow facility equipment operation malfunctioning and to ensure reliable
manufacturing AAWG and CFP2-LR4 according to the manufacturing capacities of the
equipment.



2.2
For the provision of the Services, the Client shall pay the Consultant a fee of
either (i) $9,000.00 United States Dollars (USD) per week for an engineer
working to assist Client remotely or (ii) $15,000.00 USD per week for an
engineer if travel is required or (iii) as otherwise agreed between the parties
(the “Fee for Services”).



3.
PERIOD FOR PROVIDING SERVICES



The Consultant shall provide the Services under this Agreement if and when
requested by the Client, subject to the termination provisions of this
Agreement, for the period from the Commencement Date until 30 September 2019.
Any Services provided by the Consultant after such date shall be subject to a
separate agreement between the Parties.
4.
CONSULTANT UNDERTAKINGS



The Consultant shall ensure that the Services are performed by qualified and
trained personnel of the Consultant with reasonable skill, care and diligence to
the standards to be expected of a professional Consultant and commensurate with
the standards of Consultant’s overall business.
5.
TERMINATION DUE TO INSOLVENCY



Either Party may, at any time by notice in writing to the other Party, terminate
this Agreement as from the date of service of such notice if the other Party:
5.1
suspends or ceases to carry on (or threatens to suspend or cease to carry on)
all or a material part of its business;

5.2
stops or suspends payment of any of its debts or is unable to, or admits its
inability to, pay its debts as they fall due;

5.3
has a moratorium declared in respect of any of its indebtedness;

5.4
has any action, proceedings, procedure or step taken in relation to the
suspension of payments, a moratorium of any indebtedness, winding up,
dissolution, administration or reorganisation (using a voluntary arrangement,
scheme of arrangement or otherwise);

5.5
suffers the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of itself,
or

5.6
has any event occur in relation to it that is analogous to those set out above
in any jurisdiction.



6.
TERMINATION FOR CONVENIENCE



The Client may, upon a 1-month written notice, and the Consultant may, upon a
2-month written notice (which notice cannot be sent before the Commencement
Date), request the termination of this Agreement for convenience.
7.
TERMINATION OR SUSPENSION ON BREACH OF CONTRACT



6.1
Either Party may at any time, by notice in writing to the other Party, terminate
this Agreement immediately where the other Party commits a material breach of
its obligations under this Agreement which is incapable of remedy.

6.2
Either Party may, at any time by notice in writing to the other Party, terminate
this Agreement where the other Party commits a material breach of any of its
obligations in this Agreement and such breach is not remedied within the period
agreed between the Parties at the time, but which in any event shall not be
greater than 30 days after receipt of the notice.

6.3
The Consultant may suspend the provision of Services hereunder by notice in
writing to the Client if the Client fails to pay any portion of the Fee for
Services which has become due and payable and such failure continues for 30 days
or more after the issuance of the relevant invoice (including in the case of the
failure of the Parties to execute an act of acceptance with respect to the
services for any reason).



8.
PAYMENT ON TERMINATION



If this Agreement is terminated for any reason, the Client shall pay to the
Consultant the Fee for Services or a pro-rata portion thereof which reflects the
Services performed for the Client up to the date of such termination.
9.
PAYMENT TERMS



9.1
The Consultant will issue invoices to the Client on a monthly basis for the Fee
for Services.

9.2
The Client shall pay the relevant invoice within fifteen (15) Business Days from
the day the invoice is received by the Client. The Client shall not deduct or
withhold any amounts in respect of tax from the payment amount of any invoice
unless required by applicable law, in which case the Client shall increase the
amount payable under the invoice so that the net amount actually received by the
Consultant equals the amount it would have received but for such deduction or
withholding.

9.3
The Client and the Consultant shall execute a respective act of acceptance with
regard to the services performed by the Consultant, in form and substance
satisfactory to the Client. Notwithstanding the foregoing, failure to execute
such act of acceptance shall not relieve the Client of the obligation to pay the
relevant invoice as set out in Clause 9.2.



10.
LIABILITIES



10.1
The Consultant’s total liability under this Agreement, howsoever caused, arising
out of or in connection with any Services provided under this Agreement shall
not exceed the aggregate Fee for Services actually paid by the Client to the
Consultant under this Agreement at the time of determination.

10.2
Except as set out above, the Consultant shall not be liable for indirect loss
howsoever caused.



11.
CONFIDENTIALITY



11.1
Both Parties shall, at all times during the period of this Agreement and after
termination:

11.1.1
keep all Confidential Information confidential and not to disclose any
Confidential Information to any other person; and

11.1.2
not use any Confidential Information for any purpose other than the performance
of its obligations under this Agreement.

11.2
Any Confidential Information may be disclosed by the receiving Party to:

11.2.1
any governmental or other authority or regulatory body; or

11.2.2
any employees, and (when permitted) any agents or sub-contractors of it;

but only to such extent as is necessary for the purposes contemplated by this
Agreement or as required by law and subject in each case to the relevant Party
ensuring that the person in question keeps the same confidential and does not
use the same except for the purposes for which the disclosure was made.
11.3
Confidential Information shall not include any information that:

11.3.1
is, or has at the relevant time come to be, in the public domain other than as a
result of disclosure by the receiving Party (or any of its employees, agents or
sub-contractors); or

11.3.2
is already in, or at any relevant time comes into, the receiving Party's
possession free from any obligation of confidentiality as demonstrated by
written evidence.

11.4
The Parties will keep confidential the contents of this Agreement and the
negotiations leading to it and any documents, files and information made
available pursuant to it, except insofar as such matters are required to be
disclosed by law.



12.
AMENDMENTS



Any amendments or additions to this Agreement must be evidenced in writing and
signed by the authorised representatives of both Parties.
13.
ASSIGNMENT



13.1
The Client may assign this Agreement to any third party upon consent of the
Consultant; such consent not to be unreasonably withheld or delayed. The Client
may assign and/or transfer this Agreement and all rights and obligations of the
Client hereunder without the consent of the Consultant to (i) an Affiliate of
the Buyer, or (ii) a person or entity acquiring all or substantial all of the
assets of the Buyer, whether by sale, acquisition, merger, operation of law or
otherwise, provided that in either case such person is not a competitor of the
Consultant or its Affiliates (it being understood and agreed that a "competitor"
means an entity deemed by the Consultant or its Affiliates to be a threat to its
core business (principally outside of the Russian Federation) due to technology,
products or related competitive actions or strategies). For the avoidance of
doubt, consent of the Consultant shall not be required for such assignment
and/or transfer. For the avoidance of doubt, change of Control over the Client
shall not affect the rights and obligations of the Parties hereunder provided
that the person acquiring Control over the Client is not a competitor of the
Consultant or its Affiliates.

13.2
Neither Party shall subcontract this Agreement or its obligations under it
without the prior written consent of the other Party.



14.
FORCE MAJEURE



14.1
Neither Party will be liable for any delay in performing or failure to perform
any of its obligations under this Agreement caused by events beyond its
reasonable control (“Force Majeure Event”).

14.2
The Party claiming the Force Majeure Event will promptly notify the other Party
in writing of the reasons for the delay or stoppage (and the likely duration)
and will take all reasonable steps to overcome the delay or stoppage.

14.3
If the Party claiming the Force Majeure Event has complied with clause 14.2 its
performance under this Agreement will be suspended for the period that the Force
Majeure Event continues, and the Party will have an extension of time for
performance which is reasonable. As regards such delay or stoppage:

14.3.1
either Party may, if the delay or stoppage continues for more than 30 continuous
days, terminate this Agreement with immediate effect on giving written notice to
the other Party, and neither Party will be liable to the other for such
termination; and

14.3.2
the Party claiming the Force Majeure Event will take all necessary steps to
bring that event to a close or to find a solution by which this Agreement may be
performed despite the Force Majeure Event.



15.
NOTICES



15.1
Any notice or communication given or in connection with this Agreement will be
sent by email and given or sent in writing to:



In the case of Client:
In the case of the Consultant:
NEOPHOTONICS CORPORATION, LLC
Address:_____________________
____________________________
NEOPHOTONICS CORPORATION
2911 Zanker Road
San Jose, CA 95134
United States of America
 
 
Email: ______________________
Email: Legal@neophotonics.com
Attention: __________________
Attention: General Counsel



15.2
Any such notice or other communication will be conclusively deemed to have been
given upon the earlier of (a) the time of delivery or (b) if by email, then upon
an acknowledgement of receipt of such email.

15.3
Any such notice or communication given after 5.00 pm on a Business Day or on a
day other than a Business Day will conclusively be deemed to have been received
at the start of the next Business Day.

15.4
A Party may change its address and other particulars listed in this clause 15
for the purpose of addressing notices to it by providing the other Party with
notice of such change not less than 5 Business Days before such change is to
become effective.



16.
GENERAL



16.1
It is hereby acknowledged and agreed that nothing in this Agreement will be
constituted as giving rise to any relationship of agency or partnership between
the Parties. In fulfilling its obligations hereunder, each Party will be acting
entirely for its own account.

16.2
The exercise or failure to exercise any right under this Agreement will not,
unless otherwise provided, constitute a waiver of that or any other right.

16.3
If any provision of this Agreement is found by any court or administrative body
of competent jurisdiction to be invalid or unenforceable, the invalidity or
unenforceability of such provision shall not affect the other provisions of this
Agreement, and all the other provisions of this Agreement shall remain in full
force and effect. The Parties agree to negotiate in good faith to substitute for
any invalid or unenforceable provision a valid or enforceable provision which
achieves to the greatest extent possible the economic legal and commercial
objectives of the invalid or unenforceable provision.



17.
COSTS



Each Party will pay its own costs relating to the negotiation, preparation,
execution and implementation by it of this Agreement and of each document
referred to in it.
18.
COUNTERPARTS



This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
19.
GOVERNING LAW INTERPRETATION



19.1
This Agreement shall be governed by the law of the state of Delaware, USA.

19.2
This Agreement and any disputes or claims arising out of or in connection with
its subject matter or formation (including any contractual or non-contractual
obligation, dispute, controversy or claim arising out of or in connection with
this Agreement, including any question regarding its existence, validity or
termination on-contractual disputes or claims), including any question regarding
its existence, validity or termination will be referred to and finally resolved
by Arbitration Institute of the Stockholm Chamber of Commerce under Arbitration
Rules of the Arbitration Institute of the Stockholm Chamber of Commerce (the
"Rules"). The place of arbitration shall be Stockholm. The arbitration shall be
in English. There shall be 3 arbitrators appointed in accordance with the Rules.

IN WITNESS WHEREOF the duly authorised officers of the Parties have signed this
Agreement on the day and year first written above.


NEOPHOTONICS CORPORATION, LLC




Signature:_________________________
Name: ___________________________
Title: General Director


NEOPHOTONICS CORPORATION




Signature:_________________________
Name: ___________________________
Title: ____________________________

SCHEDULE 11
LIST AND VALUATION OF EQUIPMENT CONSTITUTING EQUIPMENT CONTRIBUTION


№ п/п
Описание
Модель
Дата производ-ства
Рыночная стоимость без НДС
Кол. шт.
Общая сумма
1
Оптический коммутатор среднего размера
86061C
Apr-06
162 467р.
1
162 467р.
2
Климатическая камера
ESZ-2CA
Apr-06
474 324р.
1
474 324р.
3
Шасси оптического инструментального ресивера сканирующей системы SWS с модулями
OWB10002
Apr-06
127 852р.
3
383 556р.
4
Калибратор оборудования
SRM2519
Jun-00
275 469р.
1
275 469р.
5
Плата AT-DIO-32F
AT-DIO-32F
Jun-00
10 541р.
1
10 541р.
6
Плата PCI-GPIB
NI PCI-GPIB NI-488.2
Jun-00
8 899р.
8
71 192р.
7
Перестраиваемый источник лазерного излучения
SWS15101
Jun-00
652 096р.
1
652 096р.
8
Оптический модуль
SWS15102
Sep-07
182 177р.
1
182 177р.
9
Четырехпозиционный контроллер поляризации
SWS15104
Nov-00
211 647р.
1
211 647р.
10
Патчкорд оптический
FC/APC-FC/UPC,SM,Φ3mm, 3M, 2М, 30М
Jan-18
3 690р.
1
3 690р.
11
Адаптер
PA-342-001C-000
Nov-07
1 209р.
2
2 418р.
12
Обдувочный пневмопистолет
DC-10
Nov-07
126р.
2
252р.
13
Настольный видеомикроскоп
FV-210P
Aug-08
11 362р.
6
68 172р.
14
Измеритель вносимого затухания и возвратных потерь с инструментами для настройки
BR5
May-08
302 662р.
1
302 662р.
15
Электрическая отвертка
S-3
Jan-15
1 609р.
1
1 609р.
16
Тестер оптический
BD-281
Aug-09
12 783р.
1
12 783р.
17
Стереомикроскоп
SZ6745-ST1
Aug-08
16 062р.
4
64 248р.
18
Ионный вентилятор
HX-DC011
Aug-00
1 699р.
5
8 495р.
19
Индукционная паяльная станция
Quick203
Jul-16
7 002р.
2
14 004р.
20
Нагревательный столик для пайки
HP-200T
Sep-16
6 377р.
13
82 901р.
21
Установка пульсовой сварки
TM-100P-0215
Jul-16
307 243р.
1
307 243р.
22
Ионный вентилятор
AP.DC2458
Jul-16
5 268р.
2
10 536р.
23
Дозатор паяльной пасты с приспособлением для крепления
7016249
Aug-08
42 065р.
1
42 065р.
24
Динамометрическая отвертка
RTD 15CN
Jul-16
7 154р.
2
14 308р.
25
Устройство для резки с прессом
Neo-018
Aug-08
1 336р.
1
1 336р.
26
Осциллограф со встроенными модулями
86100D
Jul-10
2 142 795р.
3
6 428 385р.
27
Анализатор оптического спектра
AQ6370D
Mar-08
1 359 420р.
3
4 078 260р.
28
Измеритель мощности
PM-1623
Dec-07
67 157р.
2
134 314р.
29
Устройство восстановления данных и тактового сигнала оптических и электрических
данных (OE-CDR) с низким джиттером
100G-LR4-OE-CDR-EVB
Mar-17
228 802р.
3
686 406р.
30
Пельтье-термоэлектрический пластинчатый охладитель
CP-200HTTT
Sep-16
32 866р.
7
230 062р.
31
Мультиметр для оптических измерений cо встроенным модулем
8163B
Jun-00
285 073р.
1
285 073р.
32
Мультиметр для оптических измерений cо встроенным модулем
AQ2211
Sep-11
117 982р.
4
471 928р.
33
Волокно Катушка 10 км
SMF-28e(10KM) G652.D
Dec-07
65 018р.
3
195 054р.
34
Регулируемый оптический аттенюатор
VOA-S-1310-45-FU-FU-M-1
Aug-16
82 875р.
1
82 875р.
35
Полупроводниковый оптический усилитель
HY-SOA-06-FC/APC
Jun-00
22 253р.
1
22 253р.
36
Устройство очистки оптических коннекторов
FCL-B1000
Jul-00
64 306р.
1
64 306р.
37
Термометр контактный
Fluke 52 II
Mar-17
20 929р.
1
20 929р.
38
Термометр для измерения температуры жала паяльника или температуры припоя.
191A
Mar-17
700р.
1
700р.
39
Измеритель оптической мощности
FPM-302
May-10
20 021р.
1
20 021р.
40
Клеевой пистолет
AB-608-60W
Mar-17
473р.
1
473р.
 
 
 
 
7 343 789р.
 
16 081 230р.




SCHEDULE 12
SELLER'S PROTECTION
This Schedule 12 applies to all claims by the Purchasers against the Seller
under this Agreement, other than claims excluded from operation of clause 2.6 as
indicated therein.
1
Limits on Claims

The Seller shall not be liable for any claim unless and until Completion has
occurred.
2
Amounts

(a)
The aggregate liability of the Seller for all and any claims under this
Agreement is set out in Clause 2.6.

(b)
The liability of the Seller in respect of any claim (or several claims in
aggregate)for breach of warranties indicated in Schedule 13 shall not arise
unless and until the amount of such claim (or several claims in aggregate)
exceeds USD 25,000 or its equivalent in any other currency. For the avoidance of
doubt, the Seller shall be liable even in the event a single claim does not
exceed USD 25,000, but several claims in aggregate exceed such amount. For
further avoidance of doubt, if any claim or several claims in aggregate exceed
USD 25,000, the Seller shall be liable for the whole amount of claim (claims)
and not merely the excess.

(c)
For the avoidance of doubt, the Seller shall be liable for all reasonable legal
and other professional fees and expenses payable by the Purchaser or the Company
in respect of any breach of any warranty indicated in Schedule 13, including to
enforce and preserve the rights of the Purchasers in connection with such breach
so long as such fees and expenses are within the aggregate limit of liability of
the Seller.

3
Time

The Seller shall not be liable unless a Purchaser gives a notice in writing
specifying full particulars of a claim (including the amount) within 24 months
after the Completion Date, provided that any such claim shall (if not previously
satisfied, settled or withdrawn) be deemed to have been withdrawn unless legal
proceedings in respect of it have been commenced within twelve (12) months of
such written notice being given to the Seller.
4
Other Exclusions

The Seller shall not be liable:
(a)
if a claim would not have arisen but for any changes made after Completion in
the accounting bases, policies, practices or treatment of the Company after the
Completion;

(b)
to the extent that the claim arises or increases because of:

(i).
any change in, any law coming into effect after the date of this Agreement
(which is not prospectively in force at the date of this Agreement); or

(ii).
any increase in the rates of any Taxation, or the imposition of any new Taxation
coming into effect after the date of this Agreement (which is not prospectively
in force at the date of this Agreement);

(c)
which is contingent only, unless and until the contingent liability to which the
claim relates becomes an actual liability and is due and payable (but without
prejudice to the right of the Purchaser to give a notice of claim related to
such liability);

(d)
to the extent that the losses in respect of a claim are actually recovered under
any policy of insurance, or the matter giving rise to such claim has been
compensated without loss to the Purchasers or the Company.

5
Mitigation

Nothing in this Schedule 13 restricts or limits the general obligation of the
Purchasers to mitigate any loss or damage which it may incur in consequence of a
matter giving rise to a claim under the Seller's Warranties.



SCHEDULE 13

SELLER’S WARRANTIES
1
Warranties related to the Seller

(a)
The Seller is solvent or able to pay its debts within the meaning of applicable
insolvency laws, and has not stopped paying its debts as they fall due and (to
the Seller’s knowledge) there is no threatened action, suit, investigation or
similar proceeding for the dissolution, liquidation, or insolvency of the
Seller. The Seller is entering into the Transactions for its own benefit.

(b)
There is no statutory basis for the Seller to be obliged to make a decision on
its liquidation or bankruptcy or for third parties to apply to a court for the
liquidation or bankruptcy of the Seller.

(c)
The Seller does not have any Liability to pay any compensation to any broker,
finder, or agent with respect to the Transactions for which the Purchaser or the
Company could become directly or indirectly liable.

(d)
No stamp duty or similar Tax is payable in the jurisdiction of the Seller in
connection with the Transactions.

2
The Company

(a)
The Company is an entity duly created, formed or organised, validly existing,
and in good standing under the laws of the Russian Federation. The particulars
of the Company and the Participatory Interest set out in Schedule 1 are
complete, true and correct.

(b)
The Company is duly authorised and has the requisite power and authority
necessary to conduct its business and is in good standing under the laws of each
jurisdiction where such qualification is required.

(c)
The Company has no Subsidiaries, branches or representative offices; and does
not control, directly or indirectly, or has any direct or indirect Equity
Securities in any person.

(d)
The copies of the Company's Constitutive Documents that were provided to the
Purchasers are accurate and complete and reflect all amendments made through the
date hereof. The Company's records made available to the Purchasers for review
were correct and complete as of the date of such review, no further entries have
been made through the date of this Agreement.

(e)
The Register of the participants of the Company is true and accurate.

(f)
The Company is solvent and able to pay its debts within the meaning of
applicable insolvency laws, and has not stopped paying its debts as they fall
due and there is no threatened action, suit, investigation or similar proceeding
for the dissolution, liquidation, or insolvency of the Company.

3
Effect of the Transaction

The execution and the delivery of this Agreement and the performance and
consummation of the Transactions by the Seller will not:
(a)
breach any Applicable Law or Order to the Company is subject or any provision of
its Constitutive Documents;

(b)
breach any Consent by which the Company is bound or to which any of the
Company's assets is subject;

(c)
require any Consent to be obtained by or on behalf of the Company; or

(d)
trigger any rights of first refusal, preferential purchase or similar rights
with respect to the Company.

4
The Participatory Interest

(a)
All of the issued and outstanding participatory interests in the Company (a)
have been duly authorised and are validly issued, fully paid, and
non-assessable, (b) were issued in compliance with all Applicable Laws, (c) were
not issued in breach of any commitments, and (d) are held of record and owned
beneficially solely by the Seller. The Company does not have any Commitments
outstanding nor has any obligation to issue any Commitments. There are no
Contracts with respect to the voting or transfer of the Company's Equity
Securities. There are no resolutions on contribution to the assets of the
Company that have not been fulfilled (it being understood that the Equipment
Contribution and/or the Intellectual Property Contribution might not be
completed as of the date of the Agreement but will be completed not later than
the Completion Date).

(b)
Other than the Participatory Interest, the Company has not issued any Equity
Securities.

(c)
The Seller is the sole legal and beneficial owner of the Participatory Interest
free and clear of any Encumbrances, and is entitled to sell, transfer, convey,
assign and deliver to Purchaser 1 the full legal and beneficial ownership of
Participatory Interest 1, and to Purchaser 2 the full legal and beneficial
ownership of Participatory Interest 2, in each case free of any Encumbrances and
third party rights.

(d)
Neither the Seller nor the Company has received nor is it aware of any claims
from any person with respect to the legal title, other rights including right to
demand title to or benefit from, or an Encumbrance over, any or all of the
Participatory Interest (whether exercisable now or in the future and whether
contingent or not), and to the Seller's knowledge no facts or circumstances
exist that may give rise to any of the foregoing.

5
Management Accounts

(a)
The management accounts of the Company dated as at 30 September 2018 (the
“Accounts Date”), a copy of which is attached to the Agreement as Schedule 14
(the “Management Accounts”), have been prepared in accordance with applicable
accounting standards and fairly present the assets, liabilities (including all
reserves, allowances, provisions, liabilities and commitments contingent or
otherwise) and the financial position of the Company as of the Accounts Date,
and, so far as the Seller is aware, there has been no Material Adverse Effect on
the assets, liabilities and financial position (including off-balance sheet
transactions) of the Company since the Accounts Date.

(b)
The Management Accounts make proper provision or reserve for or, in the case of
actual liabilities, properly disclose, note or take into account as at the
Accounts Date:

(i)
All known liabilities whether actual contingent or disputed;

(ii)
all known capital commitments whether actual or contingent;

(iii)
all known bad and doubtful debts; and

(iv)
all known taxation,

in each case to the extent required by generally accepted accounting practice.
5.
Books and Records

So far as the Seller is aware, the information set out in the corporate books of
account and all other records of the Company (including without limitation the
Management Accounts) is current, complete and accurate in all material respects,
without any omission of any material fact, and no material entry has been
destroyed or tampered with in such records; all material corporate measures have
been duly and formally authorized by appropriate corporate action.
6.
Tax Matters

So far as the Seller is aware, the Company
(a)
has complied with all material requirements in respect of Tax imposed by
Applicable Law;

(b)
has duly made within any required time period all necessary declarations and
reports to the relevant fiscal body for Taxation, and

(c)
has properly and punctually paid all Tax which it has become liable to pay.

7.
Ownership of Assets

(a)
The Intellectual Property Contribution will be duly completed not later than the
Completion Date. So far as the Seller is aware, no Taxes are payable or will be
payable by the Company in connection with the Intellectual Property
Contribution.

(b)
The Company has good and marketable title to and legal and beneficial ownership
of all its respective property, free and clear of all liens and encumbrances.
The Company has not permitted or created any Encumbrance of any kind over any of
the assets.

(c)
So far as the Seller is aware, after its entry into the Manufacturing License
Agreement, the Company will have valid contractual or legal rights to all
objects, facilities, services, properties, assets and intellectual property,
free and clear from any Encumbrance except as set out in the Manufacturing
License Agreement, necessary for the carrying on of the business of the Company
in the manner in which it is presently carried on and for the future production
of CFP2– LR4 and AAWG (100 GHz). The Seller has sufficient right, title and
authority to grant the rights and/or licenses under the Manufacturing License
Agreement to the Company. So far as the Seller is aware, entering into and
performing the Manufacturing License Agreement and the provision of respective
license to the Company thereunder will not infringe or violate any third party
rights, including any third party intellectual property rights.

(d)
Not later than the Completion Date, the Company will become the sole valid legal
owner of the equipment listed in Schedule 11 to the Agreement pursuant to the
Equipment Contribution, free and clear from any Encumbrance.

8.
Litigation

(a)
The Company is not engaged, whether as claimant, defendant or otherwise, in any
legal action, proceeding or litigation which is either in progress or, so far as
the Seller is aware, is threatened.

(b)
No Governmental Authority is conducting an official investigation or inquiry
concerning the Company, or, so far as the Seller is aware, has threatened to do
so.

9.
Compliance with Laws

So far as the Seller is aware,
(a)
The Company is and has been acting in compliance with all material obligations,
duties, requirements imposed by Applicable Law and with every order, decree, or
resolution by any relevant Governmental Authority which are currently in force
and binding upon the Company except for any non-compliance which would not have
a Material Adverse Effect with respect to the Company.

(b)
The Company has obtained and is currently in possession of all material
Consents, permits, licenses and any similar authorizations required under
Applicable Law necessary for the operation of its business. Except for any
default which would not have a Material Adverse Effect with respect to the
Company, the Company is not and has not been in default under any of such
Consents, permits, licenses or other similar authority.

10.
Employment Matters

(a)
The Company is in compliance with all Applicable Laws concerning labour, health
and safety laws, regulations regarding employment and employment practices,
terms and conditions of employment, wages and hours, and laws and regulations
concerning health and safety in the workplace except for any non-compliance
which would not have a Material Adverse Effect on the Company.

(b)
So far as the Seller is aware, no employment-related complaint or grievance
exists.

(c)
There are no agreements or other arrangements (binding or otherwise) outstanding
or anticipated claims or disputes between the Company and any trade union or
other body representing all or any of the employees of the Company.

(d)
There are no contracts or arrangements between the Company and any of its
employees that contain any unusual or non-market payment conditions or
termination provisions other than retention and termination bonuses, the
existence of which has been disclosed to the Purchaser. The Company has not
issued any options to acquire participatory interest in the Company to its
employees.

(e)
So far as the Seller is aware, the Company has always timely paid wages and does
not owe any debts to its employees in connection with their employment or
otherwise except normal accrual through the current date, plus items noted in
paragraph 10(d).

11.
Insurance Matters

The Company does not have any insurance policies other than insurance policies
required by Applicable Law with respect to employees of the Company.
12.
Environmental Matters

So far as the Seller is aware, the Company has operated in material compliance
with all Applicable Laws concerning the protection of the environment and has
not received written notice of any violation of such laws.

SCHEDULE 14

MANAGEMENT ACCOUNTS



exhibit1047image2a01.gif [exhibit1047image2a01.gif]
NEOPHOTONICS RUSSIA
SEP-18 USD


GLOBAL BS DTL
 
 
 
ACCOUNT DESCRIPTION
 
 
 
 
 
NEO RUSSIA
 
 
 
SEP-18
ASSETS
 
 
 
Cash and Cash Equivalents
 
 
 
Cash Bank Russia - RUB
 
 
117.27
Cash Bank - RUB (Budgeted)
 
 
119,561.70
Cash Bank - USD
 
 
11,386.53
 
 
 
--------------
     Total Cash and Cash Equivalents
 
 
131,065.50
 
 
 
--------------
 
 
 
--------------
Inter-Company Receivables
 
 
 
InterCo Other Receivable
 
 
114,139.36
InterCo Other Receivable
 
 
15,102.84
 
 
 
--------------
     Total Inter-Company Receivables
 
 
129,242.20
 
 
 
--------------
Inventories,Net
 
 
 
Inventories - Receiving Inventory Account
 
 
2,647.13
Inventories - Raw Materials
 
 
559,812.93
Inventories - Raw Materials - Org Default
 
 
(130.200)
Inventories - WIP
 
 
(53.720)
Inventories - WIP - Pull Materials
 
 
25.28
Inventories - Finished Goods
 
 
242,411.43
Inventories Intercompany - Intransit
 
 
26,540.00
Inventories Reserves - RM
 
 
(588,841.420)
Inventories Reserves - FG
 
 
(242,411.430)
 
 
 
--------------
     Total Inventories, Net
 
 
0.00
 
 
 
--------------
Prepaid and Other Current Assets
 
 
 
Other Receivables – Misc Non AR
 
 
21,356.01
 
 
 
--------------
     Total Prepaid and Other Current Assets
 
 
21,356.01
 
 
 
--------------
Assets Held for Sale
 
 
 
Assets-Held-for-Sale
 
 
555,463.30
Assets Held For Sale - PP&E - Cost
 
 
5,856,803.81
Assets Held For Sale - PP&E - Accum Depr
 
 
(3,483,383.230)
 
 
 
--------------
     Total Assets Held for Sale
 
 
2,928,883.88
 
 
 
--------------
     TOTAL CURRENT ASSETS
 
 
3,210,547.59
 
 
 
--------------
Property, Plant & Equipment
 
 
 
Machinery & Equipment - Manufacturing
 
 
208,403.04
 
 
 
--------------
     Total Property, Plant & Equipment
 
 
208,403.04
 
 
 
--------------
Accumulated Depreciation & Amortization
 
 
 
Accum Depr - Machinery & Equipment - Manufacturing
 
 
(76,414.450)
 
 
 
--------------
     Total Accumulated Depreciation & Amortization
 
 
(76,414.450)
 
 
 
--------------
     Net Property, Plant & Equipment
 
 
131,988.59
 
 
 
--------------
 
 
 
--------------
     TOTAL ASSETS
 
 
3,342,536.18
 
 
 
--------------
LIABILITIES AND STOCKHOLDER'S EQUITY
 
 
 
Accounts Payable
 
 
 
Trade Accounts Payable - Expense
 
 
(1,048.660)
Trade Accounts Payable - Expense (Adj)
 
 
(150.370)
Accrued Payable – Inventory and Expense (Adj)
 
 
(19,922.720)
 
 
 
--------------
     Total Accounts Payable
 
 
(21,121.750)
 
 
 
--------------
I/C Accounts Payables
 
 
 
InterCo Payables
 
 
(18,188.400)
 
 
 
--------------
     Total I/C Accounts Payables
 
 
(18,188.400)
 
 
 
--------------
Accrued and Other Current Liabilities
 
 
 
Payroll Payable - Accrued salaries and wages
 
 
(1,432.540)
Payroll - Accrued Vacation
 
 
(22,000.270)
Accrued Audit and Accounting
 
 
(668.400)
Accrued Restructure
 
 
(156,883.430)
Accrued Miscellaneous
 
 
(24,389.970)
 
 
 
--------------
     Total Accrued and Other Current Liabilities
 
 
(205,374.610)
 
 
 
--------------
     TOTAL CURRENT LIABILITIES
 
 
(244,684.760)
 
 
 
--------------
 
 
 
--------------
     TOTAL LIABILITIES
 
 
(244,684.760)
 
 
 
--------------
Stockholder's Equity
 
 
 
Common Stock
 
 
 
Common Stock - NeoPhotonics Corporation Limited
 
 
(21,833.960)
 
 
 
--------------
     Total Common Stock
 
 
(21,833.960)
 
 
 
--------------
Additional Paid-In Capital
 
 
 
Additional paid-in capital
 
 
(13,079,318.210)
Additional paid-in-capital non US GAAP (Memo)
 
 
(7,565,388.890)
Additional paid-in-capital non US GAAP (Memo-Conta)
 
 
7,565,388.89
Additional paid-in capital - Options
 
 
(90,621.510)
 
 
 
--------------
     Total Additional Paid-In Capital
 
 
(13,169,939.720)
 
 
 
--------------
Accumulated Profit/(Deficit)
 
 
 
Retained earnings - Prior years
 
 
7,880,343.35
Current Year Earnings
 
 
2,047,732.32
 
 
 
--------------
     Total Retained Earnings + Current Year Earning
 
 
9,928,075.67
 
 
 
--------------
Accumulated Other Comprehensive Income/Loss
 
 
 
Unrealized Loss From Foreign Currency Translation
 
 
 
Foreign currency translation adjustments
 
 
165,846.59
 
 
 
--------------
     Total Accumulated Other Comprehensive Income/Loss
 
165,846.59
 
 
 
--------------
     Total stockholders’ Profit/(Deficit)
 
 
(3,097,851.420)
 
 
 
--------------
     TOTAL LIABILITIES & STOCKHOLDER'S EQUITY
 
 
(3,342,536.180)
 
 
 
--------------






SIGNATURES TO FRAMEWORK PURCHASE AGREEMENT


JOINT STOCK COMPANY "RUSNANO"


Signature: /s/ Yuri Udaltsov
Name: Yuri Udaltsov
Title: Deputy Chairman of the Management Board of Management Company RUSNANO LLC
acting on the basis of a power of attorney






LIMITED LIABILITY COMPANY "RNI"


Signature: /s/ Marianna Peretyanko
Name: Marianna Peretyatko
Title: General Director






NEOPHOTONICS CORPORATION




Signature: /s/ Timothy S. Jenks
Name: Timothy S. Jenks
Title: CEO


NeoPhotonics Confidential